Exhibit 10.24

 

 

 

CREDIT AGREEMENT

Dated as of November 13, 2007

among

APP PHARMACEUTICALS, INC.,

APP PHARMACEUTICALS, LLC,

as the U.S. Borrower,

ABRAXIS BIOSCIENCE MANUFACTURING, LLC,

(to be renamed APP PHARMACEUTICALS MANUFACTURING, LLC),

as the P.R. Borrower,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Swing Line Lender and an L/C Issuer,

THE OTHER LENDERS PARTY HERETO,

and

DEUTSCHE BANK SECURITIES INC. and

WACHOVIA CAPITAL MARKETS, LLC,

as Joint Lead Arrangers and as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   2

SECTION 1.01.

  

Defined Terms

   2

SECTION 1.02.

  

Other Interpretive Provisions

   51

SECTION 1.03.

  

Accounting Terms

   51

SECTION 1.04.

  

Rounding

   52

SECTION 1.05.

  

References to Agreements, Laws, Etc.

   52

SECTION 1.06.

  

Times of Day

   52

SECTION 1.07.

  

Timing of Payment of Performance

   52

SECTION 1.08.

  

Currency Equivalents Generally

   52

SECTION 1.09.

  

Change of Currency

   53

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

   53

SECTION 2.01.

  

The Loans

   53

SECTION 2.02.

  

Borrowings, Conversions and Continuations of Loans

   54

SECTION 2.03.

  

Letters of Credit

   55

SECTION 2.04.

  

Swing Line Loans

   64

SECTION 2.05.

  

Prepayments

   67

SECTION 2.06.

  

Termination or Reduction of Commitments

   71

SECTION 2.07.

  

Repayment of Loans

   71

SECTION 2.08.

  

Interest

   74

SECTION 2.09.

  

Fees

   74

SECTION 2.10.

  

Computation of Interest and Fees

   75

SECTION 2.11.

  

Evidence of Indebtedness

   75

SECTION 2.12.

  

Payments Generally

   76

SECTION 2.13.

  

Sharing of Payments

   78

SECTION 2.14.

  

Incremental Credit Extensions

   79

ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

   81

SECTION 3.01.

  

Taxes

   81

SECTION 3.02.

  

Illegality

   86

SECTION 3.03.

  

Inability to Determine Rates

   86

SECTION 3.04.

  

Increased Cost and Reduced Return; Capital Adequacy;

     

Reserves on Eurocurrency Rate Loans

   86

SECTION 3.05.

  

Funding Losses

   88

SECTION 3.06.

  

Matters Applicable to All Requests for Compensation

   88

SECTION 3.07.

  

Replacement of Lenders under Certain Circumstances

   89

SECTION 3.08.

  

Survival

   90

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   90

SECTION 4.01.

  

Conditions of Initial Credit Extension

   90

 

(i)



--------------------------------------------------------------------------------

          Page

SECTION 4.02.

  

Conditions to All Credit Extensions

   93

ARTICLE V REPRESENTATIONS AND WARRANTIES

   94

SECTION 5.01.

  

Existence, Qualification and Power; Compliance with Laws

   94

SECTION 5.02.

  

Authorization; No Contravention

   94

SECTION 5.03.

  

Governmental Authorization; Other Consents

   95

SECTION 5.04.

  

Binding Effect

   95

SECTION 5.05.

  

Financial Statements; No Material Adverse Effect

   95

SECTION 5.06.

  

Litigation

   96

SECTION 5.07.

  

No Default

   97

SECTION 5.08.

  

Ownership of Property; Liens

   97

SECTION 5.09.

  

Environmental Compliance

   97

SECTION 5.10.

  

Taxes

   98

SECTION 5.11.

  

ERISA Compliance

   98

SECTION 5.12.

  

Subsidiaries; Equity Interests

   98

SECTION 5.13.

  

Margin Regulations; Investment Company Act

   99

SECTION 5.14.

  

Disclosure

   99

SECTION 5.15.

  

Intellectual Property; Licenses, Etc.

   99

SECTION 5.16.

  

Solvency

   100

SECTION 5.17.

  

Creation and Perfection of Security Interests

   100

SECTION 5.18.

  

Labor Matters

   100

ARTICLE VI AFFIRMATIVE COVENANTS

   100

SECTION 6.01.

  

Financial Statements

   100

SECTION 6.02.

  

Certificates; Other Information

   101

SECTION 6.03.

  

Notices

   103

SECTION 6.04.

  

Payment of Taxes

   103

SECTION 6.05.

  

Preservation of Existence, Etc.

   103

SECTION 6.06.

  

Maintenance of Properties

   104

SECTION 6.07.

  

Maintenance of Insurance

   104

SECTION 6.08.

  

Compliance with Laws

   104

SECTION 6.09.

  

Books and Records

   104

SECTION 6.10.

  

Inspection Rights

   104

SECTION 6.11.

  

Covenant to Guarantee Obligations and Give Security

   105

SECTION 6.12.

  

Compliance with Environmental Laws

   107

SECTION 6.13.

  

Further Assurances and Post-Closing Conditions

   107

SECTION 6.14.

  

Designation of Subsidiaries

   108

SECTION 6.15.

  

Corporate Separateness

   108

ARTICLE VII NEGATIVE COVENANTS

   109

SECTION 7.01.

  

Liens

   109

SECTION 7.02.

  

Investments

   112

 

(ii)



--------------------------------------------------------------------------------

              Page  

SECTION 7.03.

  

Indebtedness

   115  

SECTION 7.04.

  

Fundamental Changes

   118  

SECTION 7.05.

  

Dispositions

   119  

SECTION 7.06.

  

Restricted Payments

   121  

SECTION 7.07.

  

Change in Nature of Business

   123  

SECTION 7.08.

  

Transactions with Affiliates

   123  

SECTION 7.09.

  

Burdensome Agreements

   124  

SECTION 7.10.

  

Use of Proceeds

   124  

SECTION 7.11.

  

Senior Secured Leverage Ratio

   125  

SECTION 7.12.

  

Accounting Changes

   125  

SECTION 7.13.

  

Prepayments, Etc. of Indebtedness

   125  

SECTION 7.14.

  

Equity Interests of the U.S. Borrower and Restricted Subsidiaries

   126  

SECTION 7.15.

  

Holding Company

   126   ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES    127  

SECTION 8.01.

  

Events of Default

   127  

SECTION 8.02.

  

Remedies Upon Event of Default

   129  

SECTION 8.03.

  

Exclusion of Immaterial Subsidiaries

   130  

SECTION 8.04.

  

U.S. Borrower’s Right to Cure

   130   ARTICLE IX ADMINISTRATIVE AGENT, OTHER AGENTS AND ARRANGERS    130  

SECTION 9.01.

  

Appointment and Authorization of Agents and Arrangers

   130  

SECTION 9.02.

  

Delegation of Duties

   131  

SECTION 9.03.

  

Liability of Agents

   132  

SECTION 9.04.

  

Reliance by Agents

   132  

SECTION 9.05.

  

Notice of Default

   133  

SECTION 9.06.

  

Credit Decision; Disclosure of Information by Agents

   133  

SECTION 9.07.

  

Indemnification of Agents

   133  

SECTION 9.08.

  

Agents in their Individual Capacities

   134  

SECTION 9.09.

  

Successor Agents

   134  

SECTION 9.10.

  

Administrative Agent May File Proofs of Claim

   135  

SECTION 9.11.

  

Collateral and Guaranty Matters

   136  

SECTION 9.12.

  

Other Agents; Arrangers and Managers

   136  

SECTION 9.13.

  

Appointment of Supplemental Administrative Agents

   137   ARTICLE X THE U.S. BORROWER GUARANTY    138  

SECTION 10.01.

  

The U.S. Borrower Guaranty

   138  

SECTION 10.02.

  

Bankruptcy

   138  

SECTION 10.03.

  

Nature of Liability

   138  

SECTION 10.04.

  

Independent Obligation

   139  

SECTION 10.05.

  

Authorization

   139  

SECTION 10.06.

  

Reliance

   140

 

(iii)



--------------------------------------------------------------------------------

          Page

SECTION 10.07.

  

Subordination

   140

SECTION 10.08.

  

Waiver

   141

SECTION 10.09.

  

Payments

   142

ARTICLE XI THE HOLDINGS GUARANTY

   143

SECTION 11.01.

  

The Holdings Guaranty

   143

SECTION 11.02.

  

Bankruptcy

   143

SECTION 11.03.

  

Nature of Liability

   143

SECTION 11.04.

  

Independent Obligation

   144

SECTION 11.05.

  

Authorization

   144

SECTION 11.06.

  

Reliance

   145

SECTION 11.07.

  

Subordination

   145

SECTION 11.08.

  

Waiver

   146

SECTION 11.09.

  

Payments

   147

ARTICLE XII MISCELLANEOUS

   148

SECTION 12.01.

  

Amendments, Etc.

   148

SECTION 12.02.

  

Notices and Other Communications; Facsimile Copies

   150

SECTION 12.03.

  

No Waiver; Cumulative Remedies

   151

SECTION 12.04.

  

Attorney Costs, Expenses and Taxes

   151

SECTION 12.05.

  

Indemnification by the U.S. Borrower

   151

SECTION 12.06.

  

Payments Set Aside

   153

SECTION 12.07.

  

Successors and Assigns

   153

SECTION 12.08.

  

Confidentiality

   157

SECTION 12.09.

  

Setoff

   158

SECTION 12.10.

  

Interest Rate Limitation

   159

SECTION 12.11.

  

Counterparts

   159

SECTION 12.12.

  

Integration

   159

SECTION 12.13.

  

Survival of Representations and Warranties

   159

SECTION 12.14.

  

Severability

   160

SECTION 12.15.

  

GOVERNING LAW

   160

SECTION 12.16.

  

WAIVER OF RIGHT TO TRIAL BY JURY

   160

SECTION 12.17.

  

Binding Effect

   161

SECTION 12.18.

  

Lender Action

   161

SECTION 12.19.

  

USA PATRIOT Act

   161

 

(iv)



--------------------------------------------------------------------------------

SCHEDULES

 

  1.01A   Mortgaged Properties   1.01B   Excluded Subsidiary   1.01C   Foreign
Subsidiary   1.01D   Unrestricted Subsidiaries   2.01   Commitments   4.01  
Certain Security Interests and Guarantees   5.05(a)(ii)-A   Derived Balance
Sheets   5.05(a)(ii)-B   Derived Financial Statements   5.05(d)   Certain
Liabilities   5.12   Subsidiaries and Other Equity Investments   7.01(b)  
Existing Liens   7.02(f)   Existing Investments   7.03(b)   Existing
Indebtedness   7.05(k)   Dispositions   7.08   Transactions with Affiliates
  7.09   Existing Restrictions 12.02   Administrative Agent’s Office, Certain
Addresses for Notices

EXHIBITS

Form of

 

A    Loan Notice B    Swing Line Loan Notice C-1    U.S. Tranche A Term Note C-2
   U.S. Tranche B Term Note C-3    P.R. Term Note C-4    Revolving Credit Note
C-5    Swing Line Note D    Compliance Certificate E    Assignment and
Assumption F-1    U.S. Subsidiary Guaranty F-2    P.R. Subsidiary Guaranty G-1
   U.S. Security Agreement G-2    P.R. Security Agreement H    Solvency
Certificate I    Opinion Matters — Counsel to Loan Parties J-1    U.S.
Intellectual Property Security Agreement J-2    P.R. Intellectual Property
Security Agreement K    Intercompany Subordination Agreement L    Section
3.01(j) Certificate

 

(v)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, restated, supplemented and/or otherwise
modified from time to time, this “Agreement”) is entered into as of November 13,
2007, among APP PHARMACEUTICALS, INC., a Delaware corporation (together with any
successor thereto, “Holdings”), APP PHARMACEUTICALS, LLC, a Delaware limited
liability company (together with any successor thereto, the “U.S. Borrower”),
ABRAXIS BIOSCIENCE MANUFACTURING, LLC (to be renamed APP PHARMACEUTICALS
MANUFACTURING, LLC, following the Spin-off) a Puerto Rico limited liability
company (together with any successor thereto, the “P.R. Borrower” and, together
with the U.S. Borrower, the “Borrowers”), DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent, Swing Line Lender and an L/C Issuer, each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and DEUTSCHE BANK SECURITIES INC. and WACHOVIA CAPITAL MARKETS, LLC, as Joint
Lead Arrangers and Joint Bookrunners.

PRELIMINARY STATEMENTS

Pursuant to the Separation Agreement (as this and other capitalized terms used
in these preliminary statements are defined in Section 1.01 below), Abraxis
BioScience, Inc., a Delaware corporation (“ABBI”), intends to consummate
transactions resulting in (i) the establishment of Holdings as a holding company
owned by ABBI, (ii) a spinoff (the “Spin-off”) by Holdings of all or
substantially all of the “Abraxis BioScience” business (representing the
combined operations known as Abraxis Oncology and Abraxis Research) (the “ABB
Business”) of ABBI and its subsidiaries, and (iii) Holdings holding, after the
Spin-off, directly through the U.S. Borrower and its Subsidiaries, all or
substantially all of the “Abraxis Pharmaceutical Products” business
(representing the hospital based operations) (the “APP Business”) of ABBI and
its Subsidiaries.

The Borrowers have requested that simultaneously with the consummation of the
Spin-off, the Lenders extend credit to the Borrowers in the form of (i) tranche
“A” term loans to the U.S. Borrower in an aggregate principal amount of
$565,000,000, (ii) tranche “B” term loans to the U.S. Borrower in an aggregate
principal amount of $400,000,000, (iii) term loans to the P.R. Borrower in an
aggregate principal amount of $35,000,000 and (iv) a revolving credit facility
to the U.S. Borrower in an aggregate principal amount of $150,000,000.

The proceeds of the Term Loans will be used (i) to capitalize the ABB Business,
(ii) to finance the Refinancing, (iii) to pay Transaction Expenses, and (iv) for
the working capital and general corporate purposes of the U.S. Borrower and its
Subsidiaries. The proceeds of Revolving Credit Loans made after the Closing Date
will be used for working capital, capital expenditures and other general
corporate purposes of the U.S. Borrower and its Subsidiaries, including the
financing of Permitted Acquisitions. Swing Line Loans made and Letters of Credit
issued after the Closing Date will be used for general corporate purposes of the
U.S. Borrower and its Subsidiaries. Notwithstanding the preceding sentences of
this paragraph, no proceeds of Revolving Credit Loans or Swing Line Loans will
be used for the purposes described in clauses (i) through (iii) of the first
sentence of this paragraph.



--------------------------------------------------------------------------------

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“ABB Business” has the meaning specified in the preliminary statements to this
Agreement.

“ABBI” has the meaning specified in the preliminary statements to this
Agreement.

“Abraxis LLC” means Abraxis BioScience LLC, a Delaware limited liability
company.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to Holdings, the U.S. Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA (and in the
component financial definitions used therein) were references to such Acquired
Entity or Business or Converted Restricted Subsidiary and its Subsidiaries), all
as determined on a consolidated basis for such Acquired Entity or Business or
Converted Restricted Subsidiary.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.

“Act” has the meaning set forth in Section 12.19.

“Additional Lender” has the meaning set forth in Section 2.14(a).

“Administrative Agent” means DBNY, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent. Unless the
context otherwise requires, the term “Administrative Agent” as used herein and
in the other Loan Documents shall include the Collateral Agent.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 12.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrowers and the Lenders
in writing.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Arrangers and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time.

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

“APP Business” has the meaning set forth in the preliminary statements to this
Agreement.

“Applicable Increased Term Loan Rate” shall mean, at any time, with respect to
any Incremental Term Loans made available pursuant to a given Incremental
Amendment, the amount determined by the Administrative Agent (and notified to
the Lenders) to which the Applicable Rate then in effect for each Type and
Tranche of Term Loan theretofore incurred must be increased, if at all, such
that the Applicable Rate for each such Type and Tranche of such then outstanding
Term Loans is 0.50% per annum lower than the effective interest margin for each
Type of such Incremental Term Loans then being incurred. It is understood and
agreed that each determination of the “Applicable Increased Term Loan Margin”
shall be made by the Administrative Agent taking into account the relevant
factors outlined in the second proviso appearing in fourth sentence of
Section 2.14(a) and shall be conclusive and binding on the U.S. Borrower and all
Lenders absent manifest error.

“Applicable Rate” means a percentage per annum equal to, with respect to
(w) U.S. Tranche B Term Loans maintained as (A) Eurocurrency Rate Loans, 2.50%
(or, on and after the date of the most recent Incremental Facility Closing Date
in respect of any Incremental Term Loans bearing interest utilizing the
Applicable Increased Term Loan Rate, the Applicable Increased Term Loan Rate for
such Incremental Term Loans) and (B) Base Rate Loans, 1.50% (or, on and after
the date of the most recent Incremental Facility Closing Date in respect of any

 

-3-



--------------------------------------------------------------------------------

Incremental Term Loans bearing interest utilizing the Applicable Increased Term
Loan Rate, the Applicable Increased Term Loan Rate for such Incremental Term
Loans), (x) U.S. Tranche A Term Loans, P.R. Term Loans, Revolving Credit Loans
and Letter of Credit fees, (i) until delivery of financial statements for the
first full fiscal quarter ending after the Closing Date pursuant to
Section 6.01, (A) for U.S. Tranche A Term Loans and P.R. Term Loans maintained
as Eurocurrency Rate Loans, 2.25% (or, on and after the date of the most recent
Incremental Facility Closing Date in respect of any Incremental Term Loans
bearing interest utilizing the Applicable Increased Term Loan Rate, the
Applicable Increased Term Loan Rate for such Incremental Term Loans), (B) for
U.S. Tranche A Term Loans and P.R. Term Loans maintained as Base Rate Loans,
1.25% (or, on and after the date of the most recent Incremental Facility Closing
Date in respect of any Incremental Term Loans bearing interest utilizing the
Applicable Increased Term Loan Rate, the Applicable Increased Term Loan Rate for
such Incremental Term Loans), (C) for Revolving Credit Loans maintained as
Eurocurrency Rate Loans, 2.35%, (D) for Revolving Credit Loans maintained as
Base Rate Loans, 1.35% and (E) for Letter of Credit fees, 2.225% and
(ii) thereafter, the percentages per annum set forth in the table below
applicable to the respective Type of Revolving Credit Loans or Letter of Credit
fees, as the case may be, based upon the Total Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):

 

Pricing
Level    Total
Leverage
Ratio    Applicable Rate
for U.S. Tranche
A Term Loans
and P.R. Term
Loans maintained
as Eurocurrency
Rate Loans     Applicable Rate
for U.S. Tranche
A Term Loans
and P.R. Term
Loans
maintained as
Base Rate Loans     Applicable Rate
for Revolving
Credit Loans
maintained as
Eurocurrency
Rate Loans     Applicable
Rate for
Revolving
Credit Loans
maintained as
Base Rate
Loans     Applicable
Rate for Letter
of Credit Fees   1    Less than
2.00:1.00    1.75 %   0.75 %   1.85 %   0.85 %   1.725 % 2    Greater than
or equal to
2.00:1.00,
but less than
3.00:1.00    2.00 %   1.00 %   2.10 %   1.10 %   1.975 % 3    Greater than
or equal to
3.00:1.00    2.25 %   1.25 %   2.35 %   1.35 %   2.225 %

(y) unused Revolving Credit Commitments, 0.375% and (z) any Type of Incremental
Term Loan of a given Tranche that is not a U.S. Tranche A Term Loan or a U.S.
Tranche B Term Loan, that percentage per annum set forth in, or calculated in
accordance with, Section 2.14 and the respective Incremental Amendment (or, on
and after the date of the most recent Incremental Facility Closing Date in
respect of any Incremental Term Loans bearing interest utilizing the Applicable
Increased Term Loan Rate, the Applicable Increased Term Loan Rate for such
Incremental Term Loans).

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that at the option of the

 

-4-



--------------------------------------------------------------------------------

Administrative Agent or the Required Lenders, the highest Pricing Level shall
apply (x) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply) and (y) as of the
first Business Day after an Event of Default under Section 8.01(a) shall have
occurred and be continuing, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).

Notwithstanding anything to the contrary contained above in the definition or
elsewhere in this Agreement, if it is subsequently determined that the Total
Leverage Ratio set forth in any Compliance Certificate delivered to the
Administrative Agent is inaccurate for any reason and the result thereof is that
the Lenders received interest or fees for any period based on an Applicable Rate
that is less than that which would have been applicable had the Total Leverage
Ratio been accurately determined, then, for all purposes of this Agreement, the
“Applicable Rate” for any day occurring within the period covered by such
Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Total Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by any
Borrower for the relevant period pursuant to Sections 2.08 and 2.09 as a result
of the miscalculation of the Total Leverage Ratio shall be deemed to be (and
shall be) due and payable as of (i) the date on which the Administrative Agent
notified the U.S. Borrower of such inaccuracy or (ii) if such inaccuracy was
caused by willful misconduct or gross negligence by the U.S. Borrower, at the
time the interest or fees for such period were required to be paid pursuant to
Section 2.08 or 2.09 (and shall remain due and payable until paid in full,
together with all amounts owing under Section 2.08, in accordance with the terms
of this Agreement).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) with respect to any Letters of Credit issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Bank” has the meaning specified in clause (d) of the definition of
“Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means DBSI and WCM each in its capacity as a joint lead arranger and
a joint bookrunner under this Agreement.

“Assignees” has the meaning specified in Section 12.07(b).

 

-5-



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
ABBI and its Subsidiaries as of each of December 31, 2006, 2005 and 2004, and
the related audited consolidated statements of income, stockholders’ equity and
cash flows for ABBI and its Subsidiaries for the fiscal years ended December 31,
2006, 2005 and 2004, respectively.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, on any date (the “Reference Date”) an amount equal at
such time to (a) the sum of, without duplication:

(i) $5,000,000;

(ii) an amount (which amount as calculated pursuant to this clause (i) shall not
be less than zero) equal to the cumulative amount of Excess Cash Flow for all
full fiscal years completed after the Closing Date (commencing with the fiscal
year ending December 31, 2008) and prior to the Reference Date and Not Otherwise
Applied;

(iii) the amount of any contributions of common equity to, or Permitted Equity
Issuances by Holdings (in each case which are contributed as common equity to
the U.S. Borrower) during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date
and Not Otherwise Applied; and

(iv) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into any Borrower
or any Restricted Subsidiary, the Fair Market Value of the Investments of the
Borrower or any Subsidiary in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), but in each case only to the extent such Investments
were made pursuant to Section 7.02(n);

minus (b) the sum of:

(i) the aggregate amount of any Investments made by Holdings, the U.S. Borrower
or any Restricted Subsidiary pursuant to Section 7.02(n) after the Closing Date
and on or prior to the Reference Date;

 

-6-



--------------------------------------------------------------------------------

(ii) the aggregate amount of prepayments, repayments, redemptions, purchases,
defeasances or other satisfactions made by Holdings, the U.S. Borrower or any
Restricted Subsidiary pursuant to Section 7.13(a)(iv) after the Closing Date and
on or prior to the Reference Date; and

(iii) the aggregate amount of Restricted Payments made by Holdings or the
Borrowers pursuant to Section 7.06(h) after the Closing Date and on or prior to
the Reference Date.

“Available Amount Leverage Condition” means, with respect to the utilization of
the Available Amount pursuant to Section 7.02(n), 7.13(a)(iv) or 7.06(i), that
the Total Leverage Ratio calculated on a Pro Forma Basis shall be less than or
equal to 4.50:1.00.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent (or its designated Affiliate) as its “prime rate.” The
“prime rate” is a rate set by the Administrative Agent (or such Affiliate) based
upon various factors including the Administrative Agent’s (or such Affiliate’s)
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by the
Administrative Agent (or such Affiliate) shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrowers” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a U.S.
Term Borrowing or a P.R. Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in the State of New York, and if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or any
other dealings to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the U.S.
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
U.S. Borrower and the Restricted Subsidiaries, (b) all Capitalized Software
Expenditures for such period and (c) all obligations under Capitalized Leases
incurred by the U.S. Borrower and the Restricted Subsidiaries and recorded on
the balance sheet in accordance with GAAP during such period; provided that the
term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement,

 

-7-



--------------------------------------------------------------------------------

substitution, restoration or repair of assets to the extent financed with
(x) insurance proceeds paid on account of the loss of or damage to the assets
being replaced, restored or repaired or (y) awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced,
(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time, (iii) the purchase of plant,
property or equipment or software to the extent financed with the proceeds of
Dispositions that are not required to be applied to prepay Term Loans pursuant
to Section 2.05(b), (iv) expenditures that constitute any part of Consolidated
Lease Expense, (v) expenditures that are accounted for as capital expenditures
by the U.S. Borrower or any Restricted Subsidiary and that actually are paid for
by a Person other than U.S. Borrower or any Restricted Subsidiary and for which
neither the U.S. Borrower nor any Restricted Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period), (vi) the book value of any asset owned by the U.S. Borrower or any
Restricted Subsidiary prior to or during such period to the extent that such
book value is included as a capital expenditure during such period as a result
of such Person reusing or beginning to reuse such asset during such period
without a corresponding expenditure actually having been made in such period,
provided that (x) any expenditure necessary in order to permit such asset to be
reused shall be included as a Capital Expenditure during the period in which
such expenditure actually is made and (y) such book value shall have been
included in Capital Expenditures when such asset was originally acquired, or
(vii) expenditures that constitute Permitted Acquisitions.

“Capitalized Leases” means, as applied to any Person, all leases of property
that have been or should be, in accordance with GAAP, recorded as capitalized
leases on a balance sheet (excluding the footnotes thereto) of such Person;
provided that for all purposes hereunder the amount of obligations under any
Capitalized Lease shall be the amount thereof accounted for as a liability on a
balance sheet (excluding the footnotes thereto) of such Person in accordance
with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the U.S.
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the U.S. Borrower and the
Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at DBNY (or another commercial
bank selected in compliance with Section 9.09) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

-8-



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the U.S. Borrower or any Restricted Subsidiary:

(a) Dollars, Canadian Dollars, Euros, Pounds Sterling or, in the case of any
Foreign Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States government having average maturities of not more
than 12 months from the date of acquisition thereof; provided that the full
faith and credit of the United States is pledged in support thereof;

(c) readily marketable obligations issued or directly and fully guaranteed by
any agency or instrumentality of the United States or any corporation operating
pursuant to a federal charter, including but not limited to Freddie Mac, Federal
Home Loan Bank, Fannie Mae, Federal Farm Credit Bank, and the Tennessee Valley
Authority having average maturity of not more than 12 months from the date of
acquisition thereof;

(d) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $500,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
maximum maturities of not more than 12 months from the date of acquisition
thereof and a weighted average maturity of not more than 9 months from the date
of the acquisition thereof;

(e) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a Person rated A-2 (or the equivalent thereof) or better by
S&P, P-2 (or the equivalent thereof) or better by Moody’s or F-2 (or the
equivalent thereof) or better by Fitch (or, if at any time none of S&P, Moody’s
or Fitch shall be providing a short term rating on such obligations, then an
equivalent rating from any of these or any other nationally recognized rating
service), in each case with maximum maturities of not more than 12 months from
the date of acquisition thereof, and a weighted average maturity of not more
than 9 months from the date of the acquisition thereof;

(f) repurchase obligations for underlying securities of the types described in
(b), (c), (d) and (e) above entered into with any Approved Bank or recognized
securities dealer having capital and surplus in excess of $500,000,000;

(g) securities with maximum maturities of not more than 12 months from the date
of acquisition and a weighted average maturity of not more than 9 months from
the

 

-9-



--------------------------------------------------------------------------------

date of the acquisition thereof issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government having an investment grade rating from either S&P, Moody’s or Fitch
(or, if at any time none of S&P, Moody’s or Fitch shall be rating such
obligations, then an equivalent rating from any of these or any other nationally
recognized rating service);

(h) marketable short-term money market and similar securities with average
maturities or resets of 12 months or less from the date of acquisition having a
rating of at least A-2, P-2 or F-2 from either S&P, Moody’s or Fitch,
respectively, (or, if at any time none of S&P, Moody’s or Fitch shall be
providing a short term rating on such obligations, then an equivalent rating
from any of these or any other nationally recognized rating service);

(i) Investments, classified in accordance with GAAP as current assets of the
U.S. Borrower or any Restricted Subsidiary, in money market investment programs
which are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $500,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such investments are of the character, quality and maturity described in
clauses (a) through (h) of this definition;

(j) auction rate securities which carry a “AAA” rating by S&P, Moody’s or Fitch
and whose reset dates are no longer than 90 days from date of acquisition or
prior reset; and

(k) in the case of a Foreign Subsidiary, substantially similar investments of
the type described above denominated in foreign currencies and from similarly
capitalized and rated foreign banks in the jurisdiction in which such Foreign
Subsidiary is organized.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services and such Person’s
successors and permitted assigns.

“Cash Management Obligations” means obligations owed by Holdings, the U.S.
Borrower or any Restricted Subsidiary to any Cash Management Bank in connection
with, or in respect of, any Cash Management Services.

“Cash Management Services” means treasury, depository and cash management
services and any automated clearing house fund transfer services.

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
U.S. Borrower or any Restricted Subsidiary of any insurance proceeds or
condemnation awards in respect of any assets or property to replace such assets
or property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

 

-10-



--------------------------------------------------------------------------------

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means the earliest to occur of (a) the Permitted Holders
ceasing to have the power, directly or indirectly, to vote or direct the voting
of securities having a majority of the ordinary voting power for the election of
directors of Holdings; (b) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any Person acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan),
excluding the Permitted Holders, shall become the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more
than forty-five percent (45%) of the shares outstanding of Holdings;
(c) Continuing Directors shall cease to constitute a majority of the board of
directors of Holdings; (d) any “Change of Control” (or any comparable term) in
any document pertaining to any Third Party Financing with an aggregate
outstanding principal amount in excess of the Threshold Amount, except to the
extent that such “Change of Control” (or comparable term) does not constitute a
default or event of default under any such document and at the time of the
occurrence of such event and at all times thereafter the U.S. Borrower or its
respective Restricted Subsidiary would be able to redeem, prepay and/or
otherwise satisfy 100% of the principal amount of all outstanding Indebtedness
under or evidenced by such document, plus all accrued and unpaid interest,
premium and fees with respect thereto, in compliance with the provisions of
Section 7.13(a); (e) the U.S. Borrower ceasing to be a directly or indirectly
wholly owned Subsidiary of Holdings; or (f) the P.R. Borrower ceasing to be
directly or indirectly wholly owned Subsidiary of the U.S. Borrower.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, U.S. Tranche A Term Lenders, U.S. Tranche B Term
Lenders or P.R. Term Lenders, (b) when used with respect to Commitments, refers
to whether such Commitments are Revolving Credit Commitments, U.S. Tranche A
Term Commitments, U.S. Tranche B Term Commitments or P.R. Term Commitments and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans, U.S.
Tranche A Term Loans, U.S. Tranche B Term Loans or P.R. Term Loans.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01.

“Closing Date Material Adverse Effect” means any effect, change, circumstance or
development that, individually or in the aggregate with other such effects,
changes, circumstances or developments is both material and adverse to the
business, financial condition operations, results of operations, properties,
assets or liabilities constituting the APP Business taken as a whole, other than
any effect, change, circumstance or development resulting from an Excluded
Matter.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and rules and
regulations related thereto.

 

-11-



--------------------------------------------------------------------------------

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

“Collateral Agent” means DBNY, in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that,
subject to any applicable limitations set forth herein or in any Collateral
Document:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii),
6.11 or 6.13 at such time, duly executed by each Loan Party thereto;

(b)(i) all Obligations shall have been unconditionally guaranteed by Holdings,
the U.S. Borrower (in the case of Obligations under clauses (x) (to the extent
incurred by the P.R. Borrower), (y) and (z) of the first sentence of the
definition thereof) and each Restricted Subsidiary that is a Domestic Subsidiary
and not an Excluded Subsidiary and (ii) all Obligations of the P.R. Borrower
shall have been unconditionally guaranteed by each Restricted Subsidiary that is
a Subsidiary of the P.R. Borrower and not an Excluded Subsidiary (other than an
Excluded Subsidiary of the type described in clause (d) of the definition
thereof);

(c) the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the U.S.
Borrower, (ii) all of the Equity Interests of each Subsidiary directly owned by
the U.S. Borrower (including the P.R. Borrower) or any Guarantor (other than the
Equity Interests of any Unrestricted Subsidiary); provided that pledges of
Equity Interests of each Foreign Subsidiary (except to the extent securing
(directly or indirectly) the Obligations of the P.R. Borrower) shall be limited
to 65% of the issued and outstanding Equity Interests of such Foreign Subsidiary
at any time and (iii) 65% of the issued and outstanding Equity Interests of any
Foreign Subsidiary the Equity Interests of which have been transferred to any
domestic subsidiary directly or indirectly owned by the U.S. Borrower
substantially all the assets of which consist of securities of one or more
Foreign Subsidiaries, Indebtedness issued by such Foreign Subsidiaries (or
Subsidiaries thereof), and other assets relating to an ownership interest in any
such securities, Indebtedness or Subsidiaries;

(d) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
security interest in, and mortgages on, substantially all tangible and
intangible assets of Holdings, the U.S. Borrower, each other Guarantor and, in
the case of the Obligations of the P.R. Borrower, the P.R. Borrower (including
(in each case) accounts (other than bank deposit accounts and securities
accounts), inventory, equipment, investment property, contract rights,
intellectual property, other general intangibles, owned (but not leased) real
property and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents; provided that security interests in real
property shall be limited to the Mortgaged Properties;

 

-12-



--------------------------------------------------------------------------------

(e) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(f) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each owned property located in the United States or in a state or
territory thereof (including Puerto Rico) described on Schedule 1.01A hereto or
required to be delivered pursuant to Section 6.11 (the “Mortgaged Properties”)
duly executed and delivered by the record owner of such property, (ii) a policy
or policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid first priority Lien
(subject to prior Liens permitted by Section 7.01) on the property described
therein, free of any other Liens except as expressly permitted by Section 7.01,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request, (iii) such existing surveys,
existing abstracts, existing appraisals, customary legal opinions and other
customary documents as the Administrative Agent may reasonably request with
respect to any such Mortgaged Property and (iv) flood certificates covering each
Mortgaged Property in form and substance acceptable to the Collateral Agent,
certified to the Collateral Agent in its capacity as such and certifying whether
or not each such Mortgaged Property is located in a flood hazard zone by
reference to the applicable FEMA map.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Collateral Agent (confirmed in writing by notice to the U.S. Borrower),
the cost of creating or perfecting such pledges or security interests in such
assets or obtaining title insurance or surveys in respect of such assets shall
be excessive in view of the benefits to be obtained by the Lenders therefrom.
The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the U.S. Borrower, that perfection
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents as in effect on the Closing Date and, to the extent appropriate in the
applicable jurisdiction, as agreed between the Collateral Agent and the U.S.
Borrower.

“Collateral Documents” means, collectively, the Security Agreements, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Collateral Agent
and the Lenders pursuant to Section 6.11 or Section 6.13 and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Collateral Agent for the benefit of the Secured Parties, an L/C
Issuer for its benefit or the Administrative Agent for the benefit of the L/C
Issuer and any Lenders.

 

-13-



--------------------------------------------------------------------------------

“Commitment” means a U.S. Term Commitment, a P.R. Term Commitment or a Revolving
Credit Commitment, as the context may require.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities,

(ii) provision for taxes based on income, profits or capital of the U.S.
Borrower and the Restricted Subsidiaries, including state, franchise and similar
taxes and foreign withholding taxes paid or accrued during such period,

(iii) depreciation and amortization (including amortization of Capitalized
Software Expenditures and amortization of deferred financing fees),

(iv) Non-Cash Charges,

(v) (x) extraordinary, unusual or non-recurring expenses or losses and
(y) restructuring costs, integration costs, stock option and other equity-based
compensation expenses, operational changes (including, to the extent applicable,
from the Transactions), transaction fees and expenses and management fees and
expenses, including, without limitation, any one time expense relating to
enhanced business function or other transaction costs, including those
associated with becoming a standalone entity or a public company, (it being
understood that such adjustments and additions pursuant to this clause (v) may
be incremental to (though not duplicative of) any Pro Forma Adjustments included
in Consolidated EBITDA for such period as a result of the application of clause
(C) of the proviso following clause (b) below),

(vi) any deductions attributable to minority interests,

 

-14-



--------------------------------------------------------------------------------

(vii) any costs or expenses (excluding Non-Cash Charges) incurred by Holdings,
any Borrower or a Restricted Subsidiary pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of Holdings or the U.S. Borrower or net cash proceeds of an issuance of Equity
Interests of Holdings or the U.S. Borrower (in each case, other than
Disqualified Equity Interests),

(viii) losses on asset sales (other than ordinary course asset sales),

(ix) to the extent (1) covered by insurance under which the insurer has been
properly notified and has not denied coverage in writing, expenses with respect
to liability or casualty events or business interruption, and (2) actually
reimbursed in cash, expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with a Permitted Acquisition,

(x) any non-cash increase in expenses (a) resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) and any other one time
non-cash charges resulting due to any change in accounting policy, (b) due to
purchase accounting associated with the Transaction or (c) resulting from any
amortization relating to product rights or asset purchases,

(xi) letter of credit fees and commitment fees, and

(xii) research and development expenses relating to the build-out of new
facilities in Puerto Rico and Grand Island, New York and costs incurred to
transfer production to or start-up new facilities in Puerto Rico and New York,
including costs incurred to ready such facilities for use and costs, such as
unfavorable manufacturing variances, incurred prior to achieving planned
production levels, provided that the aggregate amount of all such expenses and
costs added back pursuant to this clause (xiii) shall not exceed $25,000,000,
$17,500,000 and $15,000,000 during Holdings’ fiscal years ending December 31,
2007, 2008 and 2009, respectively, less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary and unusual or non-recurring cash gains,

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income in any prior period),

(iii) gains on asset sales (other than asset sales in the ordinary course of
business),

 

-15-



--------------------------------------------------------------------------------

(iv) any net after-tax income from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments, and

(v) all one-time gains from investments recorded using the equity method,

in each case, as determined on a consolidated basis for Holdings, the Borrowers
and the Restricted Subsidiaries in accordance with GAAP; provided that, to the
extent included in Consolidated Net Income,

(A) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from Swap Contracts for currency
exchange risk),

(B) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133,

(C) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (i) the Acquired EBITDA of any Person, property, business
or asset acquired by any Borrower or any Restricted Subsidiary during such
period but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by any Borrower or such Restricted Subsidiary
(each such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary (each, a
“Converted Restricted Subsidiary”), in each case, based on the actual Acquired
EBITDA of such Acquired Entity or Business or Converted Restricted Subsidiary
for such period (including the portion thereof occurring prior to such
acquisition or conversion) and (ii) for the purposes of the definition of the
term “Permitted Acquisition” and Sections 7.02(i)(D), 7.02(n), 7.03(g), 7.04,
7.06(h) and 7.13(a), an adjustment in respect of each Acquired Entity or
Business or Converted Restricted Subsidiary equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition) as specified in a certificate executed by a
Responsible Officer and delivered to the Administrative Agent (for further
delivery to the Lenders), and

(D) for purposes of determining the Total Leverage Ratio the Senior Secured
Leverage Ratio or Consolidated EBITDA, there shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset sold, transferred or otherwise disposed of, closed or
classified as discontinued operations by Holdings or any Restricted Subsidiary
during such period (each such Person, property, business or asset so

 

-16-



--------------------------------------------------------------------------------

sold, transferred or disposed of or so classified as discontinued operations, a
“Sold Entity or Business”), based on the actual Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer, disposition or classification).

For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) non-cash losses on asset sales, disposals or abandonments, (b) any
non-cash impairment charge or asset write-off related to intangible assets,
long-lived assets, and investments in debt and equity securities pursuant to
GAAP, (c) all non-cash losses from investments recorded using the equity method,
(d) non-cash stock-based awards compensation expense, (e) non-cash expenses
relating to the vesting of warrants and (f) other non-cash charges (provided
that if any non-cash charges referred to in this clause (f) represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period).

For purpose of any Test Period that requires utilizing a number for Consolidated
EBITDA, for the first three (3) fiscal quarters of 2007, Consolidated EBITDA for
all purposes under this Agreement shall be $52,693,000 for the first fiscal
quarter of 2007, $65,892,000 for the second fiscal quarter of 2007 and
$53,015,000 for the third fiscal quarter of 2007.

“Consolidated Lease Expense” means, for any period, all rental expenses of
Holdings and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with
sale-leaseback transactions permitted by Section 7.05(f)), excluding real estate
taxes, personal property taxes, insurance costs and common area maintenance
charges and net of sublease income, other than (a) obligations under vehicle
leases entered into in the ordinary course of business, (b) all such rental
expenses associated with assets acquired pursuant to a Permitted Acquisition to
the extent such rental expenses relate to operating leases in effect at the time
of (and immediately prior to) such acquisition and related to periods prior to
such acquisition and (c) all obligations under Capitalized Leases, all as
determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) in the case of any period that includes a period
ending prior to or during the fiscal quarter ending June 30, 2008, Transaction
Expenses, (d) accruals, payments and expenses (including rationalization, legal,
tax, structuring and other costs and expenses) incurred during such period in
connection with any acquisition, investment, asset disposition, issuance of debt
or issuance of equity securities, (e) any income (loss) for such period
attributable to the early extinguishment of Indebtedness, Swap Contracts or
other derivative instruments and (f) accruals and reserves that are established
within twelve months after the Closing Date that are so required to be
established as a result of the Transaction in accordance with GAAP. There shall
be excluded from Consolidated Net Income for any period the purchase accounting
effects of adjustments to property and equipment, software and other intangible
assets and deferred revenue in component amounts required or permitted by GAAP

 

-17-



--------------------------------------------------------------------------------

and related authoritative pronouncements (including the effects of such
adjustments pushed down to Holdings, the U.S. Borrower and the Restricted
Subsidiaries), as a result of the Transaction, any acquisition consummated prior
to the Closing Date, any Permitted Acquisitions, or the amortization or
write-off of any amounts thereof.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of Holdings and the Restricted Subsidiaries, determined on
a consolidated basis in accordance with GAAP as of such date.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of indebtedness of Holdings and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments, minus (b) the
aggregate amount of Unrestricted cash and Cash Equivalents.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the U.S.
Borrower and the Restricted Subsidiaries on such date, including any deferred
revenue classified as long-term on any such consolidated balance sheet, but
excluding, without duplication, (i) the current portion of any Funded Debt,
(ii) all Indebtedness consisting of Loans and L/C Obligations to the extent
otherwise included therein, (iii) the current portion of interest and (iv) the
current portion of current and deferred income taxes.

“Continuing Directors” means the directors of Holdings on the Closing Date, as
elected or appointed after giving effect to the Spin-off and the other
transactions contemplated hereby, and each other director, if, in each case,
such other directors’ nomination for election to the board of directors of
Holdings is recommended by a majority of the then Continuing Directors or such
other director receives the vote of the Permitted Holders in his or her election
by the stockholders of Holdings.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA”.

 

-18-



--------------------------------------------------------------------------------

“Credit Agreement Party” means each of Holdings, the U.S. Borrower and the P.R.
Borrower.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“DBNY” means Deutsche Bank AG New York Branch, in its individual capacity and
any successor thereto by merger, consolidation or otherwise.

“DBSI” means Deutsche Bank Securities Inc., in its individual capacity and any
successor thereto by merger, consolidation or otherwise.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
the subject of a good faith dispute or subsequently cured (or, for purposes of
Sections 2.03(a)(ii)(F) and 2.04(a) only, on the date required to be funded by
it hereunder), (b) has otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
one (1) Business Day of the date when due, unless the subject of a good faith
dispute or subsequently cured (or, for purposes of Sections 2.03(a)(ii)(F) and
2.04(a) only, on the date when due), (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding or (d) has notified the
Borrowers and/or the Administrative Agent in writing of any of the foregoing
(including any written notification of its intent not to comply with its
obligations under Article 2).

“Derived Balance Sheet” has the meaning set forth in Section 5.05(a)(ii).

“Derived Financial Statements” has the meaning set forth in Section 5.05(a)(ii).

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA (and the component
financial definitions used therein) of such Sold Entity or Business (determined
as if references to the U.S. Borrower and the Restricted Subsidiaries in the
definition of Consolidated EBITDA were references to such Sold Entity or
Business and its Subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business.

 

-19-



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale, so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof, in whole or
in part (other than solely for Qualified Equity Interests and other than as a
result of a change of control or asset sale, so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (c) provides for the scheduled payments of dividends in cash, or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is ninety-one (91) days after the Maturity Date of
the Term Loans; provided that if such Equity Interests are issued to a plan for
the benefit of employees of Holdings, the U.S. Borrower or its Subsidiaries or
by any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by Holdings, the U.S. Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

“Disqualified Institution” means any (i) bank, financial institution or other
Person designated by the U.S. Borrower to the Administrative Agent in writing
prior to the date hereof, (ii) business competitor of the U.S. Borrower (it
being understood and agreed that such reference to “business competitor” shall
not include Affiliates (other than Subsidiaries) of such business competitor
entities if such Affiliates are not direct business competitors and engage in
investing in loans or extensions of credit similar to the Loans), (iii) an
Affiliate of any Lender that is engaged as a principal primarily in private
equity, mezzanine finance (unless the relevant mezzanine finance Affiliate
agrees to keep any such information confidential in accordance with the
provisions of Section 12.08, in which case, such Affiliate shall be deemed not
be a Disqualified Institution for the purposes hereof) or venture capital or
(iv) any institution (x) engaged primarily in private equity investments which
does not engage in investing in loans or extensions of credit similar to the
Loans or (y) engaged primarily in venture capital investments.

“Dollar” and “$” mean lawful money of the United States.

 

-20-



--------------------------------------------------------------------------------

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is
organized under the laws of the United States, any state thereof or the District
of Columbia, except any Restricted Subsidiary substantially all the assets of
which consist of securities of one or more Foreign Subsidiaries, Indebtedness
issued by such Foreign Subsidiaries (or Subsidiaries thereof), and other assets
relating to an ownership interest in any such securities, Indebtedness or
Subsidiaries.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia, except any
domestic Subsidiary substantially all the assets of which consist of securities
of one or more Foreign Subsidiaries, Indebtedness issued by such Foreign
Subsidiaries (or Subsidiaries thereof), and other assets relating to an
ownership interest in any such securities, Indebtedness or Subsidiaries.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 12.07(b).

“Employee Matters Agreement” means the Employee Matters Agreement, dated as of
November 13, 2007, by and among Holdings, the U.S. Borrower, Abraxis, LLC and
New Abraxis, Inc., a Delaware corporation to be renamed Abraxis BioScience, Inc,
as such Employee Matters Agreement is in effect on the Closing Date.

“Environmental Laws” means any and all applicable Federal, state, Commonwealth
of Puerto Rico, local, and foreign statutes, Laws, treaties, conventions,
regulations, ordinances, codes, rules, judgments, legally-binding governmental
policies, orders, decrees, Environmental Permits, or principles of common law,
now or hereafter in effect, or any agreement or consent decree entered into with
any Governmental Authority and any judicial or administrative interpretation
thereof, relating to the environment, natural resources, Hazardous Materials or
human health and safety (to the extent related to exposure to Hazardous
Materials), applicable to any Loan Party or any of its Subsidiaries or their
respective operations or assets or any Mortgaged Properties owned, leased or
operated by any Loan Party or any of its Subsidiaries.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigations,
corrective actions or remediation, fines, penalties or indemnities), of the U.S.
Borrower, the P.R. Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license, consent or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other

 

-21-



--------------------------------------------------------------------------------

ownership or profit interests or units in) such Person and all of the warrants,
options or other rights for the purchase, acquisition or exchange from such
Person of any of the foregoing (including through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; (g) the failure of any Pension Plan to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA; or (h) the existence of an Unfunded Current
Liability with respect to a Pension Plan.

“Eurocurrency Rate” means (a) the offered quotation to first-class banks in the
New York interbank Eurodollar market by the Administrative Agent for Dollar
deposits of amounts in immediately available funds comparable to the outstanding
principal amount of the Eurocurrency Rate Loan of the Administrative Agent (in
its capacity as a Lender) (or, if the Administrative Agent is not a Lender with
respect thereto, taking the average principal amount of the Eurocurrency Rate
Loan then being made by the various Lenders pursuant thereto)) with maturities
comparable to the Interest Period applicable to such Eurocurrency Rate Loan
commencing two Business Days thereafter as of 10:00 A.M. (New York City time) on
the applicable date of determination, divided (and rounded upward to the nearest
1/16 of 1%) by (b) a percentage equal to 100% minus the then stated maximum rate
of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

 

-22-



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges during such period,
to the extent deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by the U.S. Borrower and the Restricted Subsidiaries completed
during such period), and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
U.S. Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income,

(ii)(A) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period, except to the extent that such Capital Expenditures were
financed with the proceeds of Indebtedness or equity issuances by Holdings or
any of its Restricted Subsidiaries, and (B) the aggregate amount of expenditures
made by Holdings and its Restricted Subsidiaries during such period for acquired
or developed rights in pharmaceutical products, except to the extent such
expenditures (1) already reduced Consolidated Net Income for such period,
(2) such expenditures were financed with the proceeds of Indebtedness or equity
issuances by Holdings or any of its Restricted Subsidiaries or (3) such
expenditures exceed $20,000,000 in any such period,

(iii) the aggregate amount of all principal payments of long term Indebtedness
of the U.S. Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases and (B) the
amount of any mandatory prepayment of Term Loan pursuant to Sections 2.07(a),
(b) or (c) but excluding (X) all other prepayments of Term Loans and (Y) all
prepayments of Revolving Credit Loans and Swing Line Loans) made during such
period, except to the extent financed with the proceeds of other Indebtedness of
the U.S. Borrower or the Restricted Subsidiaries,

 

-23-



--------------------------------------------------------------------------------

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
U.S. Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions by the
U.S. Borrower and the Restricted Subsidiaries during such period),

(vi) cash payments by the U.S. Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the U.S. Borrower and the
Restricted Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02 (other than Section 7.02(a) and Investments in
the U.S. Borrower or any Restricted Subsidiary) to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the U.S. Borrower and the Restricted Subsidiaries,

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(f) or (g) to the extent such Restricted Payments were financed with
internally generated cash flow of the U.S. Borrower and the Restricted
Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the U.S. Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the U.S. Borrower and the Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the U.S.
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions or Capital Expenditures to be consummated or
made during the period of four consecutive fiscal quarters of the U.S. Borrower
following the end of such period, provided that to the extent the aggregate
amount of internally generated cash actually utilized to finance such Permitted
Acquisitions or Capital Expenditures during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters, and

 

-24-



--------------------------------------------------------------------------------

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Matter” means any effect, change, circumstance or development:
(i) resulting from or attributable to the announcement of the Transaction, in
each case including any actual or threatened termination, cancellation or
limitation of, or any modification or change in, any business relationship of
the APP Business (including any relationship with any supplier, employee,
customer or group of suppliers, employees and customers, or performance)
resulting from or attributable to any of the foregoing in this clause (i),
(ii) relating to, or resulting from changes to, state, national or international
political, social, general business or economic conditions (except to the extent
that the APP Business, taken as a whole, is disproportionately affected thereby
in any material respect as compared to other companies and businesses operating
in the generic pharmaceutical industry), (iii) any failure in and of itself of
the APP Business to meet any estimate or expectation with respect to revenue,
earnings, earnings before interest, taxes, depreciation and amortization,
results of operations, cash flow or other measures of financial or operating
performance, in and of itself (it being understood that the facts giving rise to
such failure that are not otherwise excluded hereunder in determining whether a
Closing Date Material Adverse Effect has occurred or is reasonably expected to
occur may be taken into account), (iv) relating, or resulting from changes to,
any of the industries in which the APP Business operates (except to the extent
that the APP Business, taken as a whole, is disproportionately affected thereby
in any material respect as compared to other companies and businesses operating
in the generic pharmaceutical industry), (v) relating to, or resulting from, the
commencement, occurrence or continuation of any war, armed hostilities or acts
of terrorism involving or affecting the United States or any other jurisdiction
in which the APP Business operates (except to the extent that the APP Business,
taken as a whole, is disproportionately affected thereby in any material respect
as compared to other companies and businesses operating in the generic
pharmaceutical industry), (vi) relating to, or resulting from changes to,
financial, banking, commodities or securities markets generally (including any
disruption thereof and any decline in the price of any security market index or
commodity), (vii) relating to changes after the date hereof in GAAP or the
accounting rules and regulations of the SEC or any successor thereto (or
interpretations thereof) or (viii) relating to changes in law or regulations (or
interpretations thereof) (but only to the extent that the APP Business, taken as
a whole, is not disproportionately affected thereby in any material respect as
compared to other companies and businesses operating in the generic
pharmaceutical industry).

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary, (b) each Subsidiary listed on Schedule 1.01B hereto, (c) any
Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (d) any Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, (e) any captive insurance subsidiary (i.e., any Subsidiary that does
not engage in any business or own any significant assets or have any significant
liabilities other than providing insurance (except reinsurance in respect of
insurance from a third-party insurance company) to, and collecting related
premiums from, Holdings and its Subsidiaries with respect to those categories of
risk that are not covered by Holdings and its Subsidiaries’ third party
insurance risk coverage and which are not generally available at

 

-25-



--------------------------------------------------------------------------------

commercially reasonable rates as determined in good faith by Holdings), (f) any
Subsidiary that is a not-for-profit organization under applicable laws, (g) any
Subsidiary that the U.S. Borrower has designated in writing to the
Administrative Agent as a special purpose entity but for only so long as such
Subsidiary is not a Material Subsidiary and (h) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the U.S. Borrower), the cost or other
consequences (including any adverse tax consequences) of providing a Guarantee
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.

“Facility” means the U.S. Tranche A Term Loans, the U.S. Tranche B Term Loans,
the P.R. Term Loans, the Revolving Credit Facility, the Swing Line Sublimit or
the Letter of Credit Sublimit, as the context may require.

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the U.S. Borrower in
good faith; provided that if the fair market value is equal to or exceeds 5% of
the Consolidated Total Assets, such determination shall be made by the Board of
Directors of the U.S. Borrower.

“Federal Funds Rate” means, for any period, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Financial Covenant” means the covenant set forth in Section 7.11.

“Fitch” means Fitch Ratings, Ltd. and any successor thereto.

“Foreign Casualty Event” has the meaning specified in Section 2.05(b)(viii).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(viii).

“Foreign Lender” has the meaning specified in Section 3.01(j).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
U.S. Borrower which (a) is not a Domestic Subsidiary or (b) is set forth on
Schedule 1.01C.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States or any successor thereto.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

-26-



--------------------------------------------------------------------------------

“Funded Debt” means all indebtedness of the U.S. Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the U.S.
Borrower notifies the Administrative Agent that the U.S. Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the U.S.
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 12.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

 

-27-



--------------------------------------------------------------------------------

“Guarantee Supplements” has the meaning provided in the respective Subsidiary
Guaranty.

“Guaranteed Creditors” shall mean and include each of the Agents, the Lenders,
each L/C Issuer and each Person (other than any Loan Party or any of its
Subsidiaries) party to a Secured Hedge Agreement or Cash Management Services to
the extent that such Person constitutes a Secured Creditor under the Security
Agreements.

“Guarantors” means, collectively, Holdings, the U.S. Borrower, each U.S.
Subsidiary Guarantor and each P.R. Subsidiary Guarantor, in each case in such
Person’s capacity as a Guarantor under the respective Guaranty to which it is a
party.

“Guaranty” means, collectively, the Holdings Guaranty, the U.S. Borrower
Guaranty and each Subsidiary Guaranty.

“Hazardous Materials” means (i) all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes, materials, chemicals,
constituents or pollutants; (ii) any chemicals, materials or substances defined
as or included in a definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous substances,” “restricted hazardous
waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants”
or words of similar import under any applicable Environmental Law (iii) all
petroleum or petroleum distillates and any petroleum product, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes; and (iv) any chemical, material or substance the use of,
exposure to, or Release of which is prohibited, limited or regulated pursuant to
any Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto, and such Person’s successors and permitted assigns.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Holdings Guaranteed Obligations” shall mean the principal and interest on each
Note and each Loan made under this Agreement, all reimbursement obligations and
unpaid drawings with respect to each Letter of Credit issued for the account of
the U.S. Borrower, together with all the other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities (including, without
limitation, indemnities, fees and interest thereon) of the Borrowers to each
Lender, each Agent, each L/C Issuer and the Collateral Agent now existing or
hereafter incurred under, arising out of or in connection with this Agreement or
any other Loan Document and the due performance and compliance by each Borrower
with all the terms, conditions and agreements contained in the Loan Documents to
which it is a party.

“Holdings Guaranty” has the meaning provided in Section 11.01.

 

-28-



--------------------------------------------------------------------------------

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Incremental Amendment” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(a).

“Incremental Term Loans” has the meaning set forth in Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all indebtedness of such Person for borrowed money and all indebtedness of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing;

provided that Indebtedness shall not include trade payables and accrued expenses
arising in the ordinary course of business and consistent with past practices.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited

 

-29-



--------------------------------------------------------------------------------

and only to the extent such Indebtedness would be included in the calculation of
Consolidated Total Debt. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of Indebtedness of any Person for purposes of clause
(e) above shall be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the Fair Market Value of the property
encumbered thereby.

“Indemnified Liabilities” has the meaning set forth in Section 12.05.

“Indemnitees” has the meaning set forth in Section 12.05.

“Information” has the meaning specified in Section 12.08.

“Intellectual Property Security Agreement” means a U.S. Intellectual Property
Security Agreement, a P.R. Intellectual Property Security Agreement or both, as
the case may be.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, substantially in the form attached as Exhibit K.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed to by each Lender of such
Eurocurrency Rate Loan, nine or twelve months, as selected by the U.S. Borrower
or the P.R. Borrower, as applicable, in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

 

-30-



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by merger, consolidation, amalgamation or otherwise), (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be (i) except as
otherwise set forth in clause (ii) of this definition, the amount actually
invested (in the case of any non-cash asset invested, taking the Fair Market
Value thereof at the time the investment is made), without adjustment for
subsequent increases or decreases in the value of such Investment and (ii) in
the case of any Investment deemed to be made in an Unrestricted Subsidiary
pursuant to Section 6.14, as determined in accordance with the last sentence of
Section 6.14.

“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Collateral Agent for the benefit of the Secured Parties.

“IP Rights” has the meaning set forth in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state,
Commonwealth of Puerto Rico and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means DBNY and any other Lender, and, in each case, any Affiliate
thereof that becomes an L/C Issuer in accordance with Section 2.03(k) or
12.07(j), in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

-31-



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing to the
Borrowers and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or extension of, or amendment to, a Letter of Credit in the form from
time to time in use by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $20,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranties, (iv) the Collateral Documents, (v) the Intercompany
Subordination Agreement, (vi) each Letter of Credit Application and (vii) that
certain Letter Agreement among ABBI, the Credit Agreement Parties, the Lead
Arrangers and the Lenders party hereto on the Closing Date.

“Loan Notice” means a notice pursuant to Section 2.02(a) of (a) a U.S. Tranche A
Term Borrowing, (b) a U.S. Tranche B Term Borrowing, (c) a P.R. Term Borrowing,
(d) a Revolving Credit Borrowing, (e) a conversion of Loans from one Type to the
other, or (f) a continuation of Eurocurrency Rate Loans, which, if in writing,
shall be substantially in the form of Exhibit A.

 

-32-



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Manufacturing Agreement” means the Manufacturing Agreement, to be dated as of
the date hereof, to be entered into between New Abraxis, Inc. and the U.S.
Borrower, as such Manufacturing Agreement is in effect on the Closing Date.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities or financial condition of Holdings and its
Subsidiaries, taken as a whole, (b) a material adverse effect on the ability of
the Loan Parties (taken as a whole) to perform their payment obligations under
the Loan Documents to which they are a party or (c) a material adverse effect on
the rights and remedies of the Lenders under any Loan Document.

“Material Subsidiary” means, at any date of determination, (i) the P.R. Borrower
and (ii) each other Restricted Subsidiary of the U.S. Borrower (a) whose total
assets at the last day of the Test Period ending on the last day of the most
recent fiscal period for which financial statements have been delivered pursuant
to Section 6.01 were equal to or greater than 2.5% of the Consolidated Total
Assets of Holdings and the Restricted Subsidiaries at such date or (b) whose
gross revenues for such Test Period were equal to or greater than 5% of the
consolidated gross revenues of the U.S. Borrower and the Restricted Subsidiaries
for such period, in each case determined in accordance with GAAP.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
Swing Line Facility and the Credit Extensions under each such Facility,
November 13, 2012 and (b) with respect to the Term Loans, November 13, 2013.

“Maximum Rate” has the meaning specified in Section 12.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties, in each case, in form and substance
reasonably satisfactory to the Collateral Agent (taking account of relevant
local Law matters), and any other mortgages executed and delivered pursuant to
Section 6.11.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (f) of the
definition of “Collateral and Guarantee Requirement”.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

-33-



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by Holdings, the U.S. Borrower
or any Restricted Subsidiary or any Casualty Event, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the U.S.
Borrower or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket expenses (including Attorney
Costs, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by Holdings, the U.S. Borrower or such Restricted
Subsidiary in connection with such Disposition or Casualty Event, (C) taxes paid
or reasonably estimated to be actually payable in connection therewith, and
(D) any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by Holdings, the U.S. Borrower or any
Restricted Subsidiary after such sale or other disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and it being understood that “Net Cash Proceeds” shall include
any cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by Holdings, the U.S. Borrower or any Restricted
Subsidiary in any such Disposition and (ii) upon the reversal (without the
satisfaction of any applicable liabilities in cash in a corresponding amount) of
any reserve described in clause (D) above or, if such liabilities have not been
satisfied in cash and such reserve is not reversed within three hundred and
sixty-five (365) days after such Disposition or Casualty Event, the amount of
such reserve; provided that (x) no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such net cash proceeds
shall exceed $5,000,000 and (y) no such net cash proceeds shall constitute Net
Cash Proceeds under this clause (a) in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed
$10,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and

(b) with respect to the incurrence or issuance of any Indebtedness or Equity
Interests by Holdings, the U.S. Borrower or any Restricted Subsidiary, the
excess, if any, of (i) the sum of the cash actually received in connection with
such incurrence or

 

-34-



--------------------------------------------------------------------------------

issuance over (ii) the investment banking fees, underwriting discounts,
commissions, costs and other out-of-pocket expenses and other customary expenses
(including Attorney Costs), incurred by Holdings, the U.S. Borrower or such
Restricted Subsidiary in connection with such incurrence or issuance.

“Non-Cash Charges” has the meaning set forth in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of Excess Cash Flow, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b), and
(b) was not previously applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was (or may have
been) contingent on receipt of such amount or utilization of such amount for a
specified purpose. The U.S. Borrower shall promptly notify the Administrative
Agent of any application of such amount as contemplated by clause (b) above.

“Note” means a U.S. Term Note, a P.R. Term Note, a Revolving Credit Note or the
Swing Line Note, as the context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising,
(y) obligations of any Loan Party and its Subsidiaries arising under any Secured
Hedge Agreement and (z) Cash Management Obligations, in the case of each of
clauses (x), (y) and (z), including interest and fees that accrue after the
commencement by or against any Loan Party or Subsidiary of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents (and of their Subsidiaries to the
extent they have obligations under the Loan Documents) include (a) the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit commissions, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party or its
Subsidiaries under any Loan Document and (b) the obligation of any Loan Party or
any of its Subsidiaries to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party or such Subsidiary. Notwithstanding the foregoing,
any release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under Secured
Hedge Agreements or the holders of the Cash Management Obligations.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive

 

-35-



--------------------------------------------------------------------------------

documents with respect to any non-U.S. jurisdiction); (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating or limited liability company agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and, if applicable, any agreement, instrument, filing
or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of any L/C Borrowing
with a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the outstanding amount thereof on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit (including any refinancing of any L/C Borrowing with
a Revolving Credit Borrowing) or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

“Participant” has the meaning specified in Section 12.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five (5) plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings to the extent permitted hereunder.

“Permitted Holder” means (i) Dr. Patrick Soon-Shiong, his spouse or his lineal
descendants (including by adoption and stepchildren) and (ii) any trust,
partnership, limited liability company or corporation or other entity, in each
case to the extent not an operating company, of which a 50% or more controlling
interest is held by beneficiaries, partners or owners who are any of the persons
described in clause (i) above or any combination of such persons; provided that
(x) any such person described in clause (i) above that is either the sole
trustee with respect to any such trust or has the right to both remove and
appoint at least a majority of trustees with respect to any such trust (or such
greater number of trustees necessary

 

-36-



--------------------------------------------------------------------------------

to direct or cause the direction of the management and policies of such trust),
shall be deemed to hold a 50% or more controlling interest in such trust and
(y) any such person described in clause (i) above that is either the sole
general partner, sole member, sole managing member or sole director, as the case
may be, with respect to any such partnership, limited liability company or
corporation, as the case may be, or has the right to both remove and appoint
(1) in the case of any such limited liability company, at least a majority of
the managing members or members, of such limited liability company (or such
greater number of managing members or members necessary to direct or cause the
direction of the management and policies of such limited liability company) or
(2) in the case of any corporation or other entity, at least a majority of the
individuals governing such corporation or other entity (or such greater number
of individuals necessary to direct or cause the direction of the management and
policies of such corporation or other entity) shall be deemed to hold a 50% or
more controlling interest in such partnership, limited liability company,
corporation or other entity, as the case may be.

“Permitted Refinancing” means, with respect to any Person, any modification,
replacement, refinancing, refunding, renewal or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, replaced, refinanced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension plus the amount of any existing
commitments unutilized thereunder, (b) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(e),
such modification, replacement, refinancing, refunding, renewal or extension has
a final maturity date equal to or later than the final maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, replaced,
refinanced, refunded, renewed or extended, (c) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, and (d), (i) to the extent the Indebtedness being modified,
replaced, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, replacement, refinancing,
refunding, renewal or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, replaced,
refinanced, refunded, renewed or extended, (ii) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, replaced,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, replaced, refinanced,
refunded, renewed or extended; provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the U.S. Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the U.S.
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), and (iii)

 

-37-



--------------------------------------------------------------------------------

such modification, replacement, refinancing, refunding, renewal or extension is
incurred only by the Person (or Persons) who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pfizer Lease” means the lease agreement, dated February 14, 2007 between P.R.
Borrower and Pfizer Pharmaceuticals, LLC, as such lease agreement is in effect
on the Closing Date.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Section 302 or Title IV
of ERISA, any ERISA Affiliate.

“Pledged Debt” has the meaning specified in the respective Security Agreement.

“Pledged Equity” has the meaning specified in the respective Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
conversion of an Unrestricted Subsidiary to a Converted Restricted Subsidiary,
the period beginning on the date such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated.

“Principal L/C Issuer” means DBNY and any other L/C Issuer that has issued
Letters of Credit having an aggregate Outstanding Amount in excess of $500,000.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the U.S. Borrower, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, certified by the U.S. Borrower to the Administrative Agent
and the Lenders as having been determined in good faith to be reasonably
anticipated to be realizable by the U.S. Borrower as a result of (a) actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable cost savings and synergies, (b) operational changes
occurring during such Post-Acquisition Period or (c) any additional costs
incurred during such Post-Acquisition Period in each case in connection with the
combination of the operations of such Acquired Entity or Business or such
Converted Restricted Subsidiary with the operations of the U.S. Borrower and the
Restricted Subsidiaries; provided that, (i) so long as such actions are taken
(or a plan for the realization of such cost savings and synergies is
established) during such Post-Acquisition Period or such costs are incurred
during such Post-Acquisition Period, as applicable, it may be assumed, for
purposes of projecting such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, that such cost savings
related to such actions will be realizable

 

-38-



--------------------------------------------------------------------------------

during such Test Period, or such additional costs, as applicable, will be
incurred during such Test Period and (ii) any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the U.S. Borrower or any division,
product line, or facility used for operations of the U.S. Borrower or any of its
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition, conversion of an Unrestricted Subsidiary to a Converted Restricted
Subsidiary, or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement or repayment of
Indebtedness, and (c) any Indebtedness incurred or assumed by the U.S. Borrower
or any of the Restricted Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the U.S. Borrower and the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment; provided further that no pro forma
adjustments shall apply to the consummation of the Transaction except as
expressly contemplated in the definitions of “Consolidated EBITDA”.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the aggregate amount of the Commitments of all Lenders under the applicable
Facility or Facilities at such time; provided that if such Commitment has been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Projections” shall have the meaning set forth in Section 6.01(c).

“P.R.” or “Puerto Rico” means the Commonwealth of Puerto Rico.

“P.R. Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

-39-



--------------------------------------------------------------------------------

“P.R. Guaranteed Creditors” shall mean and include each of the Agents, the
Lenders and each Person (other than any Loan Party or any of its Subsidiaries)
party to a Secured Hedge Agreement or Cash Management Services to the extent
that such Person constitutes a Secured Creditor under the P.R. Security
Agreement.

“P.R. Intellectual Property Security Agreement” means the P.R. Intellectual
Property Security Agreement, substantially in the form attached as Exhibit J-2.

“P.R. Loan Parties” means, collectively, the P.R. Borrower and each P.R.
Subsidiary Guarantor.

“P.R. Security Agreement” means, collectively, the P.R. Security Agreement
executed by the P.R. Loan Parties, substantially in the form of Exhibit G-2,
together with each other security agreement supplement executed and delivered
pursuant to Section 6.11.

“P.R. Subsidiary Guarantor” means, collectively, the Subsidiaries of the P.R.
Borrower that are Guarantors.

“P.R. Subsidiary Guaranty” means, collectively, (a) the P.R. Subsidiary Guaranty
made by the P.R. Subsidiary Guarantors in favor of the Administrative Agent on
behalf of the Secured Parties, substantially in the form of Exhibit F-2 and
(b) each other guaranty and guaranty supplement delivered by a P.R. Subsidiary
Guarantor pursuant to Section 6.11.

“P.R. Term Borrowing” means a borrowing consisting of simultaneous P.R. Term
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the P.R. Term Lenders pursuant to
Section 2.01.

“P.R. Term Commitment” means, as to each P.R. Term Lender, its obligation to
make a P.R. Term Loan to the P.R. Borrower pursuant to Section 2.01(a)(iii) in
an aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “P.R. Term Commitment” or in
the Assignment and Assumption pursuant to which such P.R. Term Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate amount of the P.R. Term
Commitments is $35,000,000.

“P.R. Term Lender” means, at any time, any Lender that has a P.R. Term
Commitment or a P.R. Term Loan at such time.

“P.R. Term Loan” means a Loan made pursuant to Section 2.01(a)(iii).

“P.R. Term Note” means a promissory note of the P.R. Borrower payable to any
P.R. Term Lender or its registered assigns, in substantially the form of
Exhibit C-3 hereto, evidencing the aggregate Indebtedness of the P.R. Borrower
to such P.R. Term Lender resulting from the P.R. Term Loans made by such P.R.
Term Lender.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

-40-



--------------------------------------------------------------------------------

“Reference Date” has the meaning specified in the definition of “Available
Amount”.

“Refinanced Term Loans” has the meaning specified in Section 12.01.

“Refinancing” means the repayment of all outstanding loans and the termination
of all commitments under the Credit Agreement dated as of April 18, 2006 (as
amended, supplemented and otherwise modified from time to time) by ABBI, the
lenders party thereto and Fifth Third Bank, as administrative agent.

“Register” has the meaning set forth in Section 12.07(d).

“Regulation D” shall mean Regulation D of the FRB as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

“Related Parties” has the meaning specified in Section 12.08.

“Release” means actively or passively dumping, disposing, discharging,
injecting, spilling, pumping, leaking, leaching, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Replacement Term Loans” has the meaning specified in Section 12.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived under subsection .22, .23, .25, .27 or
.28 of PBGC Regulation Section 4043.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Credit Agreement Party and, as to any document delivered on
the Closing Date, any secretary or assistant secretary of a Credit Agreement
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Credit Agreement Party shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Credit Agreement Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Agreement Party.

 

-41-



--------------------------------------------------------------------------------

“Restoration Certification” means, with respect to any Casualty Event, a
certification made by a Responsible Officer of the U.S. Borrower or a Restricted
Subsidiary, as applicable, to the Administrative Agent prior to the end of the
eighteen (18) month period following the receipt of insurance or condemnation
proceeds after such Casualty Event certifying (a) that the U.S. Borrower or such
Restricted Subsidiary intends to use the Net Cash Proceeds received in
connection with such Casualty Event to repair, restore or replace the property
or assets in respect of which such Casualty Event occurred, (b) the approximate
costs of completion of such repair, restoration or replacement and (c) the
approximate time period for completion of such repair, restoration or
replacement.

“Restricted” shall mean, when referring to cash or Cash Equivalents of Holdings
or any of its Subsidiaries, that such cash or Cash Equivalents appears (or would
be required to appear) under GAAP as “restricted” on a consolidated balance
sheet of Holdings or of any such Subsidiary (unless such appearance is related
to Loan Documents or Liens created thereunder).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the U.S. Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings, the U.S. Borrower’s or any Restricted
Subsidiary’s stockholders, partners or members (or the equivalent Persons
thereof).

“Restricted Subsidiary” means any Subsidiary of Holdings (including each
Borrower) other than an Unrestricted Subsidiary.

“Returns” has the meaning set forth in Section 5.10.

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the U.S. Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such

 

-42-



--------------------------------------------------------------------------------

amount may be adjusted from time to time in accordance with this Agreement,
including, if applicable, pursuant to Section 2.14. The aggregate Revolving
Credit Commitments of all Revolving Credit Lenders shall be $150,000,000 on the
Closing Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.

“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans at such time and its Pro Rata Share of the sum
of the L/C Obligations and the Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the U.S. Borrower payable to
any Revolving Credit Lender or its registered assigns, in substantially the form
of Exhibit C-4 hereto, evidencing the aggregate Indebtedness of the U.S.
Borrower to such Revolving Credit Lender resulting from the Revolving Credit
Loans made by such Revolving Credit Lender.

“Revolving Credit Percentage” of any Revolving Credit Lender at any time shall
be that percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the Revolving Credit Commitment of such Revolving Credit
Lender at such time and the denominator of which is the aggregate Revolving
Credit Commitments of all Lenders at such time, provided that if any such
determination is to be made after the Revolving Credit Commitments have
terminated, the determination of such percentages shall be made immediately
before giving effect to such termination.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means, with respect to disbursements and payments, immediately
available funds in Dollars.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section 3.01(j)(i) Certificate” has the meaning specified in
Section 3.01(j)(i).

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between any Loan Party and any Hedge Bank.

“Secured Obligations” has the meaning specified in the respective Security
Agreement.

 

-43-



--------------------------------------------------------------------------------

“Secured Parties” shall have the meaning specified in the respective Collateral
Documents.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the U.S. Security Agreement, the P.R. Security
Agreement or both, as applicable.

“Security Agreement Supplement” has the meaning specified in the respective
Security Agreement.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Total Debt as of the last day of such Test Period that
is secured by a Lien on any property or assets owned by Holdings or any of its
Subsidiaries other than any portion of such Consolidated Total Debt that is
(i) expressly subordinated in right of payment to the Obligations pursuant to
subordination provisions reasonably satisfactory to the Administrative Agent or
(ii) secured by Liens on the Collateral (but not on any other assets or
properties of Holdings or any of its Subsidiaries) that are expressly
subordinated to the Liens created pursuant to the Collateral Documents pursuant
to intercreditor agreements reasonably satisfactory to the Administrative Agent
to (b) Consolidated EBITDA for such Test Period.

“Separation Agreement” means the Separation and Distribution Agreement, dated as
of November 13, 2007, by and among Holdings, the U.S. Borrower, New Abraxis,
Inc., a Delaware corporation (to be renamed Abraxis BioScience, Inc.) and
Abraxis LLC.

“Separation Documents” means the Separation Agreement, all exhibits, schedules
and annexes thereto and the transition services agreement, the Manufacturing
Agreement, dual officer agreement, the tax allocation agreement, the warehouse
services agreement, the Employee Matters Agreement, and certain leases and other
material agreements related thereto.

“Separation Lease Agreements” means (i) the Lease Agreement dated as of
November 13, 2007, by and between Abraxis LLC, as Lessor, and the U.S. Borrower,
as Lessee for the premises located at 2020 Ruby Street, Melrose Park, Illinois,
(ii) the Lease Agreement, dated as of November 13, 2007, by and between the U.S.
Borrower, as Lessor and Abraxis LLC as Lessee for the premises located at 3159
Staley Road, Grand Island, New York, (iii) the Lease Agreement, dated as of
November 13, 2007, by and between Abraxis LLC as Lessor, and the U.S. Borrower
as Lessee for the warehouse facilities located at 2045 N. Cornell Avenue,
Melrose Park, Illinois and (iv) the Lease Agreement, dated as of November 13,
2007, by and between Abraxis LLC as Lessor, and the U.S. Borrower, as Lessee,
for the research and development facility located at 2045 N. Cornell Avenue,
Melrose Park, Illinois, in such case as each Lease Agreement is in effect on the
Closing Date.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than

 

-44-



--------------------------------------------------------------------------------

the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 12.07(h).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan, Revolving Commitment Increase or other event that by the
terms of this Agreement requires “Pro Forma Compliance” with a test or covenant
hereunder or requires such test or covenant to be calculated on a “Pro Forma
Basis”.

“Spin-off” shall have the meaning provided in the Separation Agreement (as in
effect on the Closing Date).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the U.S. Borrower.

“Subsidiary Guaranty” means the U.S. Subsidiary Guaranty, the P.R. Subsidiary
Guaranty or both, as applicable.

“Subsidiary Guarantor” means a U.S. Subsidiary Guarantor, a P.R. Subsidiary
Guarantor or both, as applicable.

“Supermajority Lenders” of any Tranche means those Lenders that would constitute
the Required Lenders under, and as defined in, this Agreement if (x) all
outstanding Obligations of the other Tranches under this Agreement were repaid
in full and all Commitments with respect thereto were terminated and (y) the
reference to “50%” contained therein were changed to “66 2/3%.”

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options,

 

-45-



--------------------------------------------------------------------------------

forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include, with the consent of the U.S.
Borrower, a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available to the
U.S. Borrower by the Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means DBNY, in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the U.S. Borrower payable to the
Swing Line Lender or its registered assigns, in substantially the form of
Exhibit C-5 hereto, evidencing the aggregate Indebtedness of the U.S. Borrower
to the Swing Line Lender resulting from Swing Line Loans made by the Swing Line
Lender.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

-46-



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to the lesser of (a) $40,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Commitment” means a U.S. Term Commitment, a P.R. Term Commitment or both,
as the context may require.

“Term Loan” means a U.S. Term Loan, a P.R. Term Note or both, as the context may
require.

“Term Note” means a U.S. Term Note, a P.R. Term Note or both, as the context may
require.

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the U.S. Borrower then last ended.

“Third Party Financing” has the meaning specified in Section 7.13.

“Third Party Financing Documentation” means any documentation governing any
Third Party Financing.

“Threshold Amount” means $40,000,000.

“TL Repayment Percentage” of any Tranche of Term Loans at any time shall be a
fraction (expressed as a percentage) (x) the numerator of which is the aggregate
principal amount of outstanding Term Loans of such Tranche and (y) the
denominator of which is the sum of the aggregate principal amount of all
outstanding Term Loans at such time.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means, at any time, the sum of (i) the aggregate
Outstanding Amount of all Loans at such time plus (ii) the aggregate Outstanding
Amount of all L/C Obligations at such time.

“Tranche” means a category of Commitments or Credit Extensions thereunder. For
purposes hereof, each of the following comprises a separate Tranche: (a) the
unused Revolving Commitments, the outstanding Revolving Credit Loans, the
outstanding Swing Line Loans and L/C Obligations in respect of Letters of
Credit, (b) the outstanding U.S. Tranche A Term Loans, (c) the U.S. Tranche B
Term Loans and (d) the outstanding P.R. Term Loans.

“Transaction” means, collectively, (a) the Spin-off, (b) the funding of the Term
Loans and Revolving Credit Loans (if any) on the Closing Date, (c) the
Refinancing, (d) the consummation of any other transactions in connection with
the foregoing (including, without limitation, the transactions consummated
pursuant to the Separation Documents, as same are in effect on the date hereof),
and (e) the payment of the fees and expenses incurred in connection with any of
the foregoing.

 

-47-



--------------------------------------------------------------------------------

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the U.S. Borrower or any Restricted Subsidiary in connection with the
Transaction, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Type” means, with respect to a Loan its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” has the meaning set forth in Section 4.01(e).

“Unfunded Current Liability” of any Pension Plan means the amount, if any, by
which the value of the accumulated plan benefits under the Pension Plan
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction (including, without
limitation, Puerto Rico), to the extent it may be required to apply to any item
or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted” means, when referring to cash or Cash Equivalents of Holdings or
any of its Subsidiaries, that such cash or Cash Equivalents are not Restricted.

“Unrestricted Subsidiary” means (i) each Subsidiary of the U.S. Borrower listed
on Schedule 1.01D and (ii) any Subsidiary of the U.S. Borrower designated by the
board of directors of Holdings or the U.S. Borrower as an Unrestricted
Subsidiary pursuant to Section 6.14 subsequent to the date hereof.

“U.S. Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“U.S. Borrower Guaranteed Obligations” means the principal and interest on each
P.R. Term Note and each P.R. Term Loan made under this Agreement, together with
all the other obligations (including obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due) and
liabilities (including, without limitation, indemnities, fees and interest
thereon) of the P.R. Borrower to each Lender, each Agent, each L/C Issuer and
the Collateral Agent now existing or hereafter incurred under, arising out of or
in connection with this Agreement or any other Loan Document and the due
performance and compliance by the P.R. Borrower with all the terms, conditions
and agreements contained in the Loan Documents to which it is a party.

 

-48-



--------------------------------------------------------------------------------

“U.S. Borrower Guaranty” has the meaning provided in Section 10.01.

“U.S. Intellectual Property Security Agreement” means the U.S. Intellectual
Property Security Agreement, substantially in the form attached as Exhibit J-1.

“U.S. Lender” has the meaning set forth in Section 3.01(k).

“U.S. Loan Parties” means, collectively, Holdings, the U.S. Borrower and each
U.S. Subsidiary Guarantor.

“U.S. Security Agreement” means, collectively, the U.S. Security Agreement
executed by the U.S. Loan Parties, substantially in the form of Exhibit G-1,
together with each other security agreement supplement executed and delivered
pursuant to Section 6.11.

“U.S. Subsidiary Guarantor” means, collectively, the Subsidiaries of the U.S.
Borrower that are Guarantors.

“U.S. Subsidiary Guaranty” means, collectively, (a) the U.S. Subsidiary Guaranty
made by the U.S. Subsidiary Guarantors in favor of the Administrative Agent on
behalf of the Secured Parties, substantially in the form of Exhibit F-1 and
(b) each other guaranty and guaranty supplement delivered by the U.S. Subsidiary
Guarantors pursuant to Section 6.11.

“U.S. Term Borrowing” means a U.S. Tranche A Term Borrowing, a U.S. Tranche B
Term Borrowing or both, as the context may require.

“U.S. Term Commitment” means a U.S. Tranche A Term Commitment, a U.S. Tranche B
Term Commitment or both, as the context may require.

“U.S. Term Lender” means a U.S. Tranche A Term Lender, a U.S. Tranche B Term
Lender or both, as the context may require.

“U.S. Term Loan” means a U.S. Tranche A Term Loan, a U.S. Tranche B Term Loan or
both, as the context may require.

“U.S. Term Note” means a U.S. Tranche A Term Note, a U.S. Tranche B Term Note or
both, as the context may require.

“U.S. Tranche A Term Borrowing” means a borrowing consisting of simultaneous
U.S. Tranche A Term Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the U.S. Tranche A Term
Lenders pursuant to Section 2.01(a)(i).

“U.S. Tranche A Term Commitment” means, as to each U.S. Tranche A Term Lender,
its obligation to make a U.S. Tranche A Term Loan to the U.S. Borrower pursuant
to Section 2.01(a)(i) in an aggregate principal amount not to exceed the amount
set forth opposite

 

-49-



--------------------------------------------------------------------------------

such Lender’s name on Schedule 2.01 under the caption “U.S. Tranche A Term
Commitment” or in the Assignment and Assumption pursuant to which such U.S.
Tranche A Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the U.S. Tranche A Term Commitments is $565,000,000.

“U.S. Tranche A Term Lender” means, at any time, any Lender that has a U.S.
Tranche A Term Commitment or a U.S. Tranche A Term Loan at such time.

“U.S. Tranche A Term Loan” means a Loan made pursuant to Section 2.01(a)(i).

“U.S. Tranche A Term Note” means a promissory note of the U.S. Borrower payable
to any U.S. Tranche A Term Lender or its registered assigns, in substantially
the form of Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the
U.S. Borrower to such U.S. Tranche A Term Lender resulting from the U.S. Tranche
A Term Loans made by such U.S. Tranche A Term Lender.

“U.S. Tranche B Term Borrowing” means a borrowing consisting of simultaneous
U.S. Tranche B Term Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the U.S. Tranche B Term
Lenders pursuant to Section 2.01(a)(ii).

“U.S. Tranche B Term Commitment” means, as to each U.S. Tranche B Term Lender,
its obligation to make a U.S. Tranche B Term Loan to the U.S. Borrower pursuant
to Section 2.01(a)(ii) in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “U.S.
Tranche B Term Commitment” or in the Assignment and Assumption pursuant to which
such U.S. Tranche B Term Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
initial aggregate amount of the U.S. Tranche B Term Commitments is $400,000,000.

“U.S. Tranche B Term Lender” means, at any time, any Lender that has a U.S.
Tranche B Term Commitment or a U.S. Tranche B Term Loan at such time.

“U.S. Tranche B Term Loan” means a Loan made pursuant to Section 2.01(a)(ii).

“U.S. Tranche B Term Note” means a promissory note of the U.S. Borrower payable
to any U.S. Tranche B Term Lender or its registered assigns, in substantially
the form of Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the
U.S. Borrower to such U.S. Tranche B Term Lender resulting from the U.S. Tranche
B Term Loans made by such U.S. Tranche B Term Lender.

“Waivable Repayment” has the meaning set forth in Section 2.05(b)(ix).

“WCM” means Wachovia Capital Markets, LLC, in its individual capacity and any
successor thereto by merger, consolidation or otherwise.

 

-50-



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision hereof or thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

-51-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Total Leverage
Ratio and Senior Secured Leverage Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

SECTION 1.04. Rounding. Any financial ratios required to be satisfied by the
U.S. Borrower in order for a specific action to be permitted under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08. Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles 2, 9 and 10) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the U.S. Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.

 

-52-



--------------------------------------------------------------------------------

SECTION 1.09. Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Borrowers’ consent to appropriately
reflect a change in currency of any country and any relevant market conventions
or practices relating to such change in currency.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans. (a) The Term Borrowings. (i) Subject to the terms and
conditions set forth herein, each U.S. Tranche A Term Lender severally agrees to
make to the U.S. Borrower a single loan denominated in Dollars in a principal
amount equal to such U.S. Tranche A Term Lender’s U.S. Tranche A Term Commitment
on the Closing Date. Amounts borrowed under this Section 2.01(a)(i) and repaid
or prepaid may not be reborrowed. U.S. Tranche A Term Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

(ii) Subject to the terms and conditions set forth herein, each U.S. Tranche B
Term Lender severally agrees to make to the U.S. Borrower a single loan
denominated in Dollars in a principal amount equal to such U.S. Tranche B Term
Lender’s U.S. Tranche B Term Commitment on the Closing Date. Amounts borrowed
under this Section 2.01(a)(ii) and repaid or prepaid may not be reborrowed. U.S.
Tranche B Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

(iii) Subject to the terms and conditions set forth herein, each P.R. Term
Lender severally agrees to make to the P.R. Borrower a single loan denominated
in Dollars in a principal amount equal to such P.R. Term Lender’s P.R. Term
Commitment on the Closing Date. Amounts borrowed under this Section 2.01(a)(iii)
and repaid or prepaid may not be reborrowed. P.R. Term Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans
denominated in Dollars to the U.S. Borrower (each such loan, a “Revolving Credit
Loan”) from time to time, on any Business Day during the period from the Closing
Date until the Maturity Date with respect to the Revolving Credit Facility, in
an aggregate principal amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Credit Commitment; provided that after giving effect
to any Revolving Credit Borrowing, the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the U.S.
Borrower may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b). Revolving Credit Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

 

-53-



--------------------------------------------------------------------------------

SECTION 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each U.S.
Tranche A Term Borrowing, each U.S. Tranche B Term Borrowing, each P.R. Term
Borrowing, each Revolving Credit Borrowing, each conversion of U.S. Tranche A
Term Loans, U.S. Tranche B Term Loans, P.R. Term Loans or Revolving Credit Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans as
such shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 1:30 p.m. (New York City
time) (i) three (3) Business Days prior to the requested date of any Borrowing
or continuation of Eurocurrency Rate Loans or any conversion of Base Rate Loans
to Eurocurrency Rate Loans, and (ii) one (1) Business Day before the requested
date of any Borrowing of Base Rate Loans or conversion of any Eurocurrency Rate
Loans to Base Rate Loans. Each telephonic notice by a Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of such Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a multiple of $500,000 in excess thereof. Each
Loan Notice (whether telephonic or written) shall specify (i) (x) if made by the
U.S. Borrower, whether the U.S. Borrower is requesting a U.S. Tranche A Term
Borrowing, a U.S. Tranche B Term Borrowing, a Revolving Credit Borrowing, a
conversion of U.S. Tranche A Term Loans, U.S. Tranche B Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans made to the U.S. Borrower, and (y) if made by the P.R. Borrower, whether
the P.R. Borrower is requesting a P.R. Term Borrowing or a conversion of P.R.
Term Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans made to the P.R. Borrower, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing U.S. Tranche A Term
Loans, U.S. Tranche B Term Loans, P.R. Term Loans or Revolving Credit Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the applicable Borrower fails to specify a Type of Loan in a
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If a Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Class
of Loans, and if no timely notice of a conversion or continuation is provided by
a Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate

 

-54-



--------------------------------------------------------------------------------

Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office not later than 1:30 p.m.
on the Business Day specified in the applicable Loan Notice. Upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is the initial Credit Extension, Section 4.01), the Administrative Agent shall
make all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided the Administrative Agent by such Borrower; provided that
if, on the date the Loan Notice with respect to such Borrowing is given by the
U.S. Borrower, there are Swing Line Loans or L/C Borrowings outstanding, then
the proceeds of such Borrowing shall be applied, first, to the payment in full
of any such L/C Borrowings, second, to the payment in full of any such Swing
Line Loans, and third, to the U.S. Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the applicable Borrower pays the amount due, if
any, under Section 3.05 in connection therewith. During the existence of an
Event of Default, the Administrative Agent or the Required Lenders may require
that no Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the applicable Borrower and
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the applicable Borrower and Lenders of any
change in the Administrative Agent’s prime rate used in determining the Base
Rate promptly following the public announcement of such change. All computations
of interest hereunder shall be made in accordance with Section 2.8 and
Section 2.10 hereunder.

(e) After giving effect to all U.S. Tranche A Term Borrowings, all U.S. Tranche
B Term Borrowings, all P.R. Term Borrowings, all Revolving Credit Borrowings,
all conversions of U.S. Tranche A Term Loans, U.S. Tranche B Term Loans, P.R.
Term Loans or Revolving Credit Loans from one Type to the other, and all
continuations of U.S. Tranche A Term Loans, U.S. Tranche B Term Loans, P.R. Term
Loans or Revolving Credit Loans as the same Type, at no time shall there be more
than fifteen (15) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03. Letters of Credit. (a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit, on a sight basis, denominated in Dollars and for the

 

-55-



--------------------------------------------------------------------------------

account of the U.S. Borrower (provided that any Letter of Credit may be for the
benefit of any Restricted Subsidiary of the U.S. Borrower) and to amend, renew
or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension (x) the Revolving Credit Exposure of any
Lender would exceed such Lender’s Revolving Credit Commitment or (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the U.S. Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the U.S. Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur (i) in the case of standby Letters of Credit, more than
twelve months after the date of issuance or last renewal thereof and (ii) in the
case of a commercial Letter of Credit, more than 180 days after the date of
issuance or last renewal thereof, unless, in each case, the relevant L/C Issuer
has approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the relevant L/C Issuer has approved
such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) any Revolving Credit Lender is a Defaulting Lender at such time, unless such
L/C Issuer has entered into arrangements reasonably satisfactory to it and the
U.S. Borrower to eliminate such L/C Issuer’s risk with respect to the
participation in Letters of Credit by such Defaulting Lender, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the L/C Obligations;
or

 

-56-



--------------------------------------------------------------------------------

(F) the expiry date of such requested Letter of Credit would occur after the
Maturity Date with respect to the Revolving Credit Facility, unless all the
Revolving Credit Lenders have approved such expiry date or unless the Revolving
Credit Lenders cease to hold a participation in, and to be obligated in any
manner to reimburse or otherwise indemnify the relevant L/C Issuer for any
amounts drawn under, such Letter of Credit and the relevant L/C Issuer has
approved such expiry date.

(iii) An L/C Issuer shall be under no obligation to amend or extend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued, extended or
amended, as the case may be, upon the request of the U.S. Borrower delivered to
an L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the U.S. Borrower. Such Letter of Credit Application must be received
by the relevant L/C Issuer and the Administrative Agent not later than 1:30 p.m.
at least two (2) Business Days prior to the proposed issuance date or date of
amendment or extension, as the case may be or, in each case, such later date and
time as the relevant L/C Issuer may agree in a particular instance in its sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, and (g) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment or extension of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer (1) the Letter of Credit to be amended
or extended; (2) the proposed date of amendment or extension thereof (which
shall be a Business Day); (3) the nature of the proposed amendment or the length
of extension and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the U.S. Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance, amendment or extension is permitted in accordance with the
terms hereof, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
U.S. Borrower or enter into the applicable amendment or extension, as the case
may be.

 

-57-



--------------------------------------------------------------------------------

Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share
multiplied by the amount of such Letter of Credit.

(iii) If the U.S. Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Nonrenewal Notice Date”) in each such twelve month period to be agreed upon at
the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the U.S. Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the relevant L/C Issuer to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that the relevant L/C Issuer shall not permit
any such renewal if (A) the relevant L/C Issuer has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of Section 2.03(a)(ii)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Nonrenewal Notice Date from the Administrative Agent, any Revolving Credit
Lender or the U.S. Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment or
extension to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the U.S.
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit, amendment or extension.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the U.S.
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
Business Day immediately following any payment by an L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), the U.S. Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing, with interest on the amount so paid or disbursed by such
L/C Issuer, to the extent not reimbursed on the date of such payment or
disbursement. If the U.S. Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Appropriate Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Appropriate Lender’s Pro Rata Share thereof. In
such event, the U.S. Borrower shall be deemed to have requested a Revolving
Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in

 

-58-



--------------------------------------------------------------------------------

Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer, in Dollars, at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the U.S.
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the U.S. Borrower
shall be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which
L/C Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, each Appropriate
Lender’s payment to the Administrative Agent for the account of the relevant L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the U.S. Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the U.S. Borrower
of a Loan Notice). No making of an L/C Advance shall relieve or otherwise impair
the obligation of the U.S. Borrower to reimburse the relevant L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

-59-



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
for the first three days and equal to the rate applicable to Revolving Credit
Loans that are maintained as Base Rate Loans for each day thereafter. A
certificate of the relevant L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the U.S. Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 12.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate for the first three
days and equal to the rate applicable to Revolving Credit Loans that are
maintained as Base Rate Loans for each day thereafter.

(e) Obligations Absolute. The obligation of the U.S. Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

-60-



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from any Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the U.S. Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are waived by the U.S.
Borrower to the extent permitted by applicable Law) suffered by the U.S.
Borrower that are caused by such L/C Issuer’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction by final and
nonappealable judgment) when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the U.S. Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any draft, demand, certificate
or other document expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction by final and nonappealable judgment); or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The U.S. Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the U.S. Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective

 

-61-



--------------------------------------------------------------------------------

correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the U.S. Borrower may have a claim against an L/C Issuer, and
such L/C Issuer may be liable to the U.S. Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the U.S. Borrower which the U.S. Borrower proves were caused by such
L/C Issuer’s bad faith, willful misconduct, fraud or gross negligence or such
L/C Issuer’s bad faith or willful or grossly negligent failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit (in each case, as are determined by a court of competent
jurisdiction by final and nonappealable judgment). In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) If an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and the conditions set forth in Section 4.02 to a Revolving Credit
Borrowing cannot then be met, (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (iii) if any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
U.S. Borrower to Cash Collateralize the L/C Obligations pursuant to
Section 8.02(c) or (iv) an Event of Default set forth under Section 8.01(f)
occurs and is continuing, then the U.S. Borrower shall Cash Collateralize the
then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing, the Letter
of Credit Expiration Date, the date such determination to require Cash
Collateral is made or the date of such Event of Default under Section 8.1(f), as
the case may be), and shall do so not later than 2:00 P.M., New York City time,
on (x) in the case of the immediately preceding clauses (i) through (iii),
(1) the Business Day that the U.S. Borrower receives notice thereof, if such
notice is received on such day prior to 12:00 Noon, New York City time, or
(2) if clause (1) above does not apply, the Business Day immediately following
the day that the U.S. Borrower receives such notice and (y) in the case of the
immediately preceding clause (iv), the Business Day on which an Event of Default
set forth under Section 8.01(f) occurs or, if such day is not a Business Day,
the Business Day immediately succeeding such day. For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The U.S. Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers and the Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing. Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on

 

-62-



--------------------------------------------------------------------------------

behalf of the Secured Parties) or that the total amount of such funds is less
than the aggregate Outstanding Amount of all L/C Obligations, the U.S. Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at the Administrative Agent as aforesaid, an amount equal to
the excess of (a) such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the U.S. Borrower.

(h) Letter of Credit Fees. The U.S. Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share a Letter of Credit fee for each Letter of Credit issued pursuant to
this Agreement equal to the Applicable Rate times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit, if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit). Such
letter of credit fees shall be computed on a quarterly basis in arrears. Such
letter of credit fees shall be due and payable in Dollars on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The U.S. Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum (or such other amount as is agreed in a separate writing
between the relevant L/C Issuer and the U.S. Borrower) of the daily maximum
amount then available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit, if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit), provided that in any event the minimum amount of any fronting fee
payable in any twelve-month period for each Letter of Credit shall be not less
than $500 (it being agreed that, on the day of issuance of any Letter of Credit
and on each anniversary thereof prior to the termination or expiration of such
Letter of Credit, if $500 will exceed the amount of the applicable fronting fee
that will accrue with respect to such Letter of Credit for the immediately
succeeding twelve-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof). Except
as contemplated by the proviso contained in the immediately preceding sentence,
such fronting fees shall be (x) computed on a quarterly basis in arrears and
(y) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. In addition, the U.S. Borrower shall pay directly to each
L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of such L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable within ten
(10) Business Days of demand and are nonrefundable.

 

-63-



--------------------------------------------------------------------------------

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the U.S.
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

SECTION 2.04. Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) to the U.S. Borrower from time to time on any
Business Day after the Closing Date until the Maturity Date in respect of the
Revolving Credit Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided that, (i) except as otherwise provided above in this
clause (a) after giving effect to any Swing Line Loan, in no event shall the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment then in effect
and (i) notwithstanding the foregoing, the Swing Line Lender shall not be
obligated to make any Swing Line Loans at a time when any Revolving Credit
Lender is a Defaulting Lender, unless the Swing Line Lender has entered into
arrangements reasonably satisfactory to it and the U.S. Borrower to eliminate
the Swing Line Lender’s risk with respect to such Defaulting Lender’s
participation in such Swing Line Loans, including by cash collateralizing such
Defaulting Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding
Swing Line Loans; provided further that, the U.S. Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the U.S. Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Swing Line Loans shall only be denominated in Dollars.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the U.S.
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be

 

-64-



--------------------------------------------------------------------------------

confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the U.S. Borrower. Promptly after receipt by the Swing
Line Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 3:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 4:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the U.S. Borrower.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the U.S. Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
U.S. Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share of the amount specified in such
Loan Notice available to the Administrative Agent in Same Day Funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the U.S. Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender

 

-65-



--------------------------------------------------------------------------------

(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the Federal Funds Rate for the first three days and equal to
the rate applicable to Revolving Credit Loans that are maintained as Base Rate
Loans for each day thereafter. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the U.S.
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the U.S. Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 12.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate for the first three days and
equal to the rate applicable to Revolving Credit Loans that are maintained as
Base Rate Loans for each day thereafter. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the U.S. Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

-66-



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The U.S. Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

SECTION 2.05. Prepayments. (a) Optional. (i) The Borrowers may, upon notice to
the Administrative Agent, at any time or from time to time, without penalty or
premium, voluntarily prepay (x) in the case of the P.R. Borrower, P.R. Term
Loans or (y) in the case of the U.S. Borrower, U.S. Tranche A Term Loans, U.S.
Tranche B Term Loans and Revolving Credit Loans in whole or in part without
premium or penalty; provided that (1) such notice must be received by the
Administrative Agent not later than 1:30 p.m. (New York City time) (A) three
(3) Business Days prior to any date of prepayment of Eurocurrency Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (2) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple thereof; and (3) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment, the
Class(es) and Type(s) of Loans to be prepaid and, in the case of a prepayment of
Term Loans, the manner in which such prepayment shall be applied to repayments
thereof required pursuant to Sections 2.07(a), (b) or (c); provided that (1) in
the event such notice of prepayment of Term Loans fails to specify the manner in
which the respective prepayment of Term Loans will apply to each Tranche
thereof, such prepayment shall apply to pro rata each Tranche of Term Loans
(based upon the TL Percentage of the various Tranches of outstanding Term Loans)
and (2) in the event such notice fails to specify the manner in which the
respective prepayment of Term Loans shall be applied to repayments thereof
required pursuant to Sections 2.07(a), (b) or (c), as the case may be, such
prepayment of Term Loans shall be applied in direct order of maturity to
repayments thereof required pursuant to Sections 2.07(a), (b) or (c), as the
case may be. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. Any prepayment of a Eurocurrency Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Subject to the last
sentence of this Section 2.05(a)(i), each prepayment of the Loans pursuant to
this Section 2.05(a) shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares; provided that at the U.S. Borrower’s election
in connection with any prepayment of Revolving Credit Loans pursuant to this
Section 2.05(a), so long as no Default then exists, such prepayment shall not be
applied to any Revolving Credit Loan of a Defaulting Lender.

(ii) The U.S. Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:30 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the U.S. Borrower, the U.S. Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

 

-67-



--------------------------------------------------------------------------------

(b) Mandatory. (i) Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b), the Borrowers shall
cause to be prepaid an aggregate principal amount of Term Loans in an amount
equal to (A) 50% of Excess Cash Flow, if any, for the fiscal year covered by
such financial statements (commencing with the fiscal year ended December 31,
2008) minus (B) the sum of (1) all voluntary prepayments of Term Loans during
such fiscal year and (2) all voluntary prepayments of Revolving Credit Loans
during such fiscal year to the extent the Revolving Credit Commitments are
permanently reduced by the amount of such payments, in the case of each of the
immediately preceding clauses (1) and (2), to the extent such prepayments are
not funded with the proceeds of Indebtedness; provided that so long as no
Default then exists, no payment of any Loans shall be required under this
Section 2.05(b)(i) if the Total Leverage Ratio with respect to the Test Period
ended as of the last day of the fiscal year covered by such financial statements
is less than 3.75:1.00.

(ii) If (x) Holdings, any Borrower or any Restricted Subsidiary Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition by any Restricted Subsidiary to a Loan Party), (e), (f)(i), (g),
(h), (i), (j) or (m)) or (y) any Casualty Event occurs, which in the aggregate
results in the realization or receipt by Holdings, such Borrower or such
Restricted Subsidiary of Net Cash Proceeds, the Borrowers shall cause to be
prepaid on or prior to the date which is ten (10) Business Days after the date
of the realization or receipt of such Net Cash Proceeds an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Cash Proceeds
received; provided that (I) no such prepayment shall be required pursuant to
this Section 2.05(b)(ii)(A) with respect to such portion of such Net Cash
Proceeds that the U.S. Borrower shall have, on or prior to such date, given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.05(b)(ii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing) and (II) the percentage of
Net Cash Proceeds specified above shall instead be 75% if no Default then exists
and the Total Leverage Ratio with respect to the Test Period ended as of the
last day of the fiscal year covered by such financial statements is less than
3.75 : 1.00;

(A) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A)) or any Casualty Event, at the option of
the U.S. Borrower, the U.S. Borrower may reinvest all or any portion of such Net
Cash Proceeds in assets useful for its or its Restricted Subsidiaries’ business
within (x) eighteen (18) months following receipt of such Net Cash Proceeds or
(y) if the U.S. Borrower enters into a legally binding commitment to reinvest
(including pursuant to a Restoration Certificate) such Net Cash Proceeds within
eighteen (18) months following receipt thereof, within the later of (1) one
hundred eighty (180) days of the date of such legally binding commitment and
(2) eighteen (18) months following receipt of such Net Cash Proceeds; provided
that (i) so long as an Event of Default shall have occurred and be continuing,
the U.S. Borrower shall not be permitted to make any such reinvestments (other
than pursuant to a legally binding commitment that the U.S. Borrower entered
into at a time when no Event of Default is continuing) and (ii) if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, an amount equal to any such
Net Cash Proceeds shall be applied to the prepayment of the Term Loans as set
forth in this Section 2.05 within five (5) Business Days after the U.S. Borrower
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so reinvested.

 

-68-



--------------------------------------------------------------------------------

(iii) If Holdings, any Borrower or any Restricted Subsidiary incurs or issues
any Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrowers shall cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Cash Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt of such Net Cash Proceeds;

(iv) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the U.S.
Borrower shall promptly prepay or cause to be promptly prepaid Revolving Credit
Loans and Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided that the U.S. Borrower shall not
be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(iv) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans, such aggregate L/C Obligations exceeds the aggregate
Revolving Credit Commitments then in effect.

(v) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied pro rata to each Tranche of Term Loans (based upon the TL Repayment
Percentages of the various Tranches of outstanding Term Loans). Each prepayment
of Term Loans shall within each Tranche be applied in direct order of maturity
to repayments thereof required pursuant to Sections 2.07(a), (b) or (c); and
each such prepayment shall be paid to the Lenders of such Tranche in accordance
with their respective Pro Rata Shares, subject to clause (vi) of this
Section 2.05(b).

(vi) The U.S. Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the U.S. Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(vii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b), other
than on the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.05(b) in respect of any such Eurocurrency
Rate Loan other than on the last day of the Interest Period therefor, the U.S.
Borrower or P.R. Borrower, as applicable, may, in its sole discretion, deposit
the amount of any such prepayment otherwise required to be made thereunder into
a Cash Collateral Account until the last day of such Interest Period, at which
time the Administrative Agent shall be authorized (without any further action by
or notice to or from any Borrower or any other Loan Party) to apply such amount
to the prepayment of such Loans in

 

-69-



--------------------------------------------------------------------------------

accordance with this Section 2.05(b). Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from any Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).

(viii) Foreign Asset Sales. Notwithstanding any other provisions of this
Section 2.05(b), so long as no Event of Default has occurred and is continuing,
to the extent that any of or all the Net Cash Proceeds of any Disposition by a
Foreign Subsidiary giving rise to a prepayment event under Section 2.05(b)(ii)
(a “Foreign Disposition”) or the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”) are prohibited or delayed by
applicable local Law from being repatriated to the United States, the portion of
such Net Cash Proceeds so affected will not be required to be applied to repay
Term Loans at the times provided in this Section 2.05(b), but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local Law will not permit repatriation to the United States (the U.S. Borrower
hereby agreeing to cause the applicable Foreign Subsidiary to promptly take all
actions required by the applicable local Law to permit such repatriation), and
once such repatriation of any of such affected Net Cash Proceeds is permitted
under the applicable local Law, such repatriation will be immediately effected
and such repatriated Net Cash Proceeds will be promptly (and in any event not
later than five Business Days after such repatriation) applied to the repayment
of the Term Loans otherwise required pursuant to this Section 2.05(b) (without
giving effect to this clause (viii)).

(ix) Notwithstanding anything to the contrary contained in Section 2.05 or
elsewhere in this Agreement, the Borrowers shall have the option, in their sole
discretion, to give the Lenders with outstanding Term Loans of any Tranche the
option to waive a mandatory prepayment of such Term Loans pursuant to
Section 2.05 (each such prepayment or repayment, a “Waivable Repayment”) upon
the terms and provisions set forth in this clause (ix). If the Borrowers elect
to exercise the option referred to in the preceding sentence, the Borrowers
shall give to the Administrative Agent written notice of its intention to give
the Lenders of the selected Tranche or Tranches the right to waive a Waivable
Repayment at least five Business Days prior to such repayment, which notice the
Administrative Agent shall promptly forward to all Lenders of the selected
Tranche or Tranches (indicating in such notice the amount of such repayment to
be applied to each such Lender’s outstanding Term Loans). Any offer by the
Borrowers to permit such Lenders to waive any such Waivable Repayment may apply
to all or part of such repayment, provided that any offer to waive part of such
repayment must be made ratably to such Lenders on the basis of their outstanding
Term Loans of the selected Tranche or Tranches. In the event any such Lender
desires to waive such Lender’s right to receive any such Waivable Repayment in
whole or in part, such Lender shall so advise the Administrative Agent no later
than the close of business two Business Days after the date of such notice from
the Administrative Agent, which notice shall also include the amount such Lender
desires to receive in respect of such repayment. If any Lender does not reply to
the Administrative Agent within the aforementioned two Business Day period, such
Lender will be deemed not to have waived any part of such repayment. If any
Lender does not specify an amount such Lender wishes to receive, it will be
deemed to have waived 100% of the amount of its share of such payment. In the
event that any such Lender waives all or part of such right to receive any such
Waivable Repayment, the amount so waived shall be applied to the other Tranches
of Term Loans pro rata (based on the TL Repayment Percentages of the various
Tranches of outstanding Term Loans).

 

-70-



--------------------------------------------------------------------------------

SECTION 2.06. Termination or Reduction of Commitments. (a) Optional. The U.S.
Borrower or P.R. Borrower, as applicable, may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class; provided
that (i) any such notice shall be received by the Administrative Agent two
(2) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $500,000 in excess thereof and (iii) if, after giving effect to any
reduction of the Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, such sublimit
shall be automatically reduced by the amount of such excess. Except as otherwise
provided in this clause (a), the amount of any such Commitment reduction shall
not be applied to the Letter of Credit Sublimit or the Swing Line Sublimit
unless otherwise specified by the U.S. Borrower.

(b) Mandatory. The U.S. Tranche A Term Commitment of each U.S. Tranche A Term
Lender shall be automatically and permanently reduced to $0 upon the making of
such U.S. Tranche A Term Lender’s U.S. Tranche A Term Loans pursuant to
Section 2.01(a)(i). The U.S. Tranche B Term Commitment of each U.S. Tranche B
Term Lender shall be automatically and permanently reduced to $0 upon the making
of such U.S. Tranche B Term Lender’s U.S. Tranche B Term Loans pursuant to
Section 2.01(a)(ii). The P.R. Term Commitment of each P.R. Term Lender shall be
automatically and permanently reduced to $0 upon the making of such P.R. Term
Lender’s P.R. Term Loans pursuant to Section 2.01(a)(iii).

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07). All commitment fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.

SECTION 2.07. Repayment of Loans. (a) U.S. Tranche A Term Loans. On each date
set forth below, the U.S. Borrower shall repay to the Administrative Agent for
the ratable account of the U.S. Tranche A Term Lenders that principal amount of
U.S. Tranche A Term Loans, to the extent then outstanding (after giving effect
to reductions as a result of the application of prepayments in accordance with
the order of priority set forth in Section 2.05), as is set forth opposite each
such date below:

 

U.S. Tranche A Term Loan Repayment Date

   Amount

March 31, 2009

   $ 5,000,000

June 30, 2009

   $ 5,000,000

September 30, 2009

   $ 5,000,000

December 31, 2009

   $ 5,000,000

March 31, 2010

   $ 22,500,000

 

-71-



--------------------------------------------------------------------------------

U.S. Tranche A Term Loan Repayment Date

   Amount

June 30, 2010

   $ 22,500,000

September 30, 2010

   $ 22,500,000

December 31, 2010

   $ 22,500,000

March 31, 2011

   $ 34,250,000

June 30, 2011

   $ 34,250,000

September 30, 2011

   $ 34,250,000

December 31, 2011

   $ 34,250,000

March 31, 2012

   $ 46,250,000

June 30, 2012

   $ 46,250,000

September 30, 2012

   $ 46,250,000

December 31, 2012

   $ 46,250,000

March 31, 2013

   $ 33,250,000

June 30, 2013

   $ 33,250,000

September 30, 2013

   $ 33,250,000

Maturity Date for U.S. Tranche A Term Loans

   $ 33,250,000

(b) U.S. Tranche B Term Loans. On each date set forth below, the U.S. Borrower
shall repay to the Administrative Agent for the ratable account of the U.S.
Tranche B Term Lenders that principal amount of U.S. Tranche B Term Loans, to
the extent then outstanding (after giving effect to reductions as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05), as is set forth opposite each such date below:

 

U.S. Tranche B Term Loan Repayment Date

   Amount

March 31, 2008

   $ 1,000,000

June 30, 2008

   $ 1,000,000

September 30, 2008

   $ 1,000,000

December 31, 2008

   $ 1,000,000

March 31, 2009

   $ 1,000,000

June 30, 2009

   $ 1,000,000

September 30, 2009

   $ 1,000,000

December 31, 2009

   $ 1,000,000

March 31, 2010

   $ 1,000,000

June 30, 2010

   $ 1,000,000

September 30, 2010

   $ 1,000,000

December 31, 2010

   $ 1,000,000

March 31, 2011

   $ 1,000,000

June 30, 2011

   $ 1,000,000

September 30, 2011

   $ 1,000,000

 

-72-



--------------------------------------------------------------------------------

U.S. Tranche B Term Loan Repayment Date

   Amount

December 31, 2011

   $ 1,000,000

March 31, 2012

   $ 1,000,000

June 30, 2012

   $ 1,000,000

September 30, 2012

   $ 1,000,000

December 31, 2012

   $ 1,000,000

March 31, 2013

   $ 1,000,000

June 30, 2013

   $ 1,000,000

September 30, 2013

   $ 1,000,000

Maturity Date for U.S. Tranche B Term Loans

   $ 377,000,000

(c) P.R. Term Loans. On each date set forth below, the P.R. Borrower shall repay
to the Administrative Agent for the ratable account of the P.R. Term Lenders
that principal amount of P.R. Term Loans, to the extent then outstanding (after
giving effect to reductions as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05), as is set
forth opposite each such date below:

 

P.R. Term Loan Repayment Date

   Amount

March 31, 2009

   $ 250,000

June 30, 2009

   $ 250,000

September 30, 2009

   $ 250,000

December 31, 2009

   $ 250,000

March 31, 2010

   $ 1,500,000

June 30, 2010

   $ 1,500,000

September 30, 2010

   $ 1,500,000

December 31, 2010

   $ 1,500,000

March 31, 2011

   $ 2,250,000

June 30, 2011

   $ 2,250,000

September 30, 2011

   $ 2,250,000

December 31, 2011

   $ 2,250,000

March 31, 2012

   $ 2,750,000

June 30, 2012

   $ 2,750,000

September 30, 2012

   $ 2,750,000

December 31, 2012

   $ 2,750,000

March 31, 2013

   $ 2,000,000

June 30, 2013

   $ 2,000,000

September 30, 2013

   $ 2,000,000

Maturity Date for P.R. Term Loans

   $ 2,000,000

 

-73-



--------------------------------------------------------------------------------

(d) Revolving Credit Loans. The U.S. Borrower shall repay to the Administrative
Agent for the ratable account of the Revolving Credit Lenders on the Maturity
Date in respect of the Revolving Credit Facility the aggregate principal amount
of all of its Revolving Credit Loans outstanding on such date.

(e) Swing Line Loans. The U.S. Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

SECTION 2.08. Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable Borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable Borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

(b) The U.S. Borrower or the P.R. Borrower, as applicable, shall pay interest on
past due amounts hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) All computations of interest hereunder shall be made in accordance with
Section 2.10.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(h)
and (i):

(a) Commitment Fee. The U.S. Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee equal to the Applicable Rate with respect to commitment
fees times the actual daily amount by which the aggregate Revolving Credit
Commitment exceeds the sum of (A) the Outstanding Amount of Revolving Credit
Loans and (B) the Outstanding Amount of L/C Obligations; provided that any
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the U.S. Borrower so long
as such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the U.S. Borrower
prior to such time; and provided further, that no commitment fee shall accrue on
any of the Commitments of a Defaulting Lender so long as such Lender shall be a

 

-74-



--------------------------------------------------------------------------------

Defaulting Lender. The commitment fee shall accrue at all times from the date
hereof until the Maturity Date for the Revolving Credit Facility, including at
any time during which one or more of the conditions in Article 4 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facility (or such earlier date as when the aggregate Revolving Credit
Commitments are terminated). The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Other Fees. The Borrowers shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrowers and
the applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Administrative Agent’s
“prime rate” shall be made on the basis of a year of three hundred sixty-five
(365) days and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a three hundred sixty (360) day year and actual
days elapsed. Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.11. Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrowers, in each case in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the respective Borrowers
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the U.S. Borrower or P.R. Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

-75-



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from each Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

(d) Notwithstanding anything to the contrary contained above in this
Section 2.11 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, maintain, obtain or produce a Note evidencing
its Loans to the U.S. Borrower or P.R. Borrower, as applicable, shall affect or
in any manner impair the obligations of such Borrower to pay the Loans (and all
related Obligations) incurred by such Borrower which would otherwise be
evidenced thereby in accordance with the requirements of this Agreement, and
shall not in any way affect the security or guaranties therefor provided
pursuant to the various Loan Documents.

SECTION 2.12. Payments Generally. (a) All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

-76-



--------------------------------------------------------------------------------

(c) Unless any Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in Same Day Funds, then:

(i) if any Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Federal Funds Rate
for the first three days and equal to the rate applicable to Revolving Credit
Loans that are maintained as Base Rate Loans for each day thereafter; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the respective Borrower to the date
such amount is recovered by the Administrative Agent (the “Compensation Period”)
at a rate per annum equal to the applicable Federal Funds Rate for the first
three days and equal to the rate applicable to Revolving Credit Loans that are
maintained as Base Rate Loans for each day thereafter. When such Lender makes
payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the applicable Borrower,
and such Borrower shall pay such amount to the Administrative Agent, together
with interest thereon accruing during the Compensation Period at a rate per
annum equal to the rate of interest applicable to the applicable Borrowing.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or any Borrower may have against any Lender as a result of any default by such
Lender hereunder.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the respective Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article 4 are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

-77-



--------------------------------------------------------------------------------

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 12.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. Each Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 12.09) with respect to
such participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation. The

 

-78-



--------------------------------------------------------------------------------

Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

SECTION 2.14. Incremental Credit Extensions. (a) The U.S. Borrower may at any
time or from time to time after the Closing Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request (a) one or more additional tranches of
term loans to be borrowed by the U.S. Borrower (the “Incremental Term Loans”) or
(b) one or more increases in the amount of the Revolving Credit Commitments
(each such increase, a “Revolving Commitment Increase”), provided that both at
the time of any such request and upon the effectiveness of any Incremental
Amendment referred to below, no Default shall exist and the U.S. Borrower shall
be in Pro Forma Compliance with the Financial Covenant and at the time that any
such Incremental Term Loan is made (and after giving effect thereto) no Default
shall exist and the U.S. Borrower shall be in Pro Forma Compliance with the
Financial Covenant. Each tranche of Incremental Term Loans and each Revolving
Commitment Increase shall be in an aggregate principal amount that is not less
than $25,000,000 (provided that such amount may be less than $25,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence). Notwithstanding anything to the contrary herein, the aggregate
amount of the Incremental Term Loans and Revolving Commitment Increases made
pursuant to this Section 2.14, shall not exceed $250,000,000. Each tranche of
Incremental Term Loans (a) shall rank pari passu in right of payment and of
security with the Revolving Credit Loans and the U.S. Term Loans, (b) shall not
mature earlier than the Maturity Date with respect to the Term Loans, (c) except
as set forth below with respect to amortization, shall be treated substantially
the same as the U.S. Term Loans (in each case, including with respect to
mandatory and voluntary prepayments) and (d) shall have a Weighted Average Life
to Maturity of no less than the Weighted Average Life to Maturity as then in
effect for the U.S. Term Loans, provided that (i) except as provided in
preceding clauses (a), (b), (c) and (d), the terms and conditions applicable to
Incremental Term Loans may be materially different from those of the U.S. Term
Loans to the extent such differences are reasonably acceptable to the Arrangers
and (ii) the interest rates and amortization schedule applicable to the
Incremental Term Loans shall be determined by the U.S. Borrower and the lenders
in respect of the Incremental Term Loans; provided, further, however, that if
the effective “interest rate margin” for such Incremental Term Loans as of the
Incremental Facility Closing Date therefor (which “interest rate margin”, for
such purposes only, shall be determined by the Administrative Agent and deemed
to include all upfront or similar fees and/or original issue discount (amortized
over the shorter of (x) the life of such Incremental Term Loans and (y) the four
years following the date of incurrence of such Incremental Term Loans) payable
to all Lenders providing such Incremental Term Loans, but exclusive of any
arrangement, structuring or other fees payable in connection therewith that are
not shared with all Lenders providing such Incremental Term Loans) exceeds the
effective “interest rate margin” then applicable to the then outstanding Term
Loans of any Tranche (as such “interest rate margin” shall have been determined
by the Administrative Agent on the same basis as provided in the immediately
preceding parenthetical) by more than 0.50% per annum, then the Applicable Rate
for the then

 

-79-



--------------------------------------------------------------------------------

outstanding Term Loans of each such Tranche shall be increased to the Applicable
Increased Term Loan Rate for the Incremental Term Loans effective as of the
relevant Incremental Facility Closing Date. Each Credit Extension pursuant to a
Revolving Commitment Increase shall have the same terms as are applicable to
Credit Extensions pursuant to the Revolving Credit Facility (prior to giving
effect to such Revolving Commitment Increase). Each notice from the U.S.
Borrower pursuant to this Section shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans or Revolving Commitment
Increases. Incremental Term Loans may be made, and Revolving Commitment
Increases may be provided, by any existing Lender (and each existing U.S. Term
Lender will have the right, but not an obligation, to make a portion of any
Incremental Term Loan, and each existing Revolving Credit Lender will have the
right, but not an obligation, to provide a portion of any Revolving Commitment
Increase, in each case on terms permitted in this Section 2.14 and otherwise on
terms reasonably acceptable to the Administrative Agent) or by any other bank or
other financial institution (any such other bank or other financial institution
being called an “Additional Lender”), provided that the Administrative Agent and
the U.S. Borrower shall have each consented (such consent not to be unreasonably
withheld) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing such Revolving Commitment Increases. Commitments in respect
of Incremental Term Loans and Revolving Commitment Increases shall become
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Holdings, the U.S. Borrower, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the U.S. Borrower, to effect the provisions of this
Section. The effectiveness of any Incremental Amendment shall be subject to the
satisfaction on the date thereof (each, an “Incremental Facility Closing Date”)
of each of the conditions set forth in Section 4.02 (it being understood that
all references to “the date of such Credit Extension” or similar language in
such Section 4.02 shall be deemed to refer to each of the effective date of such
Incremental Amendment and the date extensions of credit are made hereunder as
contemplated thereby) and such other conditions as the parties thereto shall
agree. The U.S. Borrower will use the proceeds of the Incremental Term Loans and
Revolving Commitment Increases for any purpose not prohibited by this Agreement.
No Lender shall be obligated to provide any Incremental Term Loans or Revolving
Commitment Increases, unless it so agrees. Upon each increase in the Revolving
Credit Commitments pursuant to this Section, (A) each Revolving Credit Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Revolving
Commitment Increase (each, a “Revolving Commitment Increase Lender”) in respect
of such increase, and each such Revolving Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Credit Lender’s participations hereunder in outstanding Letters
of Credit and Swing Line Loans such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Line Loans held by each Revolving Credit
Lender (including each such Revolving Commitment

 

-80-



--------------------------------------------------------------------------------

Increase Lender) will equal the percentage of the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders represented by such Revolving Credit
Lender’s Revolving Credit Commitment and (B) if, on the date of such increase,
there are any Revolving Credit Loans outstanding, such Revolving Credit Loans
shall on or prior to the effectiveness of such Revolving Commitment Increase be
prepaid from the proceeds of additional Revolving Credit Loans made hereunder
(reflecting such increase in Revolving Credit Commitments), which prepayment
shall be accompanied by accrued interest on the Revolving Credit Loans being
prepaid and any costs incurred by any Lender in accordance with Section 3.05.
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

(b) This Section 2.14 shall supersede any provisions in Section 2.13 or 12.01 to
the contrary.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes. (a) Except as provided in this Section 3.01, any and all
payments by each Borrower (the term Borrower under Article 3 being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) to or for
the account of any Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction or withholding for any and all present
or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding, in the case of
each Agent and each Lender, (i) taxes imposed on or measured by its net income
by any jurisdiction (or any political subdivision thereof) under the Laws of
which such Agent or such Lender, as the case may be, is organized or maintains a
principal office or a Lending Office, (ii) any tax imposed by any jurisdiction
as a result of such Agent or Lender having its principal executive office or any
branch in such jurisdiction other than any tax that would have been imposed had
the sole connection between such Agent or Lender been such Agent or Lender
having executed, delivered or performed its obligations under, and received
payment under or enforced, this Agreement or any Note (or any combination of the
foregoing) (iii) any branch profits taxes imposed by the United States or any
similar tax imposed by a foreign jurisdiction, and (iv) all liabilities
(including additions to tax, penalties, surcharges and interest) with respect
thereto (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If any Borrower shall be required by any
Laws to deduct any Taxes or Other Taxes from or in respect of any sum payable
under any Loan Document to any Agent or any Lender, (i) the sum payable shall be
increased as necessary so that after making all required deductions of such
Taxes or Other Taxes (including deductions applicable to additional sums payable
under this Section 3.01) each of such Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions of such Taxes or
Other Taxes been made, (ii) such Borrower shall make such deductions of such
Taxes or Other Taxes, (iii) such Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not

 

-81-



--------------------------------------------------------------------------------

available within thirty (30) days, as soon as possible thereafter), such
Borrower shall furnish to such Agent or Lender (as the case may be) the original
or a certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If such Borrower fails to
pay any Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to any Agent or any Lender the required receipts or other
required documentary evidence, such Borrower shall indemnify such Agent and such
Lender for any incremental taxes, interest, penalties or surcharges that may
become payable by such Agent or such Lender arising out of such failure.

(b) If any amounts are payable in respect of Taxes pursuant to the second
sentence in Section 3.01(a), then the Borrowers shall be obligated to reimburse
any Agent or any Lender, upon the written request of such Agent or Lender, as
the case may be, for taxes imposed on or measured by the net income of such
Agent or Lender, as the case may be, pursuant to the laws of the jurisdiction in
which such Agent or Lender, as the case may be, is organized or in which the
principal office or applicable Lending Office of such Lender is located or under
the laws of any political subdivision or taxing authority thereof or therein and
for any withholding of taxes as such Agent or Lender, as the case may be, shall
determine are payable by, or withheld from, such Agent or Lender, as the case
may be, in respect of such amounts so paid to or on behalf of such Agent or
Lender, as the case may be, pursuant to the second sentence in Section 3.01(a)
and in respect of any amounts paid to or on behalf of such Agent or Lender, as
the case may be, pursuant to this Section 3.01(b).

(c) Each Borrower agrees to pay any and all present or future stamp, payment
voucher, court or documentary taxes and any other excise, property, intangible
or mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”) in accordance with
applicable laws.

(d) Each Borrower agrees to indemnify each Agent and each Lender for (i) the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 3.01) paid
by such Agent and such Lender and (ii) any liability (including additions to
tax, penalties, surcharges, interest and expenses) arising therefrom or with
respect thereto; provided such Agent or Lender, as the case may be, provides
such Borrower with a written statement thereof setting forth in reasonable
detail the basis and calculation of such amounts. Payment under this
Section 3.01(d) shall be made within thirty (30) days after the date such Lender
or such Agent makes a written demand therefor.

(e) Each Lender and Agent agrees to use reasonable efforts (consistent with
legal and regulatory restrictions and subject to overall policy considerations
of such Lender) to file any certificate or document or to furnish to a Borrower
or the Administrative Agent, as the case may be, any information, in each case,
as reasonably requested by such Borrower or the Administrative Agent, as the
case may be, that may be necessary to establish any available exemption from, or
reduction in the amount of, any Taxes imposed by a jurisdiction other than the
United States; provided, however, that nothing in this Section 3.01(e) shall
require a Lender or an Agent to disclose any confidential information
(including, without limitation, its tax returns or its calculations).

 

-82-



--------------------------------------------------------------------------------

(f) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (d) with respect to such Lender it will, if
requested by the applicable Borrower, use commercially reasonable efforts
(subject to such Lender’s overall internal policies of general application and
consistent with its legal and regulatory restrictions) to designate another
Lending Office for any Loan or Letter of Credit affected by such event; provided
that such efforts are made on terms that, in the good faith sole judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.01(f) shall affect or postpone any of the Obligations of the
Borrowers or the rights of such Lender pursuant to Section 3.01(a) or (d).

(g) If any Agent or any Lender receives a refund that such Lender or Agent
determines in its sole good faith discretion is allocable to taxes for which any
Borrower has made additional payments pursuant to Section 3.01(a), 3.01(b) or
3.01(d), such Agent or such Lender, as the case may be, shall promptly pay such
refund (together with any interest with respect thereto received from the
relevant taxing authority, but net of any reasonable cost incurred in connection
therewith) to such Borrower; provided, however, that such Borrower agrees
promptly to return such refund (together with any interest, penalties or
additional amounts with respect thereto due to the relevant taxing authority)
(free of all taxes) to such Agent or the applicable Lender, as the case may be,
upon receipt of a notice that such refund is required to be repaid to the
relevant taxing authority.

(h) Each Lender and Agent agree to take such actions that may be reasonably
requested by the Borrower in order to seek a refund of any Taxes indemnified
hereunder, or to contest or cooperate in a contest of any Taxes described in
Section 3.01(d), at such Borrower’s sole cost and expense, but each Lender and
Agent shall not be required to take any action if it determines in its sole good
faith judgment that such action would be materially disadvantageous to it and
the parties hereto agree that any positions taken in any tax return, filing or
proceeding by each Lender and Agent shall be within the sole good faith
discretion and control of each such person.

(i) Nothing in this Agreement shall be construed to require any Agent or Lender
to make available its tax returns to any Borrower or any other Person.

(j) (i) Each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall
deliver to the Borrowers and the Administrative Agent, on or prior to the date
which is ten (10) Business Days after the Closing Date (or upon accepting an
assignment of an interest herein), two duly signed, properly completed copies of
either IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender
and entitling it to an exemption from, or reduction of, United States
withholding tax on all payments to be made to such Foreign Lender by the
Borrowers or any other Loan Party pursuant to this Agreement or any other Loan
Document) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrowers or any other Loan Party
pursuant to this Agreement or any other Loan Document) or

 

-83-



--------------------------------------------------------------------------------

such other evidence reasonably satisfactory to the Borrowers and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, United States withholding tax, including any exemption pursuant
to Section 871(h) or 881(c) of the Code, and in the case of a Foreign Lender
claiming such an exemption under Section 881(c) of the Code, a duly executed
certificate substantially in the form of Exhibit L (any such certificate a
“Section 3.01(j)(i) Certificate”) that establishes in writing to the Borrowers
and the Administrative Agent that such Foreign Lender is not (i) a “bank” as
defined in Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder
within the meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled
foreign corporation related to the Borrowers with the meaning of Section 864(d)
of the Code. Thereafter and from time to time, each such Foreign Lender shall
(A) submit to the Borrowers and the Administrative Agent such additional duly
completed and signed copies of one or more of such forms or certificates (or
such successor forms or certificates as shall be adopted from time to time by
the relevant United States taxing authorities) as may then be available under
then current United States Laws and regulations to avoid, or such evidence as is
reasonably satisfactory to the Borrowers and the Administrative Agent of any
available exemption from, or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrowers or
other Loan Party pursuant to this Agreement, or any other Loan Document, in each
case, (1) on or before the date that any such form, certificate or other
evidence expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrowers and the Administrative Agent and (3) from time
to time thereafter if reasonably requested by the Borrowers or the
Administrative Agent, or (B) it shall notify the Borrowers and the
Administrative Agent of its inability to deliver any such form or certificate
pursuant to this Section 3.01(j).

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the Borrowers
and the Administrative Agent on the date when such Foreign Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Borrowers or the Administrative Agent (in either case, in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Foreign Lender as set forth above,
to establish the portion of any such sums paid or payable with respect to which
such Foreign Lender acts for its own account that is not subject to United
States withholding tax, and (B) two duly signed completed copies of IRS Form
W-8IMY (or any successor thereto), together with any information such Foreign
Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Foreign
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Foreign Lender.

(iii) The U.S. Borrower or the P.R. Borrower, as applicable, shall not be
required to pay any additional amount or any indemnity payment under this
Section 3.01 to (A) any Foreign Lender to the extent Taxes would not be due
absent the failure of such Foreign Lender to satisfy the foregoing provisions of
this Section 3.01(j), (B) any U.S. Lender to the extent Taxes would not be due
absent the failure of such U.S. Lender to satisfy the provisions of
Section 3.01(k) or (C) any Lender to the extent such amounts are United States
withholding taxes imposed on

 

-84-



--------------------------------------------------------------------------------

amounts payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent such Lender’s assignor (if any) was entitled, at
the time of the assignment, to receive additional amounts from such Borrower
with respect to such Taxes pursuant to this Section 3.01 of this Agreement;
provided that (i) if such Lender shall have satisfied the requirement of this
Section 3.01(j) or Section 3.01(k), as applicable, on the date such Lender
became a Lender or ceased to act for its own account with respect to any payment
under any of the Loan Documents, nothing in this Section 3.01(j) or
Section 3.01(k) shall relieve such Borrower of its obligation to pay any other
amounts pursuant to this Section 3.01 in the event that, as a result of any
change in any applicable Law, treaty or governmental rule, regulation or order,
or any change in the interpretation, administration or application thereof, in
each case, occurring after the date such Lender became a Lender or ceased to act
for its own account with respect to any payment under any of the Loan Documents,
such Lender is no longer properly entitled to deliver forms, certificates or
other evidence at a subsequent date establishing the fact that such Lender or
other Person for the account of which such Lender receives any sums payable
under any of the Loan Documents is not subject to withholding or is subject to
withholding at a reduced rate, (ii) nothing in this Section 3.01(j) shall
relieve such Borrower of its obligation to pay any amounts pursuant to this
Section 3.01 in the event that the requirements of this Section 3.01(j)(ii) have
not been satisfied if such Borrower is entitled, under applicable Law, to rely
on any applicable forms and statements required to be provided under this
Section 3.01 by the Foreign Lender that does not act or has ceased to act for
its own account under any of the Loan Documents, including in the case of a
typical participation, and (iii) in the case of a loan to the U.S. Borrower that
has been acquired by a Lender (x) while any event described in Section 8.01(f)
has occurred and is continuing, or after an acceleration of any loans pursuant
to Section 8.02, and (y) that held a Loan to the P.R. Borrower at the time such
event or acceleration occurred, clause (C) of this sub-section shall not relieve
any Borrower of its obligation to pay any amounts pursuant to this Section 3.01.

(iv) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the
Loan Documents.

(k) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the U.S. Borrower two duly signed, properly completed
copies of IRS Form W-9 on or prior to the Closing Date (or on or prior to the
date it becomes a party to this Agreement), certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding tax, or any
successor form. If such U.S. Lender fails to deliver such forms, then the
Administrative Agent may withhold from any payment to such U.S. Lender an amount
equivalent to the applicable backup withholding tax imposed by the Code.

(l) Each Lender and Agent shall furnish in writing to the P.R. Borrower or the
Administrative Agent, as the case may be, the following information: (i) its
name and place of incorporation, (ii) its Puerto Rico and U.S. business
addresses, if any, (iii) its U.S. federal taxpayer identification number, if
any, and (iv) whether, to its reasonable knowledge, such Lender is directly or
indirectly owned, by vote or value, by a person or persons owning 50% or more,
by vote or value, of the P.R. Borrower, in each case, as applicable, when
reasonably requested by the P.R. Borrower or the Administrative Agent, as the
case may be.

 

-85-



--------------------------------------------------------------------------------

SECTION 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, then, on written notice thereof by such Lender to
the U.S. Borrower, through the Administrative Agent, any obligation of such
Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate Loans
to Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the U.S. Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, each Borrower
shall upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all outstanding Eurocurrency Rate Loans made
to such Borrower by such Lender to Base Rate Loans, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurocurrency Rate Loans to such day, or promptly, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, each Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify in
writing the U.S. Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such written notice, each Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. (a) If any Lender determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the date hereof, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining Eurocurrency Rate Loans or (as the case may be) issuing
or participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing, then from
time to time within fifteen (15) days after written demand by such Lender
setting forth in reasonable detail such increased costs and the basis for the
calculation thereof (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the applicable Borrower shall pay to
such Lender such additional amounts as will compensate such Lender for such
increased cost or reduction.

 

-86-



--------------------------------------------------------------------------------

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon written demand of such Lender setting forth in reasonable
detail the charge and the calculation of such reduced rate of return (with a
copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the applicable Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction within fifteen
(15) days after receipt of such demand.

(c) Each Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan made to such Borrower by
such Lender equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments with respect
to Credit Extensions to such Borrower or the funding of the Eurocurrency Rate
Loans made to such Borrower, such additional costs (expressed as a percentage
per annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan, provided such Borrower
shall have received at least fifteen (15) days’ prior written notice (with a
copy to the Administrative Agent) of such additional interest or cost from such
Lender. If a Lender fails to give written notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest or cost shall be due
and payable fifteen (15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the applicable Borrower shall not be
required to compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any
such increased cost or reduction incurred more than ninety (90) days prior to
the date that such Lender demands, or notifies such Borrower in writing of its
intention to demand, compensation therefor, provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 90-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the applicable Borrower, use commercially
reasonable efforts to designate another Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrowers or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

 

-87-



--------------------------------------------------------------------------------

(f) Notwithstanding anything else to the contrary, this Section 3.04 shall not
apply to Taxes.

SECTION 3.05. Funding Losses. Upon written demand (which demand shall set forth
in reasonable detail the terms for requesting such amount) of any Lender (with a
copy to the Administrative Agent) from time to time, the U.S. Borrower or the
P.R. Borrower, as applicable, shall promptly compensate such Lender for and hold
such Lender harmless from any loss (but excluding any loss of anticipated
profit), cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan; or

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

SECTION 3.06. Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article 3 shall deliver a
certificate to the U.S. Borrower or P.R. Borrower, as applicable, setting forth
the additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the U.S. Borrower or P.R. Borrower, as applicable, shall not
be required to compensate such Lender for any amount incurred more than ninety
(90) days prior to the date that such Lender notifies such Borrower of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such claim is retroactive, then such 90-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by such Borrower under Section 3.04, such Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then

 

-88-



--------------------------------------------------------------------------------

current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the U.S. Borrower or P.R. Borrower, as
applicable, (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion
of such Lender’s Eurocurrency Rate Loans pursuant to this Section 3.06 no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurocurrency Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurocurrency Rate Loans, to the extent necessary so that, after giving effect
thereto, all Loans held by the Lenders holding Eurocurrency Rate Loans and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Commitments.

SECTION 3.07. Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) the U.S. Borrower or P.R. Borrower, as applicable, becomes obligated to
pay additional amounts or indemnity payments described in Section 3.01 or 3.04
as a result of any condition described in such Sections or any Lender ceases to
make Eurocurrency Rate Loans as a result of any condition described in
Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting Lender or
(iii) any Lender becomes a Non-Consenting Lender, then such Borrower may, on ten
(10) Business Days’ prior written notice to the Administrative Agent and such
Lender, replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 12.07(b) all of its rights and
obligations under this Agreement to one or more Eligible Assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to such Borrower to find a replacement Lender or other such Person; and provided
further that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to the applicable departure, waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment

 

-89-



--------------------------------------------------------------------------------

and outstanding Loans and participations in L/C Obligations and Swing Line
Loans, and (ii) deliver any Notes evidencing such Loans to the U.S. Borrower (or
the P.R. Borrower in the case of P.R. Term Notes) or the Administrative Agent.
Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) all obligations of the U.S. Borrower or P.R. Borrower, as
applicable, owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such assignment and assumption and (C) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Note or Notes executed by the U.S. Borrower
(or the P.R. Borrower in the case of P.R. Term Notes), the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Borrowers or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 12.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

SECTION 3.08. Survival. All of the obligations of each Borrower under this
Article 3 shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01. Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or other electronic copies (followed promptly by
originals) unless

 

-90-



--------------------------------------------------------------------------------

otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) executed counterparts of this Agreement and each Guaranty;

(ii) a Note executed by the U.S. Borrower (or the P.R. Borrower in the case of
P.R. Term Notes) in favor of each Lender that has requested a Note at least two
Business Days in advance of the Closing Date;

(iii) each Collateral Document set forth on Schedule 4.01, duly executed by each
Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

(B) evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent; and

(C) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name Holdings or any of its Subsidiaries as debtor and that are
filed in the jurisdictions referred to in Schedule 2(b) of the Perfection
Certificate (as defined in the U.S. Security Agreement), together with copies of
such other financing statements that name Holdings or any of its Subsidiaries as
debtor (none of which shall cover any of the Collateral except (x) to the extent
evidencing Liens permitted under Section 7.01 or (y) those in respect of which
the Collateral Agent shall have received termination statements (Form UCC-3) or
such other termination statements as shall be required by local law fully
executed for filing);

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with the execution and delivery of this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party on the Closing Date;

(v) (A) opinion from Fried, Frank, Harris, Shriver and Jacobson LLP, New York
counsel to the Loan Parties substantially in the form of Exhibit I and
(B) opinions from local counsel to the Loan Parties (not otherwise covered by
the opinion described in immediately preceding clause (A)), in form and
substance

 

-91-



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each of the Lenders and dated the Closing Date covering
such matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request;

(vi) a certificate substantially in the form of Exhibit H attesting to the
Solvency of the Loan Parties (taken as a whole) after giving effect to the
Transaction, from the Chief Financial Officer of the U.S. Borrower;

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and that the Collateral Agent has
been named as loss payee and/or additional insured under each insurance policy
with respect to such insurance as to which the Collateral Agent shall have
requested to be so named;

(viii) certified copies of the Separation Documents, duly executed by the
parties thereto, together with all material agreements, instruments and other
documents delivered in connection therewith as the Administrative Agent shall
reasonably request, each including certification by a Responsible Officer of the
U.S. Borrower that such documents are in full force and effect as of the Closing
Date; and

(ix) a Loan Notice or Letter of Credit Application, as applicable, relating to
the initial Credit Extension.

Notwithstanding anything to the contrary contained herein, with respect to any
Collateral the security interest in which may not be perfected by filing of a
Uniform Commercial Code financing statement, if the perfection of the Collateral
Agent’s security interest in such Collateral may not be accomplished prior to
the Closing Date without undue burden or expense, then delivery of documents and
instruments for perfection of such security interest shall not constitute a
condition precedent hereunder and the Borrowers hereby agree to deliver or cause
to be delivered such documents and instruments, and take or cause to be taken
such other actions as may be required to perfect such security interests, within
sixty (60) days after the Closing Date.

(b) All fees and expenses required to be paid hereunder and invoiced before the
Closing Date shall have been paid in full in cash.

(c) Prior to or simultaneously with the initial Credit Extension, the Spin-off
shall be consummated in accordance with the terms of the Separation Documents
(and no material provision thereof (including the conditions precedent set forth
therein) shall have been amended, modified, supplemented or waived in a manner
material and adverse to the interests of the Lenders without the consent of the
Arrangers, which consent shall not be unreasonably withheld).

(d) Prior to or simultaneously with the initial Credit Extensions, the Borrowers
shall have taken all necessary actions such that, immediately after giving
effect to the Transaction, (i) Holdings and its Subsidiaries shall have
outstanding no Indebtedness or preferred Equity Interests other than (A) the
Term Loans and L/C Obligations and (B)

 

-92-



--------------------------------------------------------------------------------

Indebtedness listed on Schedule 7.03(b) and (ii) the U.S. Borrower shall have
outstanding no Equity Interests (or securities convertible into or exchangeable
for Equity Interests or rights or options to acquire Equity Interests) other
than common stock owned by Holdings, with terms and conditions reasonably
acceptable to the Arrangers to the extent material to the interests of the
Lenders.

(e) The Arrangers and the Lenders shall have received (i) the Audited Financial
Statements and the audit report for such financial statements (which shall not
be subject to any qualification) and (ii) unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of ABBI
and its Subsidiaries for the fiscal quarters ended March 31, 2007, June 30, 2007
and September 30, 2007 (collectively, the “Unaudited Financial Statements”),
which financial statements shall be prepared in accordance with GAAP.

(f) The Arrangers and the Lenders shall have received the Derived Financial
Statements.

(g) On or prior to the date of the initial Credit Extension, each Loan Party and
each other Subsidiary of Holdings which is an obligee or obligor with respect to
any intercompany Indebtedness shall have duly authorized, executed and delivered
the Intercompany Subordination Agreement, and the Intercompany Subordination
Agreement shall be in full force and effect.

(h) The Arrangers shall have received all documentation and other information
mutually agreed to be required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act, to the extent requested by the Arrangers at least two Business Days prior
to the Closing Date.

(i) All corporate and legal proceedings and all instruments and agreements
relating to the Transaction and the other Loan Documents shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
documents and papers, including records of corporate proceedings, governmental
approvals, good standing certificates and bring-down telegrams, if any, which
the Administrative Agent may have reasonably requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate
or governmental authorities.

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article 5 and each other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further

 

-93-



--------------------------------------------------------------------------------

that, any representation and warranty that is qualified as to “materiality,”
“Closing Date Material Adverse Effect”, “Material Adverse Effect” or similar
language shall be true and correct in all respects on such respective dates.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the U.S. Borrower or P.R. Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

Representations and Warranties

Each Credit Agreement Party represents and warrants to the Agents and the
Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties only, execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs, injunctions
and orders and (e) has all requisite governmental licenses, authorizations,
consents and approvals to own its assets and operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so could not reasonably be expected to have, as of the
Closing Date, a Closing Date Material Adverse Effect, and thereafter, a Material
Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) (x) any
material indenture, mortgage, deed of trust or loan agreement or (y) any other
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of

 

-94-



--------------------------------------------------------------------------------

its Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i)(y), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have, as of the
Closing Date, a Closing Date Material Adverse Effect, and thereafter, a Material
Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, and (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to the effects of Debtor Relief
Laws and by general principles of equity (whether considered in a proceeding in
equity or law).

SECTION 5.05. Financial Statements; No Material Adverse Effect. (a) (i) The
Audited Financial Statements and the Unaudited Financial Statements fairly
present in all material respects the financial condition of Holdings or ABBI, as
applicable, and their respective Subsidiaries as of the dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein subject, in the case of the Unaudited Financial
Statements, to changes resulting from normal year-end adjustments, audit
adjustments and absence of footnotes. During the period from December 31, 2006
to and including the Closing Date, other than the Spin-off there has been (i) no
sale, transfer or other disposition by ABBI or Holdings or any of their
respective Subsidiaries of any material part of the business or property of ABBI
or Holdings or any of their respective Subsidiaries, taken as a whole and
(ii) no purchase or other acquisition by ABBI or Holdings or any of their
respective Subsidiaries of any business or property (including any Equity
Interests of any other Person) material in relation to the consolidated
financial condition of ABBI or Holdings and their respective Subsidiaries, in
each case, which is not reflected in the foregoing financial statements or in
the notes thereto or has not otherwise been disclosed in writing to the Lenders
prior to the Closing Date.

(ii) Holdings has made available to Administrative Agent the unaudited
consolidated balance sheet of Holdings in the format set forth on Schedule
5.05(a)(ii)-A at (x) December 31, 2006 and (y) September 30, 2007 (the “Derived
Balance Sheets”) and the

 

-95-



--------------------------------------------------------------------------------

unaudited consolidated statements of income (and the line items (including
depreciation) necessary to calculate a reconciliation of such income to EBITDA
and adjusted EBITDA) of Holdings in the format set forth on Schedule
5.05(a)(ii)-B for (x) the fiscal year ended December 31, 2006 and (y) the nine
months ended September 30, 2006 and September 30, 2007 (in each case, as derived
from the elimination of the historical results of operations of the ABB
Business, as reflected in, or prepared using the principles and methodologies
for the financial statements contained in, the Form 10 Registration Statement of
New Abraxis, Inc. (File No. 001-33657) filed with the SEC on November 2, 2007
(“Form 10 Registration Statement”), from the historical results of operations of
ABBI contained in its Annual Report on Form 10-K for the year ended December 31,
2006 and Quarterly Report on Form 10-Q for the quarterly period ended
September 30, 2007) (such consolidated statements of income, together with the
Derived Balance Sheets, the “Derived Financial Statements”). The Derived
Financial Statements have been presented in good faith, based on assumptions
believed by Holdings and the U.S. Borrower to be reasonable as of the date of
delivery thereof, and present fairly in all material respects the estimated
financial position of the APP Business and its estimated results of operations
as of and for the periods covered thereby. The financial statements of ABBI
filed with the SEC as of and for (x) the fiscal year ended December 31, 2006 and
(y) the nine months ended September 30, 2007 were prepared in accordance with
GAAP and present fairly in all material respects the financial position of ABBI
and its results as of and for the periods covered thereby. The financial
statements for the ABB Business included in the Form 10 Registration Statement
were prepared in accordance with GAAP and present fairly in all material
respects the estimated financial position of the ABB Business and its estimated
results of operations as of and for the periods covered thereby.

(b) Since December 31, 2006, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have, as of the Closing Date, a Closing Date Material Adverse Effect, and
thereafter, a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the U.S. Borrower and its Subsidiaries for each fiscal year
ending after the Closing Date until the sixth anniversary of the Closing Date,
copies of which have been furnished to the Administrative Agent prior to the
Closing Date, have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such forecasts, it being understood that actual results may vary
from such forecasts and that such variations may be material.

(d) As of the Closing Date, neither the U.S. Borrower nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05(d), (ii) obligations arising
under this Agreement and the other Loan Documents and (iii) liabilities incurred
in the ordinary course of business) that, either individually or in the
aggregate, have had or could reasonably be expected to have a Closing Date
Material Adverse Effect.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Credit Agreement Party or any of their respective
Subsidiaries or against any of their properties or

 

-96-



--------------------------------------------------------------------------------

revenues that, either individually or in the aggregate, could reasonably be
expected to have, as of the Closing Date, a Closing Date Material Adverse
Effect, and thereafter, a Material Adverse Effect.

SECTION 5.07. No Default. No Credit Agreement Party nor any Subsidiary thereof
is in default under or with respect to, or a party to, any Contractual
Obligation (other than Contractual Obligations in respect of Indebtedness) that
could, either individually or in the aggregate, reasonably be expected to have,
as of the Closing Date, a Closing Date Material Adverse Effect, and thereafter,
a Material Adverse Effect.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, as of the Closing Date, a Closing Date
Material Adverse Effect, and thereafter, a Material Adverse Effect.

SECTION 5.09. Environmental Compliance. Except in each case as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) Every Loan Party and its Subsidiaries (x) has complied and is in compliance
with any and all applicable Environmental laws and (y) has received and is in
compliance with all Environmental Permits required of it under applicable
Environmental Laws to conduct its business or operations, and is not subject to
any action to revoke, terminate, cancel, limit, amend or appeal any such
Environmental Permit, and (z) has not received notice of any actual or potential
liability for the investigation or remediation of any Release of Hazardous
Materials or for any violation of Environmental Laws.

(b) There are no facts, circumstances or conditions relating to the past or
present business or operations of any Loan Party or any of its Subsidiaries or
any of their predecessors (including the disposal of any Hazardous Materials),
or to any real property currently or, to the knowledge of any Loan Party,
formerly owned or operated by any Loan Party or its Subsidiaries or any of their
predecessors, that could reasonably be expected to give rise to any claim,
proceeding or action, or to any liability, against any Loan Party or any of its
Subsidiaries under any Environmental Law.

(c) No Loan Party nor any of its Subsidiaries has agreed to contractually assume
or accept responsibility for any liability of any other person under
Environmental Laws.

(d) To the knowledge of the Loan Parties, no Loan Party nor any of its
Subsidiaries is required or reasonably expected to incur material capital
expenditures during the current and the subsequent five fiscal years to reach or
maintain compliance with existing or reasonably anticipated Environmental Laws.

(e) None of any Loan Party, any of its Subsidiaries, or their respective
predecessors has currently or, to the knowledge of the Loan Parties, formerly
owned,

 

-97-



--------------------------------------------------------------------------------

leased or operated any property (x) listed or proposed for listing on the NPL,
CERCLIS or any analogous foreign, state or local list or adjacent to any such
property; (y) which has or had on it any underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed of; and
(z) which has or had on it any asbestos or asbestos containing material.

SECTION 5.10. Taxes. Each Credit Agreement Party and each of its Subsidiaries
have filed all Federal, state, Commonwealth, local and other material tax
returns and reports required to be filed (the “Returns”), and have paid all
Federal, state, Commonwealth and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income, gross receipts or revenues or assets payable by them except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. None of Holdings, the Borrowers or any of their respective Subsidiaries
has received written notice of proposed tax assessment which, if required to be
paid, would have a Material Adverse Effect and, to the best knowledge of a
Responsible Officer of Holdings or the Borrowers or their respective
subsidiaries, no such assessment has been threatened.

SECTION 5.11. ERISA Compliance. (a) Except as could not, either individually or
in the aggregate, reasonably be expected to result in, as of the Closing Date, a
Closing Date Material Adverse Effect, and thereafter, Material Adverse Effect,
each Plan is in compliance with its terms, the applicable provisions of ERISA,
the Code and other applicable Federal, state and Commonwealth Laws.

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan for which any liability remains unsatisfied; (ii) no Pension Plan
has an “accumulated funding deficiency” (as defined in Section 412 of the Code
or Section 302 of ERISA), whether or not waived; (iii) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would reasonably be expected to result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect
to each of the foregoing clauses of this Section 5.11(b), as could not
reasonably be expected, individually or in the aggregate, to result in, a
Material Adverse Effect.

SECTION 5.12. Subsidiaries; Equity Interests. As of the Closing Date, no Loan
Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests in Subsidiaries have
been validly issued and, in the case of any such Subsidiaries that are
corporations, are fully paid and nonassessable and all Equity Interests owned by
Holdings and each other Loan Party are owned free and clear of all Liens except
(i) those created under the Collateral Documents and (ii) any nonconsensual Lien
that is permitted under Section 7.01. As of the Closing Date, Schedule 5.12
(a) sets forth the name and

 

-98-



--------------------------------------------------------------------------------

jurisdiction of each Subsidiary of Holdings, (b) sets forth the ownership
interest of Holdings, the U.S. Borrower and any other Subsidiary in each
Subsidiary, including the percentage of such ownership and (c) identifies each
Subsidiary, the Equity Interests of which are required to be pledged on the
Closing Date pursuant to the Collateral and Guarantee Requirement.

SECTION 5.13. Margin Regulations; Investment Company Act. (a) No Credit
Agreement Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for the purpose
of purchasing or carrying margin stock or any other purpose that violates
Regulation U.

(b) No Credit Agreement Party, nor any Person “controlling” (within the meaning
of the Investment Company Act of 1940) any Credit Agreement Party or any if its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and pro forma financial information, each Credit Agreement
Party represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time of preparation; it
being understood that (i) such projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
such Credit Agreement Party’s control, (ii) no assurance can be given that any
particular financial projections will be realized, and (iii) actual results may
differ and such differences may be material.

SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their Subsidiaries own, hold, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
licenses, technology, software, know-how database rights, consents or approvals
with respect to personal information, and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, except, either individually
or in the aggregate, as could not reasonably be expected to have, as of the
Closing Date, a Closing Date Material Adverse Effect, and thereafter, a Material
Adverse Effect. The operation of the respective businesses of any Loan Party or
Subsidiary as currently conducted does not infringe upon misuse, misappropriate
or violate any IP Rights held by any Person except for such infringements,
misuses, misappropriations or violations individually or in the aggregate, which
could not reasonably be expected to have, as of the Closing Date, a Closing Date
Material Adverse Effect, and thereafter, a Material Adverse Effect. No claim or
litigation regarding any IP Rights, is pending or, to the knowledge of Holdings
or the U.S. Borrower, as applicable, threatened against any Loan Party or
Subsidiary, which, either individually or in the aggregate, could reasonably be
expected to have, as of the Closing Date, a Closing Date Material Adverse
Effect, and thereafter, a Material Adverse Effect.

 

-99-



--------------------------------------------------------------------------------

SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties, on a consolidated basis, are Solvent.

SECTION 5.17. Creation and Perfection of Security Interests. The Collateral and
Guarantee Requirements shall have been met.

SECTION 5.18. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have, as of the Closing Date, a Closing Date Material Adverse
Effect, and thereafter, a Material Adverse Effect: (a) there are no strikes,
lockouts, slowdowns, work stoppages or other labor disputes against any Credit
Agreement Party or any of its Subsidiaries pending or, to the knowledge of any
Credit Agreement Party, threatened; (b) hours worked by and payment made to
employees of each Credit Agreement Party and each of its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable Laws
dealing with such matters; and (c) there are no unfair labor practice complaint
pending against any Credit Agreement Party or any of its Subsidiaries or, to the
knowledge of any Credit Agreement Party or any of its Subsidiaries, threatened
against any of them, before the National Labor Relations Board, and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against any Credit Agreement Party or any of its
Subsidiaries or, to the knowledge of any Credit Agreement Party or any of its
Subsidiaries, threatened against any of them; and (d) there are no equal
employment opportunity charges or other claims of employment discrimination are
pending or, to the knowledge of any Credit Agreement Party or any of its
Subsidiaries, threatened against any Credit Agreement Party or any of its
Subsidiaries.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied (other than Obligations under Secured Hedge Agreements, Cash
Management Obligations or contingent indemnification obligations, in any such
case not then due and payable), or any Letter of Credit shall remain outstanding
(unless such Letter of Credit has been Cash Collateralized pursuant to
Section 2.03(g)), each Credit Agreement Party shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Restricted Subsidiary to (or, in the case of Section 6.05(x) only, each
Restricted Subsidiary that is a Material Subsidiary):

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution by the Administrative Agent to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Holdings beginning with the 2007 fiscal year, a
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the

 

-100-



--------------------------------------------------------------------------------

previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP or
any other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of
Holdings, a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal quarter, and the related (i) consolidated statements of
income or operations for such fiscal quarter and for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Holdings as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of Holdings and its Subsidiaries
in accordance with GAAP, subject only to normal year-end adjustments, audit
adjustments and the absence of footnotes;

(c) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of Holdings, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Holdings and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto), and, as
soon as available, significant revisions, if any, of such budget and projections
with respect to such fiscal year (collectively, the “Projections”); and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements, provided that Holdings shall not be obligated
to provide consolidating financial statements for ReadyFlex Solutions, LLC as
long as (and only so long as) the aggregate Fair Market Value of the assets of
such Person does not exceed $100,000.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied by furnishing (A) Holdings’ Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of Ernst & Young LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

 

-101-



--------------------------------------------------------------------------------

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution by the Administrative Agent to each
Lender:

(a) No later than three (3) Business Days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
registered public accounting firm certifying such financial statements;

(b) No later than three (3) Business Days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of Holdings;

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which any
Credit Agreement Party files with the SEC (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Subsidiaries pursuant to
the terms of any Third Party Financing Documentation in a principal amount
greater than the Threshold Amount and not otherwise required to be furnished to
the Lenders pursuant to any other clause of this Section 6.02;

(e) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b) in connection with the delivery of financial statements pursuant
to Section 6.01(a), (i) a report setting forth the information required by
Section 3.03(c) of the Security Agreement or confirming that there has been no
change in such information since the Closing Date or the date of the last such
report), (ii) a description of each event, condition or circumstance during the
last fiscal year covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary that
identifies each Subsidiary as a Restricted or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request in writing.

Documents required to be delivered pursuant to Section 6.01 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the U.S. Borrower posts such documents, or
provides a link thereto on the U.S. Borrower’s website on the Internet at the
website address listed on Schedule 12.02; or (ii) on which such documents are
posted on the U.S. Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent);

 

-102-



--------------------------------------------------------------------------------

provided that: (i) upon written request by the Administrative Agent, the U.S.
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the U.S.
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the U.S. Borrower shall be required to provide executed copies (which may be
delivered via pdf) of the Compliance Certificates required by Section 6.02(b) to
the Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

SECTION 6.03. Notices. Promptly, and in any event within three Business Days
after any Responsible Officer of any Credit Agreement Party obtains knowledge
thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a Contractual
Obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit or (iv) the occurrence of any ERISA
Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the U.S. Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
U.S. Borrower has taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Taxes. Pay, discharge or otherwise satisfy as the same
shall become due and payable, all its material obligations and liabilities in
respect of material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property;
provided that no Credit Agreement Party nor any of the Restricted Subsidiaries
shall be required to pay any such taxes, assessments, governmental charges or
levies that are being contested in good faith and by proper proceedings if it
has maintained adequate reserves with respect thereto in accordance with GAAP.

SECTION 6.05. Preservation of Existence, Etc. (x) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (y) take all reasonable

 

-103-



--------------------------------------------------------------------------------

action to maintain all rights, privileges (including its good standing),
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except (i) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 7.04 or 7.05.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect (a) maintain,
preserve and protect all of its properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted, and (b) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice.

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrowers and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of each
Credit Agreement Party and each of its Subsidiaries, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the reasonable expense of the U.S. Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance written notice to the U.S. Borrower provided
that, other than any such visits, inspections and examinations during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise the rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than one (1) time during any calendar year absent the
existence of an Event of Default; provided further that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice.

 

-104-



--------------------------------------------------------------------------------

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the U.S.
Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect wholly owned
Domestic Subsidiary (in each case, other than an Unrestricted Subsidiary or an
Excluded Subsidiary) by any Loan Party or the designation in accordance with
Section 6.14 of any existing direct or indirect wholly owned Domestic Subsidiary
as a Restricted Subsidiary (other than an Excluded Subsidiary):

(i) within thirty (30) days (or, in the case of Mortgages and the documents
listed in Section 6.13(b), sixty (60) days) after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
discretion:

(A) cause each such Restricted Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the real properties owned by such Restricted Subsidiary
that have a Fair Market Value in excess of $5,000,000 in detail reasonably
satisfactory to the Administrative Agent;

(B) cause (x) each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
Guarantee Supplements, Mortgages, Security Agreement Supplements, Intellectual
Property Security Agreements and other security agreements and documents
(including, with respect to Mortgages, the documents listed in Section 6.13(b)),
as reasonably requested by and in form and substance reasonably satisfactory to
the Administrative Agent (consistent with the Mortgages, Security Agreements,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting Liens required by the
Collateral and Guarantee Requirement and (y) each direct or indirect parent of
each such Restricted Subsidiary that is required to be a Guarantor pursuant to
the Collateral and Guarantee Requirement to duly execute and deliver to the
Administrative Agent such Security Agreement Supplements and other security
agreements as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Collateral
Documents in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

(C) (x) cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the

 

-105-



--------------------------------------------------------------------------------

extent certificated) that are required to be pledged pursuant to the Collateral
and Guarantee Requirement, accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank and instruments evidencing
the Indebtedness held by such Restricted Subsidiary and required to be pledged
pursuant to the Collateral Documents, indorsed in blank to the Collateral Agent
and (y) cause each direct or indirect parent of such Restricted Subsidiary that
is required to be a Guarantor pursuant to the Collateral and Guarantee
Requirement to deliver any and all certificates representing the outstanding
Equity Interests (to the extent certificated) of such Restricted Subsidiary that
are required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and instruments evidencing the intercompany Indebtedness
issued by such Restricted Subsidiary and required to be pledged in accordance
with the Collateral Documents, indorsed in blank to the Collateral Agent;

(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary to take whatever action (including the recording
of Mortgages, the filing of Uniform Commercial Code financing statements and
delivery of stock and membership interest certificates) may be necessary to vest
in the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, subject to the effects of Debtor Relief Laws and by general principles of
equity (whether considered in a proceeding in equity or law),

(ii) in the case of any such wholly owned Domestic Subsidiary having assets with
a Fair Market Value in excess of $15,000,000 (determined at the time of such
formation, acquisition or designation and after giving effect to any transfers
and Investments to be made in such Subsidiary thereafter as contemplated by any
transaction relating to such formation, acquisition or designation), within
thirty (30) days after the request therefor by the Administrative Agent, deliver
to the Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 6.11(a) as the Administrative Agent may reasonably
request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent (but in any event no earlier than sixty (60) days after the
Closing Date), deliver to the Administrative Agent with respect to each parcel
of real property located in the United States, its territories and possessions
(including Puerto Rico) that is owned the U.S. Borrower or any of its Restricted
Subsidiaries and has a Fair Market Value in excess of $10,000,000, any existing
title reports, surveys or environmental assessment reports.

 

-106-



--------------------------------------------------------------------------------

(b) after the Closing Date, concurrently with (x) the acquisition of any
material personal property by any Loan Party, or (y) the acquisition of any
owned real property by any Loan Party with a Fair Market Value in excess of
$10,000,000, and such personal property or owned real property shall not already
be subject to a perfected Lien pursuant to the Collateral and Guarantee
Requirement, the U.S. Borrower shall give notice thereof to the Administrative
Agent and promptly thereafter shall cause such assets to be subjected to a Lien
to the extent required by the Collateral and Guarantee Requirement and will
take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, including, as applicable, the actions referred to
in Section 6.13(b) with respect to real property.

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply with, and
take all commercially reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; generate, use, treat, store
or dispose of Hazardous Materials in compliance with all applicable
Environmental Laws; and, in each case to the extent required by Environmental
Laws, conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws.

SECTION 6.13. Further Assurances and Post-Closing Conditions. (a) Promptly upon
reasonable request by the Administrative Agent (i) correct any material defect
or error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of the Collateral Documents.

(b) In the case of any real property referred to in Section 6.11, provide the
Administrative Agent with Mortgages with respect to such owned real property
within sixty (60) days (or such later date as may be agreed to by the
Administrative Agent) of the acquisition of such real property, or within sixty
(60) days of the Closing Date in the case of real property described in Schedule
1.01A, in each case together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

 

-107-



--------------------------------------------------------------------------------

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01 and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;

(iv) flood certificates covering each Mortgaged Property in form and substance
acceptable to the Collateral Agent, certified to the Collateral Agent in its
capacity as such and certifying whether or not each such Mortgaged Property is
located in a flood hazard zone by reference to the applicable FEMA map; and

(v) such other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken.

SECTION 6.14. Designation of Subsidiaries. The board of directors of Holdings
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Credit Agreement Parties shall be in Pro Forma Compliance with
the Financial Covenant, (iii) no Borrower may be designated as an Unrestricted
Subsidiary, (iv) no Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” for the purpose of any Third Party Financing,
as applicable, (v) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary, and
(vi) the Investment resulting from the designation of such Subsidiary as an
Unrestricted Subsidiary as described in the immediately succeeding sentence is
permitted by Section 7.02(n). The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the U.S. Borrower
therein at the date of designation in an amount equal to the Fair Market Value
of the net assets of the respective Subsidiary at the time such Subsidiary is
designated an Unrestricted Subsidiary of the U.S. Borrower’s. The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

 

-108-



--------------------------------------------------------------------------------

SECTION 6.15. Corporate Separateness. (a) Satisfy, and cause each of its
Subsidiaries to satisfy, customary corporate and other formalities, including,
as applicable, the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting and the
maintenance of corporate offices and records.

(b) Ensure that neither it nor any of its Subsidiaries shall take any action, or
conduct its affairs in a manner, which is likely to result in the corporate or
other similar existence of it or such Subsidiary being ignored, or in the assets
and liabilities of it or any of its Subsidiaries being substantively
consolidated with those of any other such Person or any Unrestricted Subsidiary
in a bankruptcy, reorganization or other insolvency proceeding.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied (other than Obligations under Secured Hedge Agreements, Cash
Management Obligations or contingent indemnification obligations, in any such
case, not then due and payable), or any Letter of Credit shall remain
outstanding (unless such Letter of Credit has been Cash Collateralized pursuant
to Section 2.03(g)), no Credit Agreement Party shall, nor shall it permit any of
its Restricted Subsidiaries to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01(b);

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days (or if more than thirty (30) days overdue, are
unfiled and no other action has been taken to enforce such Lien) or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security or
similar legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for premiums, reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings, the U.S. Borrower or any Restricted
Subsidiary;

 

-109-



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) or deposits for contested taxes or import duties, in
each case incurred in the ordinary course of business;

(g) easements, exceptions or irregularities in title, rights-of-way,
restrictions (including zoning restrictions), encroachments, protrusions and
other similar charges or encumbrances and minor title defects affecting real
property which, in the aggregate, do not in any case materially interfere with
the ordinary conduct of the business of the U.S. Borrower or any Subsidiary;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h); provided that the aggregate amount of all cash
and the Fair Market Value of all other property subject to all Liens permitted
by this clause (h) shall not at any time exceed the Threshold Amount;

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred seventy (270) days
(or such shorter period of time in which the related Indebtedness must be
incurred pursuant to Section 7.03(e)) after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, accessions to such property and
the proceeds and the products thereof and (iii) with respect to Capitalized
Leases, such Liens do not at any time extend to or cover any assets and
accessions to such assets other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by
such lender;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the U.S. Borrower or any Restricted Subsidiary or (ii) secure
any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and (n) to
be applied

 

-110-



--------------------------------------------------------------------------------

against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens on property of any Foreign Subsidiary securing Indebtedness of the
applicable Foreign Subsidiary permitted pursuant to Section 7.03(n);

(o) Liens in favor of the Borrowers or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d); provided that any such Lien is
subordinated to the same extent as any related Indebtedness is required to be
subordinated pursuant to Section 7.03(d);

(p) any interest or title of a lessor, sublessor, licensor or sublessor under
leases entered into by the U.S. Borrower or any of the Restricted Subsidiaries
in the ordinary course of business;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the U.S. Borrower or any
of the Restricted Subsidiaries in the ordinary course of business permitted by
this Agreement;

(r) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase agreement
and the products or proceeds thereof;

(s) [reserved];

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit, automatic
clearinghouse accounts or sweep accounts of Holdings, the Borrowers or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of Holdings, the Borrowers and the
Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrowers or Restricted Subsidiary
in the ordinary course of business;

(u) Liens solely on any cash earnest money deposits made by any Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement related to any acquisition permitted hereunder;

(v) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the U.S. Borrower or any of its
Subsidiaries are located;

(w) any modifications, replacements, renewals or extensions of any Lien
permitted by clause (b) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or

 

-111-



--------------------------------------------------------------------------------

incorporated into the property covered by such Lien or financed by Indebtedness
permitted under Section 7.03, and (B) proceeds and products thereof, and
(ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 7.03;

(x) Liens existing or created on property at the time of its acquisition or
existing or created on the property of any Person at the time such Person
becomes a Restricted Subsidiary (other than by designation as a Restricted
Subsidiary pursuant to Section 6.14), in each case after the date hereof (other
than Liens on the Equity Interests of any Person that becomes a Restricted
Subsidiary); provided that (i) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), (ii) the
Indebtedness secured thereby is permitted under Section 7.03(g), and (iii) the
aggregate principal amount of any such Indebtedness secured by Liens incurred
pursuant to this clause (x) shall not exceed $30,000,000;

(y) Liens arising from the Manufacturing Agreement, the Separation Agreement,
the Pfizer Lease and the Separation Lease Agreements, in each case consisting of
easements, rights-of-way, inspection rights, restrictions, encroachments and
other similar charges or encumbrances, in each case not securing Indebtedness
and not materially interfering with the conduct of the business of Holdings or
any of its Subsidiaries; and

(z) other Liens securing Indebtedness outstanding or other obligations in an
aggregate amount not to exceed $20,000,000 at any time outstanding.

Notwithstanding the foregoing, no Liens on any IP Collateral shall be permitted
at any time, other than pursuant to Section 7.01(a), (b), (c), (h), (j),
(m)(ii), (n), (o), (p), (q), (t)(iii), (w), (x), (y) or (z).

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by any of the Borrowers or a Restricted Subsidiary in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of Holdings, the
Borrowers and the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes in an aggregate principal amount (without giving effect to any
write-off or write-down thereof) not to exceed $2,500,000, and (ii) in
connection with such Person’s purchase of Equity Interests of Holdings (or any
direct or indirect parent thereof);

(c) Investments (i) by Holdings, the Borrowers or any Restricted Subsidiary in
any U.S. Loan Party (excluding Holdings), (ii) by any U.S. Loan Party in any
P.R. Loan Party in an aggregate amount not to exceed $50,000,000 at any time,
(iii) by any P.R.

 

-112-



--------------------------------------------------------------------------------

Loan Party in any other P.R. Loan Party and (iv) by any Restricted Subsidiary
that is not a Loan Party in any other such Restricted Subsidiary that is also
not a Loan Party;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(f) Investments existing or contemplated on the date hereof and set forth on
Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof; provided that (x) the amount of the original Investment is
not increased except by the terms of such Investment or as otherwise permitted
by this Section 7.02 and (y) any Investment in the form of Indebtedness of any
Loan Party owed to any Restricted Subsidiary that is not a Loan Party shall be
on terms no less favorable to the Lenders than the subordination terms set forth
in the Intercompany Subordination Agreement;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(i) the purchase or other acquisition by the U.S. Borrower or any Restricted
Subsidiary of assets constituting a business unit, line of business or division
of a third Person, or Equity Interests in a third Person that, as a result and
upon the consummation thereof, will be a Subsidiary of the U.S. Borrower
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”):

(A) subject to clause (B) below, substantially all property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral securing the U.S. Loan Parties’ Obligations and each applicable U.S.
Loan Party and any such newly created or acquired Subsidiary (and, to the extent
required under the Collateral and Guarantee Requirement, the Subsidiaries of
such created or acquired Subsidiary) shall be a U.S. Subsidiary Guarantor and
shall have complied with the requirements of Section 6.11, within the times
specified therein;

(B) the aggregate amount of consideration paid in respect of acquisitions of
(and of assets that are held by) Persons that are not U.S. Loan Parties shall
not, when added to the aggregate amount of Investments made pursuant to
Section 7.02(n) in Persons that are not U.S. Loan Parties (including the amount
of any deemed Investments made pursuant to a designation of a Subsidiary as an
Unrestricted Subsidiary pursuant to Section 6.14), exceed $50,000,000;

 

-113-



--------------------------------------------------------------------------------

(C) after giving effect to such purchase or acquisition, the U.S. Borrower and
its Restricted Subsidiaries shall be in compliance with Section 7.07;

(D) immediately before and immediately after giving Pro Forma Effect to any such
purchase or other acquisition, (x) no Default shall have occurred and be
continuing and (y) the Credit Agreement Parties shall be in Pro Forma Compliance
with the Financial Covenant;

(E) the U.S. Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days prior to the date on
which any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition, and containing calculations
(in reasonable detail) showing satisfaction with preceding clauses (B) and
(D)(y) and succeeding clause (F); and

(F) after giving effect to the consummation of the respective Permitted
Acquisition and any financing thereof, the aggregate Revolving Credit Commitment
exceeds the aggregate Outstanding Amount of Revolving Credit Loans, L/C
Obligations, and Swing Line Loans by at least $40,000,000;

(j) the Transaction;

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such parent) in accordance
with Sections 7.06(g);

(n) so long as (i) no Default has occurred and is continuing or would result
therefrom, (ii) the Credit Agreement Parties are in Pro Forma Compliance with
the Financial Covenant (iii) after giving effect thereto, the aggregate
Revolving Credit Commitment exceeds the aggregate Outstanding Amount of
Revolving Credit Loans, L/C Obligations, and Swing Line Loans by at least
$40,000,000 and (iv) the Available Amount Leverage Condition has been satisfied,
other Investments by each of the U.S. Borrower and the Restricted Subsidiaries
that do not exceed, in the aggregate, an amount equal to the Available Amount at
such time; provided that the aggregate amount of

 

-114-



--------------------------------------------------------------------------------

Investments made pursuant to this clause (n) in Persons that are not U.S. Loan
Parties (including the amount of any deemed Investment made pursuant to a
designation of a Subsidiary as an Unrestricted Subsidiary pursuant to
Section 6.14), when added to the aggregate amount of consideration paid in
respect of acquisitions of (and of assets that are held by) Persons that are not
U.S. Loan Parties pursuant to Section 7.02(i) shall not at any time exceed
$50,000,000;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged into the U.S. Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date, to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(q) (i) Investments constituting Guarantees made by any U.S. Loan Party in
respect of any Indebtedness of any P.R. Loan Party to the extent permitted under
Section 7.02(c)(ii) and (ii) Guarantees by any Credit Agreement Party or any
Restricted Subsidiary of leases (other than Capitalized Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business; and

(r) so long as no Default exists or would result therefrom, other Investments by
any of the Borrowers and the Restricted Subsidiaries that do not exceed
$25,000,000 in the aggregate;

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder, to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Third Party
Financings.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Credit Agreement Party and any of its Subsidiaries under
the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03(b)
and any Permitted Refinancing thereof;

(c) Guarantees by (i) Holdings, the U.S. Borrower and the Domestic Restricted
Subsidiaries in respect of Indebtedness of the U.S. Borrower or any Domestic
Restricted Subsidiary otherwise permitted hereunder, (ii) the P.R. Borrower and
its Restricted Subsidiaries in respect of Indebtedness of the P.R. Borrower and
its Restricted Subsidiaries otherwise permitted hereunder and (iii) by Holdings,
the U.S. Borrower and the Domestic Restricted Subsidiaries in respect of
Indebtedness of the P.R. Borrower and its Restricted Subsidiaries to the extent
permitted by Section 7.02(c)(ii); provided that in

 

-115-



--------------------------------------------------------------------------------

each case (A) no Guarantee by any Restricted Subsidiary of any Indebtedness
outstanding pursuant to Section 7.03(g) or any other Third Party Financing shall
be permitted unless such Restricted Subsidiary shall have also provided a
Guarantee of the Obligations substantially on the terms set forth in the
respective Subsidiary Guaranty and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantees of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination provisions applicable to such Indebtedness;

(d) to the extent arising from Investments made pursuant to Section 7.02(c),
Indebtedness of the U.S. Borrower, the P.R. Borrower or any Restricted
Subsidiary owing to Holdings, the U.S. Borrower, the P.R. Borrower or any other
Restricted Subsidiary; provided that, all such Indebtedness shall be subject to
the subordination terms set forth in the Intercompany Subordination Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Borrowers and the Restricted Subsidiaries financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets, other than software; provided that such Indebtedness is incurred
concurrently with or within two hundred seventy (270) days (or, in the case of
Attributable Indebtedness arising out of sale-leaseback transactions permitted
by Section 7.05(f), one hundred eighty (180) days) after the applicable
acquisition, construction, repair, replacement or improvement and (ii) any
Permitted Refinancing of any such Indebtedness pursuant to immediately preceding
clause (i), provided that the aggregate principal amount of Indebtedness
permitted under this clause (e) shall not exceed $10,000,000 at any time
outstanding;

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodity pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(g) Indebtedness of the U.S. Borrower; provided that (x) both immediately prior
and after giving effect to the incurrence of any such Indebtedness, (1) no
Default shall exist or result therefrom, (2) the Credit Agreement Parties shall
be in Pro Forma Compliance with the Financial Covenant and (3) the Total
Leverage Ratio, calculated on a Pro Forma Basis, shall not exceed 5.00:1.00,
(y) such Indebtedness matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the Maturity
Date of the Term Loans and (z) unless the respective Lien is incurred in
accordance with Section 7.01(x), all Indebtedness incurred pursuant to this
clause (g) shall be unsecured;

(h) Indebtedness representing deferred compensation to employees of Holdings,
the Borrowers and the Restricted Subsidiaries incurred in the ordinary course
of business;

(i) Indebtedness consisting of promissory notes issued by Holdings to current or
former officers, directors and employees, their respective estates, executors,
administrators, heirs, legatees, distributees, spouses or former spouses to
finance the acquisition, retirement, purchase or redemption of Equity Interests
of Holdings permitted

 

-116-



--------------------------------------------------------------------------------

by Section 7.06; provided that (i) the aggregate principal amount of all such
Indebtedness does not exceed $2,500,000 at any time outstanding, (ii) all such
Indebtedness shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent and (iii) the aggregate amount of all
cash payments (whether principal or interest) made by the Loan Parties in
respect of such notes in any calendar year, when combined with the aggregate
amount of Restricted Payments made pursuant to Section 7.06(f) in such calendar
year, shall not exceed $5,000,000, provided further that any unused amounts in
any calendar year may be carried over to succeeding calendar years, so long as
the aggregate amount of all cash payments made in respect of such notes in any
calendar year (after giving effect to such carry forward), when aggregated with
the aggregate amount of Restricted Payments made pursuant to Section 7.06(f) in
such calendar year (after giving effect to such carry forward), shall not exceed
$7,500,000;

(j) Indebtedness incurred by Holdings, the Borrowers or the Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in any such case constituting
indemnification obligations or obligations in respect of purchase price
adjustments or other similar adjustments;

(k) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections, automatic clearinghouse arrangements and
similar arrangements in each case in connection with deposit accounts;

(l) Indebtedness incurred by the Borrowers or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;

(m) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
U.S. Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees, warehouse receipts, banker’s acceptances or
similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practices;

(n) Indebtedness of (i) any Foreign Subsidiary of the U.S. Borrower to local
financial institutions for working capital purposes and (ii) any Subsidiary that
is not a Loan Party, in an aggregate principal amount not to exceed for all such
Indebtedness outstanding pursuant to this clause (n) $5,000,000 at any time
outstanding;

(o) Indebtedness consisting of (i) financing of insurance premiums and
(ii) take-or-pay obligations, in each case in the ordinary course of business;

 

-117-



--------------------------------------------------------------------------------

(p) so long as no Default exists or would result from the incurrence thereof,
other Indebtedness by any of the Borrowers and the Restricted Subsidiaries that
does not exceed $50,000,000 in the aggregate;

(q) Indebtedness consisting of obligations of Holdings, the U.S. Borrower or the
Restricted Subsidiaries under deferred compensation to employees or management
of Holdings or any of its Subsidiaries or other similar arrangements with
employees or management, in each case incurred by such Person in connection with
the Transaction, Permitted Acquisitions or other Investments expressly permitted
hereunder; and

(r) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (q) above.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge with any one or more other Restricted
Subsidiaries; provided that (i) when any Restricted Subsidiary that is a U.S.
Loan Party is merging with another Restricted Subsidiary, a U.S. Loan Party
shall be the continuing or surviving Person and (ii) when any Restricted
Subsidiary that is a P.R. Loan Party is merging with another Restricted
Subsidiary other than a U.S. Loan Party, a P.R. Loan Party shall be the
continuing or surviving Person;

(b) any Subsidiary may liquidate or dissolve or change its legal form if
(x) (i) Holdings or the U.S. Borrower determines in good faith that such action
is in the best interests of Holdings or the U.S. Borrower and its Subsidiaries
and (ii) such action is not materially disadvantageous to the Lenders and (y) to
the extent such Restricted Subsidiary is a Loan Party, any assets or business
not otherwise disposed of or transferred in accordance with Section 7.02 or
7.05, or, in the case of any such business, discontinued, shall be transferred
to, or otherwise owned or conducted by, another Loan Party after giving effect
to such liquidation or dissolution;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the U.S. Borrower or to
another Restricted Subsidiary; provided that (1) if the transferor in such a
transaction is a U.S. Loan Party, then (i) the transferee must either be a U.S.
Loan Party or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a U.S. Loan Party in accordance with Sections 7.02 and 7.03,
respectively and (2) if the transferor of such property is a P.R. Loan Party,
(i) the transferee thereof must either be a P.R. Loan Party or (ii) to the
extent such transaction constitutes an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a P.R. Loan Party in accordance with Sections 7.02 and 7.03, respectively;

 

-118-



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall, to the extent required, have complied with the
requirements of Section 6.11;

(e) the Transactions occurring on the Closing Date; and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the
Borrowers and the Restricted Subsidiaries;

(b) Dispositions of inventory and goods held for sale and assets of de minimis
value, in any case in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to any Borrower or to a Restricted Subsidiary;
provided that (1) if the transferor of such property is a U.S. Loan Party,
(i) the transferee thereof must either be a U.S. Loan Party or (ii) to the
extent such transaction constitutes an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary that is not a
U.S. Loan Party in accordance with Sections 7.02 and 7.03, respectively and
(2) if the transferor in such a transaction is a P.R. Loan Party, then (i) the
transferee must either be a P.R. Loan Party or (ii) to the extent constituting
an Investment, such Investment must be a permitted Investment in or Indebtedness
of a Restricted Subsidiary which is not a P.R. Loan Party in accordance with
Sections 7.02 and 7.03, respectively;

(e) Dispositions permitted by Sections 7.04 and 7.06 and Liens permitted by
Section 7.01;

(f) Dispositions of property (other than IP Collateral) pursuant to
sale-leaseback transactions; provided that (i) (x) the applicable sale-leaseback
transaction occurs within one hundred eighty (180) days after the acquisition or
construction (as applicable) of such property and (y) the U.S. Borrower or the
respective Restricted Subsidiary receives cash consideration for such
Disposition in an amount at least equal to the lower of (A) the cost paid by
such Person to acquire or construct such property and (B) the Fair Market Value

 

-119-



--------------------------------------------------------------------------------

of such property or (ii) the Net Cash Proceeds from such Disposition are applied
to repay Term Loans in accordance with Section 2.05(b)(ii)(A) and do not exceed
in the aggregate $10,000,000;

(g) Dispositions of cash and Cash Equivalents;

(h) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof;

(i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Holdings,
the U.S. Borrower and the Restricted Subsidiaries, taken as a whole;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(k) (A) Dispositions listed on Schedule 7.05(k) and (B) Dispositions of property
not otherwise permitted under this Section 7.05; provided that (i) at the time
of such Disposition (other than any such Disposition made pursuant to a legally
binding commitment entered into at a time when no Default exists), no Default
shall exist or would result from such Disposition, (ii) the aggregate Fair
Market Value of all property Disposed of in reliance on sub-clause (B) of this
clause (k) shall not exceed $50,000,000 and (iii) with respect to any
Disposition pursuant to this clause (k) for a purchase price in excess of
$2,500,000, the Borrowers or a Restricted Subsidiary shall receive not less than
75% of the consideration paid in connection with such Disposition in the form of
cash or Cash Equivalents (in each case, free and clear of all Liens at the time
received, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by clauses (i) and (ii) of Section 7.01(x)); provided, however, that
for the purposes of this clause (iii), (I) any liabilities (as shown on such
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of such Borrower or such Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations) that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrowers and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing and (II) any securities received by such Borrower or such
Restricted Subsidiary from such transferee that are converted by such Borrower
or such Restricted Subsidiary into cash (to the extent of the cash received)
within 180 days following the closing of the applicable Disposition shall be
deemed to be cash;

(l) so long as the proceeds thereof are applied to repay Term Loans in
accordance with Section 2.05(b)(ii), Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(m) Dispositions required by the terms of the Separation Agreement (as in effect
on the Closing Date), the Pfizer Lease, the Separation Lease Agreements, the

 

-120-



--------------------------------------------------------------------------------

Manufacturing Agreement to the extent necessary for the U.S. Borrower to comply
with the Melrose Park EU Plan or the FDA Modernization Plan (in each case as
such term is defined in the Manufacturing Agreement) and the Employee Matters
Agreement (as in effect on the Closing Date) which are necessary to complete the
transactions contemplated thereby; and

(n) Dispositions of property not constituting Collateral provided that (i) no
Default shall exist or would result from such Disposition and (ii) the aggregate
Fair Market Value of all property disposed of in reliance of this clause
(n) shall not exceed $5,000,000;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) and except for Dispositions from a U.S.
Loan Party to another U.S. Loan Party or a P.R. Loan Party to another P.R. Loan
Party) shall be for no less than the Fair Market Value of such property at the
time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.05 to any Person other than Holdings, any
Borrower or any Restricted Subsidiary, such Collateral shall be sold free and
clear of the Liens created by the Loan Documents, and the Administrative Agent
or the Collateral Agent, as applicable, shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to any Borrower and
their Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to any Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) Holdings, each Borrower and each Restricted Subsidiary may declare and make
Restricted Payments payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;

(c) Restricted Payments made on the Closing Date to consummate the Transaction;

(d) to the extent constituting Restricted Payments, Holdings, the Borrowers and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted to be made by the Borrowers, Holdings or such Restricted Subsidiary by
any provision of Sections 7.04 or Section 7.08(d), (h) and (j);

(e) repurchases of Equity Interests in Holdings, the Borrowers or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

(f) Holdings may pay (or make Restricted Payments to allow any direct or
indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of Holdings (or any such
parent of Holdings) by

 

-121-



--------------------------------------------------------------------------------

any future, present or former officer, employee, consultant or director of
Holdings (or any direct or indirect parent of Holdings) or any of its
Subsidiaries (or their respective estates, executors, administrators, heirs,
legatees or distributees) pursuant to any employee or director equity plan,
employee or director stock option plan or any other employee or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) with any future or former officer, employee, consultant or director
of Holdings or any of its Subsidiaries; provided that the aggregate amount of
Restricted Payments made pursuant to this clause (f) in any calendar year, when
combined with the aggregate amount of all cash payments (whether principal or
interest) made by the Loan Parties in respect of any promissory notes pursuant
to Section 7.03(i) in such calendar year, shall not exceed $5,000,000, provided
further that the unused portion of the preceding basket for any calendar year
may be carried forward to succeeding calendar years, so long as the aggregate
amount of all Restricted Payments made pursuant to this Section 7.06(f) in any
calendar year (after giving effect to such carry-forward), when aggregated with
the aggregate amount of cash payments made in respect of notes pursuant to
Section 7.03(i) in such calendar year (after giving effect to such
carry-forward), shall not exceed $7,500,000;

(g) the Borrowers and the Restricted Subsidiaries may make Restricted Payments
to Holdings:

(i) the proceeds of which will be used to pay (or to make Restricted Payments to
allow any direct or indirect parent of Holdings to pay) the tax liability to
each relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of Holdings (or such parent)
attributable to Holdings, the U.S. Borrower or its Restricted Subsidiaries
determined as if the U.S. Borrower and its Restricted Subsidiaries filed
separately;

(ii) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay)
its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $2,000,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Holdings (or
any parent thereof) attributable to the ownership or operations of the Borrowers
and the Restricted Subsidiaries;

(iii) the proceeds of which shall be used by Holdings to pay franchise taxes and
other fees, taxes and expenses required to maintain its (or any of its direct or
indirect parent’s) corporate existence;

(iv) the proceeds of which shall be used by Holdings to make Restricted Payments
otherwise permitted by this Section 7.06; and

 

-122-



--------------------------------------------------------------------------------

(v) to finance any Investment permitted to be made pursuant to Section 7.02(i);
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the U.S. Borrower or
one or more of its Subsidiaries that is a U.S. Loan Party or (2) the merger (to
the extent permitted in Section 7.04) of the Person formed in order to
consummate such Permitted Acquisition (or the Person acquired pursuant to such
Permitted Acquisition) into the U.S. Borrower or one of its Subsidiaries that is
a U.S. Loan Party, in each case, in accordance with the requirements of
Section 6.11;

(h) so long as no Default then exists or would result therefrom, other
Restricted Payments in an aggregate amount not to exceed $10,000,000 in any
fiscal year; and

(i) in addition to the foregoing Restricted Payments and so long as (i) no
Default shall have occurred and be continuing or would result therefrom,
(ii) the Credit Agreement Parties are in Pro Forma Compliance with the Financial
Covenant and (iii) the Available Amount Leverage Condition has been satisfied,
Holdings may make additional Restricted Payments, in an aggregate amount not to
exceed the Available Amount at such time.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrowers and the Restricted Subsidiaries, taken as a whole, on the date hereof
or any business reasonably related or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the U.S. Borrower, whether or not in the ordinary
course of business, other than (a) transactions (i) among the Loan Parties in
the ordinary course of business, (ii) among the U.S. Loan Parties or (iii) among
the P.R. Loan Parties, (b) on terms substantially as favorable to Holdings, the
U.S. Borrower, the P.R. Borrower or such Restricted Subsidiary as would be
obtainable by Holdings, the U.S. Borrower, the P.R. Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, (c) the payment of fees and expenses related to the
Transaction, (d) the issuance of Equity Interests to the management of Holdings,
the U.S. Borrower or any of its Subsidiaries in connection with the Transaction,
(e) loans and other transactions among Holdings, the Borrowers and the
Restricted Subsidiaries to the extent expressly permitted under this Article 7,
(f) employment and severance arrangements between Holdings, the Borrowers and
the Restricted Subsidiaries and their respective directors, officers, employees
and consultants in the ordinary course of business, (g) payments by Holdings
(and any direct or indirect parent thereof), the Borrowers and the Restricted
Subsidiaries pursuant to the tax sharing agreements among Holdings (and any such
parent thereof), the Borrowers and the Restricted Subsidiaries on customary
terms to the extent attributable to the ownership or operations of the Borrowers
and the Restricted Subsidiaries, (h) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of Holdings, the Borrowers and the Restricted
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of Holdings, the Borrowers and the Restricted

 

-123-



--------------------------------------------------------------------------------

Subsidiaries, (i) transactions pursuant to permitted agreements, instruments or
arrangements in existence on the Closing Date and set forth on Schedule 7.08 or
any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect, (j) the Transactions and (k) transactions
permitted under Section 7.06.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the U.S. Borrower to
make Restricted Payments to the U.S. Borrower or any other Restricted Subsidiary
or (b) the U.S. Borrower or any other Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Secured
Parties with respect to the Facilities and the Obligations or under the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations which (i) (x) exist on the date hereof and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any renewal, extension or refinancing of such Indebtedness
permitted under Section 7.03 so long as such renewal, extension or refinancing
does not expand the scope of such Contractual Obligation, (ii) are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary of the U.S. Borrower, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary of the U.S. Borrower; provided further, that this clause
(ii) shall not apply to Contractual Obligations that are binding on a Person
that becomes a Restricted Subsidiary pursuant to Section 6.14, (iii) represent
Indebtedness of a Restricted Subsidiary of the U.S. Borrower which is not a Loan
Party which is permitted by Section 7.03, (iv) arise in connection with any
Disposition permitted by Section 7.05, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.02 and applicable solely to such joint venture entered
into in the ordinary course of business, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness (and excluding in any
event any Indebtedness constituting Third Party Financing), (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate only to the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(e), to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the U.S. Borrower or any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, and (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business and (xii) are imposed by Law or
by any Governmental Authority.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement.

 

-124-



--------------------------------------------------------------------------------

SECTION 7.11. Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio as of the last day of any Test Period to be greater than the ratio set
forth below opposite the last day of such Test Period:

 

Test Period

   Senior Secured
Leverage Ratio

December 31, 2007

   5.00:1.00

March 31, 2008

   5.00:1.00

June 30, 2008

   5.00:1.00

September 30, 2008

   5.00:1.00

December 31, 2008

   5.00:1.00

March 31, 2009

   4.50:1.00

June 30, 2009

   4.50:1.00

September 30, 2009

   4.50:1.00

December 31, 2009

   4.50:1.00

March 31, 2010

   4.00:1.00

June 30, 2010

   4.00:1.00

September 30, 2010

   4.00:1.00

December 31, 2010

   4.00:1.00

March 31, 2011

   4.00:1.00

June 30, 2011

   4.00:1.00

September 30, 2011

   4.00:1.00

December 31, 2011

   4.00:1.00

March 31, 2012 and thereafter

   3.50:1.00

SECTION 7.12. Accounting Changes. Make any change in fiscal quarter or fiscal
year; provided, however, that Holdings may, upon written notice to the
Administrative Agent, change its fiscal quarter or fiscal year to any other
fiscal quarter or fiscal year reasonably acceptable to the Administrative Agent,
in which case, the Credit Agreement Parties and the Administrative Agent will,
and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal quarter or fiscal
year.

SECTION 7.13. Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) any Indebtedness incurred under Section 7.03(g) (and any Permitted
Refinancing thereof) or any other Indebtedness that is required to be
subordinated to the Obligations pursuant to the terms of the Loan Documents (all
such Indebtedness described above in this clause (a), “Third Party Financing”)
or make any payment in violation of any subordination terms of any Third Party
Financing Documentation, except, so long as (in the case of clauses (i),
(ii) and (iv) below) no Default shall have occurred and be continuing or would
result therefrom, (i) the refinancing thereof with the Net Cash Proceeds of any
Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing), to the extent not required to prepay any Loans or Facility
pursuant to Section 2.05(b), (ii) the conversion of any Third Party Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings,
(iii) the prepayment of Indebtedness of the U.S. Borrower or any Restricted
Subsidiary to the U.S. Borrower or any Restricted Subsidiary to

 

-125-



--------------------------------------------------------------------------------

the extent permitted by the Intercompany Subordination Agreement and
(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of any Third Party Financing prior to its scheduled maturity; provided
that (x) the Credit Agreement Parties are in Pro Forma Compliance with the
Financial Covenant, (y) the Available Amount Leverage Condition has been
satisfied and (z) the aggregate amount of such prepayments, redemptions,
purchases, defeasances and other payments do not exceed the sum of
(1) $5,000,000 and (2) Available Amount at such time.

(b) Amend, modify or change (x) the subordination provision (if any) of any
Third Party Financing Documentation (or the component definitions contained
therein) or (y) any term or condition any Third Party Financing Documentation in
any manner materially adverse to the interests of the Lenders, in any such case
without the consent of the Administrative Agent.

(c) Designate any Indebtedness (or related interest obligations) as “Designated
Senior Debt” or any similar term (as defined in any Third Party Financing
Documentation), in each case, except for the Obligations described in clause
(x) of the definition thereof.

SECTION 7.14. Equity Interests of the U.S. Borrower and Restricted Subsidiaries.
Permit any Subsidiary that is a Restricted Subsidiary to be a non-wholly owned
Subsidiary, except (i) as a result of or in connection with a dissolution,
merger, consolidation or Disposition of a Restricted Subsidiary permitted by
Section 7.04 or 7.05 or an Investment in any Person permitted under Section 7.02
or (ii) so long as such Restricted Subsidiary continues to be (i) a U.S.
Guarantor, in the case of a Domestic Subsidiary, or (ii) a P.R. Subsidiary
Guarantor, in the case of a Restricted Subsidiary of the P.R. Borrower.

SECTION 7.15. Holding Company. In the case of Holdings, conduct, transact or
otherwise engage in any business or operations other than (i) its ownership of
the Equity Interests of the U.S. Borrower, (ii) the maintenance of its legal
existence, including the ability to incur fees, costs and expenses relating to
such maintenance, (iii) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and the
U.S. Borrower, (iv) the performance of the Loan Documents and the Separation
Documents, (v) any public offering of its common stock or any other issuance of
its Equity Interests not prohibited by Article 7, including incurring the costs,
fees and expenses related thereto, (vi) any transaction that Holdings is
permitted to enter into or consummate under this Article 7, including making any
Restricted Payment permitted by Section 7.06 or holding any cash received in
connection with Restricted Payments made by the U.S. Borrower in accordance with
Section 7.06 pending application thereof by Holdings in the manner contemplated
by Section 7.06, (vii) incurring fees, costs and expenses relating to overhead
and general operations including professional fees for legal, tax and accounting
issues, (viii) providing indemnification to officers and directors and as
otherwise permitted in Article 7 and (ix) activities incidental to the
businesses or activities described in clauses (i) to (viii) of this
Section 7.15.

 

-126-



--------------------------------------------------------------------------------

ARTICLE VIII

Events Of Default and Remedies

SECTION 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) days after the same becomes due, any interest on any Loan
or any other amount payable hereunder or with respect to any other Loan
Document; or

(b) Specific Covenants. Any Credit Agreement Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.05(x) (solely with
respect to Holdings and each Borrower) or Article 7; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues unremedied for thirty (30) days after written notice thereof given by
the Administrative Agent to the U.S. Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder),
together with any other Indebtedness (other than Indebtedness hereunder) in
respect of which such a payment default exists, having an aggregate principal
amount for all such Indebtedness of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to
Indebtedness having an aggregate principal amount for all such Indebtedness of
not less than the Threshold Amount, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

 

-127-



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary admits in writing its inability or fails generally to pay its debts
in excess of the Threshold Amount as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of the Loan Parties, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations and termination of the Aggregate Commitments, ceases to
be in full force and effect; or any Loan Party contests in writing the validity
or enforceability of any provision of any Loan Document; or any Loan

 

-128-



--------------------------------------------------------------------------------

Party denies in writing that it has any further liability or obligation under
any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents (or other security purported to be
created on the applicable Collateral), on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage, or
(ii) any of the Equity Interests of the U.S. Borrower ceasing to be pledged
pursuant to the Security Agreement free of Liens other than Liens created by the
Security Agreement or any nonconsensual Liens arising solely by operation of
Law.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that the U.S. Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of any Event of Default under clause (f) or
(g) of Section 8.01, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the U.S. Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

-129-



--------------------------------------------------------------------------------

SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that did not, as of
the last day of the most recent completed fiscal quarter of Holdings, have
assets with a value in excess of 5% of the Consolidated Total Assets and did
not, as of the four quarter period ending on the last day of such fiscal
quarter, have revenues exceeding 5% of the total revenues of Holdings and the
Restricted Subsidiaries (it being agreed that all Restricted Subsidiaries
affected by any event or circumstance referred to in any such clause shall be
considered together, as a single consolidated Restricted Subsidiary, for
purposes of determining whether the condition specified above is satisfied).

SECTION 8.04. U.S. Borrower’s Right to Cure. (a) Notwithstanding anything to the
contrary contained in Section 8.01, in the event of any Event of Default under
Section 8.01(b) arising from the Credit Agreement Parties failure to comply with
the Financial Covenant and until the expiration of the twentieth (20th) day
after the date on which financial statements are required to be delivered with
respect to the applicable fiscal quarter hereunder, Holdings may effect a
Permitted Equity Issuance and apply the amount of the Net Cash Proceeds thereof
to increase Consolidated EBITDA with respect to such applicable quarter;
provided that such Net Cash Proceeds (i) are contributed as common equity to the
U.S. Borrower no later than twenty (20) days after the date on which financial
statements are required to be delivered with respect to such fiscal quarter
hereunder, (ii) are Not Otherwise Applied and (iii) do not exceed the aggregate
amount necessary to cure such Event of Default for any applicable period. The
parties hereby acknowledge that this Section 8.04(a) may not be relied on for
purposes of calculating any financial ratios other than as applicable to
Section 7.11 and shall not result in any adjustment to any amounts including,
without limitations, any “baskets” contained in Article VII, other than the
amount of the Consolidated EBITDA referred to in the immediately preceding
sentence.

(b) Notwithstanding the provisions of Section 8.04(a), in each period of four
fiscal quarters, there shall be at least one (1) fiscal quarter in which no cure
set forth in Section 8.04(a) is made.

ARTICLE IX

Administrative Agent, Other Agents and Arrangers

SECTION 9.01. Appointment and Authorization of Agents and Arrangers. (a) Each
Lender hereby irrevocably appoints, designates and authorizes the Administrative
Agent (and solely with respect to the right of consent expressly set forth in
Section 2.14, the Arrangers) required to take such action on its behalf under
the provisions of this Agreement and each other Loan Document and to exercise
such powers and perform such duties as are expressly delegated

 

-130-



--------------------------------------------------------------------------------

to it by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent and the Arrangers shall have no duties or responsibilities,
except those expressly set forth herein, nor shall the Administrative Agent or
the Arrangers have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Administrative Agent or the
Arrangers. Without limiting the generality of the foregoing sentence, the use of
the term “agent” or “arranger” herein and in the other Loan Documents with
reference to any Agent or Arranger is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article 9 and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” (and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article 9
(including, Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

 

-131-



--------------------------------------------------------------------------------

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

SECTION 9.04. Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

-132-



--------------------------------------------------------------------------------

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or any
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In

 

-133-



--------------------------------------------------------------------------------

the case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

SECTION 9.08. Agents in their Individual Capacities. DBNY and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though DBNY were not the Administrative Agent
or an L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, DBNY or its Affiliates
may receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, DBNY shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent or an L/C Issuer, and the terms “Lender” and “Lenders”
include DBNY in its individual capacity.

SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the U.S.
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the U.S. Borrower at all times
other than during the existence of an Event of Default under Section 8.01(f) or
(g) (which consent of the U.S. Borrower shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the U.S. Borrower, a successor agent from
among the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article 9 and
Sections 12.04 and 12.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform

 

-134-



--------------------------------------------------------------------------------

all of the duties of the Administrative Agent hereunder until such time, if any,
as the Required Lenders appoint a successor agent as provided for above. Upon
the acceptance of any appointment as the Administrative Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, the Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents. After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article 9 shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the U.S.
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 12.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 12.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

-135-



--------------------------------------------------------------------------------

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree
that:

(a) any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (unless such Letter of Credit
has been Cash Collateralized pursuant to Section 2.03(g), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the U.S. Borrower, the P.R. Borrower
or any other Guarantor, (iii) subject to Section 12.01, if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders,
(iv) upon the Disposition of any such property in a transaction permitted
hereunder, or (v) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i), or
(p); and

(c) any Guarantor shall be automatically released from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction or designation permitted hereunder (including as a result of a
Guarantor being redesignated as an Unrestricted Subsidiary); provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Third Party Financing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the U.S. Borrower’s expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
or subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“joint bookrunner” or “arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the

 

-136-



--------------------------------------------------------------------------------

foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of
Sections 12.04 and 12.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c) Should any instrument in writing from the U.S. Borrower, the P.R. Borrower,
Holdings or any other Loan Party be required by any Supplemental Administrative
Agent so appointed by the Administrative Agent for more fully and certainly
vesting in and confirming to him or it such rights, powers, privileges and
duties, the U.S. Borrower, the P.R. Borrower or Holdings, as applicable, shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

-137-



--------------------------------------------------------------------------------

ARTICLE X

The U.S. Borrower Guaranty

SECTION 10.01. The U.S. Borrower Guaranty. In order to induce the Lenders to
enter into this Agreement and to extend credit hereunder and to induce the
Lenders or any of their respective Affiliates to enter into Secured Hedge
Agreements or Cash Management Services, and in recognition of the direct
benefits to be received by the U.S. Borrower from the proceeds of the Loans, the
issuance of the Letters of Credit and the entering into of Secured Hedge
Agreements or Cash Management Services, the U.S. Borrower hereby unconditionally
and irrevocably guarantees (the “U.S. Borrower Guaranty”), as primary obligor
and not merely as surety the full and prompt payment when due, whether upon
maturity, acceleration or otherwise, of any and all of the U.S. Borrower
Guaranteed Obligations to the P.R. Guaranteed Creditors. If any or all of the
U.S. Borrower Guaranteed Obligations to the P.R. Guaranteed Creditors becomes
due and payable hereunder, the U.S. Borrower unconditionally promises to pay
such indebtedness to the P.R. Guaranteed Creditors, on demand, together with any
and all expenses which may be incurred by the P.R. Guaranteed Creditors in
collecting any of the U.S. Borrower Guaranteed Obligations. This U.S. Borrower
Guaranty is a guaranty of payment and not of collection. This U.S. Borrower
Guaranty is a continuing one and all liabilities to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon. If any claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the U.S. Borrower Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including the P.R. Borrower),
then and in such event the U.S. Borrower agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon the U.S. Borrower,
notwithstanding any revocation of this U.S. Borrower Guaranty or any other
instrument evidencing any liability of the P.R. Borrower or any U.S. Borrower
Guaranteed Party, and the U.S. Borrower shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

SECTION 10.02. Bankruptcy. Additionally, the U.S. Borrower unconditionally and
irrevocably, guarantees the payment of any and all of the U.S. Borrower
Guaranteed Obligations to the P.R. Guaranteed Creditors whether or not due or
payable by the P.R. Borrower upon the occurrence of any of the events specified
in Section 8.01(f), and unconditionally promises to pay such indebtedness to the
P.R. Guaranteed Creditors, or order, on demand.

SECTION 10.03. Nature of Liability. The liability of the U.S. Borrower hereunder
is exclusive and independent of any security for or other guaranty of the U.S.
Borrower Guaranteed Obligations whether executed by the U.S. Borrower, any other
guarantor or by any other party, and the liability of the U.S. Borrower
hereunder is not affected or impaired by (a) any direction as to application of
payment by the P.R. Borrower, any other U.S. Borrower Guaranteed Party or any
other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the U.S. Borrower
Guaranteed Obligations, or (c) any payment on or in respect of any such other
guaranty or undertaking, or (d)

 

-138-



--------------------------------------------------------------------------------

any dissolution, termination or increase, decrease or change in personnel by the
P.R. Borrower or (e) any payment made to the P.R. Guaranteed Creditors on the
U.S. Borrower Guaranteed Obligations which any such Guaranteed Creditor repays
to the P.R. Borrower pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and the U.S. Borrower
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction of the type
described in Section 10.05, or (g) the lack of validity or enforceability of any
Loan Document or any other instrument relating thereto.

SECTION 10.04. Independent Obligation. No invalidity, irregularity or
unenforceability of all or any part of the U.S. Borrower Guaranteed Obligations
or of any security therefor shall affect, impair or be a defense to this U.S.
Borrower Guaranty, and this U.S. Borrower Guaranty shall be primary, absolute
and unconditional notwithstanding the occurrence of any event or the existence
of any other circumstances which might constitute a legal or equitable discharge
of a surety or guarantor except payment in full in cash of the U.S. Borrower
Guaranteed Obligations. The obligations of the U.S. Borrower hereunder are
independent of the obligations of the P.R. Borrower, any other U.S. Borrower
Guaranteed Party, any other guarantor or any other party, and a separate action
or actions may be brought and prosecuted against the U.S. Borrower whether or
not action is brought against the P.R. Borrower, any other U.S. Borrower
Guaranteed Party, any other guarantor or any other party and whether or not the
P.R. Borrower, any other U.S. Borrower Guaranteed Party, any other guarantor or
any other party be joined in any such action or actions. The U.S. Borrower
waives, to the full extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by the P.R. Borrower or other circumstance that operates to toll any
statute of limitations as to the P.R. Borrower or such other U.S. Borrower
Guaranteed Party shall operate to toll the statute of limitations as to the U.S.
Borrower.

SECTION 10.05. Authorization. The U.S. Borrower authorizes the P.R. Guaranteed
Creditors without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the U.S.
Borrower Guaranteed Obligations (including any increase or decrease in the rate
of interest thereon), any security therefor, or any liability incurred directly
or indirectly in respect thereof, and this U.S. Borrower Guaranty made shall
apply to the U.S. Borrower Guaranteed Obligations as so changed, extended,
renewed, increased or altered;

(b) take and hold security for the payment of the U.S. Borrower Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the U.S.
Borrower Guaranteed Obligations or any liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
any offset there against;

 

-139-



--------------------------------------------------------------------------------

(c) exercise or refrain from exercising any rights against the P.R. Borrower,
any other U.S. Borrower Guaranteed Party or others or otherwise act or refrain
from acting;

(d) release or substitute any one or more endorsers, guarantors, the P.R.
Borrower, any other U.S. Borrower Guaranteed Party or other obligors;

(e) settle or compromise any of the U.S. Borrower Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the P.R. Borrower to their respective creditors other than the P.R.
Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the P.R. Borrower to the P.R. Guaranteed Creditors regardless of
what liability or liabilities of the P.R. Borrower or such other U.S. Borrower
Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Loan Document, any Secured Hedge Agreement or Cash
Management Services or any of the instruments or agreements referred to herein
or therein, or otherwise amend, modify or supplement this Agreement, any other
Loan Document, any Secured Hedge Agreement or Cash Management Services or any of
such other instruments or agreements; and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the U.S. Borrower
from its liabilities under this U.S. Borrower Guaranty.

SECTION 10.06. Reliance. It is not necessary for the P.R. Guaranteed Creditors
to inquire into the capacity or powers of the P.R. Borrower or the officers,
directors, partners or agents acting or purporting to act on its or their
behalf, and any U.S. Borrower Guaranteed Obligations made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.

SECTION 10.07. Subordination. Any of the indebtedness of the P.R. Borrower now
or hereafter owing to the U.S. Borrower is hereby subordinated to the U.S.
Borrower Guaranteed Obligations of the P.R. Borrower or such other U.S. Borrower
Guaranteed Party owing to the P.R. Guaranteed Creditors; and if the
Administrative Agent so requests at a time when an Event of Default exists, all
such indebtedness of the P.R. Borrower or such other U.S. Borrower Guaranteed
Party to the U.S. Borrower shall be collected, enforced and received by the U.S.
Borrower for the benefit of the P.R. Guaranteed Creditors and be paid over to
the Administrative Agent on behalf of the P.R. Guaranteed Creditors on account
of the U.S. Borrower Guaranteed Obligations of the P.R. Borrower or such other
U.S. Borrower Guaranteed Party to the P.R. Guaranteed Creditors, but without
affecting or impairing in any manner the liability of the U.S. Borrower under
the other provisions of this U.S. Borrower Guaranty. Prior to the transfer by
the U.S. Borrower of any note or negotiable instrument evidencing any of the
indebtedness of the P.R. Borrower to the U.S. Borrower, the U.S. Borrower shall
mark such note

 

-140-



--------------------------------------------------------------------------------

or negotiable instrument with a legend that the same is subject to this
subordination. Without limiting the generality of the foregoing, the U.S.
Borrower hereby agrees with the P.R. Guaranteed Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this U.S. Borrower Guaranty (whether contractual, under Section 509 of
the Bankruptcy Code or otherwise) until all U.S. Borrower Guaranteed Obligations
have been irrevocably paid in full in cash.

SECTION 10.08. Waive. (a) The U.S. Borrower waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against the P.R. Borrower, any other guarantor or any
other party, (ii) proceed against or exhaust any security held from the P.R.
Borrower, any other guarantor or any other party or (iii) pursue any other
remedy in any Guaranteed Creditor’s power whatsoever. The U.S. Borrower waives
any defense based on or arising out of any defense of the P.R. Borrower, any
other guarantor or any other party, other than payment in full in cash of the
U.S. Borrower Guaranteed Obligations, based on or arising out of the disability
of the P.R. Borrower, any other Guaranteed Party, any other guarantor or any
other party, or the unenforceability of the U.S. Borrower Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of the P.R. Borrower other than payment in full in cash of the U.S.
Borrower Guaranteed Obligations. The P.R. Guaranteed Creditors may, at their
election, foreclose on any security held by any Agent or any other Guaranteed
Creditor by one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable (to the extent such sale is
permitted by applicable law), or exercise any other right or remedy the P.R.
Guaranteed Creditors may have against the P.R. Borrower or any other party, or
any security, without affecting or impairing in any way the liability of the
U.S. Borrower hereunder except to the extent the U.S. Borrower Guaranteed
Obligations have been paid in full in cash. The U.S. Borrower waives any defense
arising out of any such election by the P.R. Guaranteed Creditors, even though
such election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the U.S. Borrower against the P.R.
Borrower any other U.S. Borrower, Guaranteed Party or any other party or any
security.

(b) The U.S. Borrower waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this U.S. Borrower
Guaranty, and notices of the existence, creation or incurring of new or
additional U.S. Borrower Guaranteed Obligations. The U.S. Borrower assumes all
responsibility for being and keeping itself informed of the P.R. Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the U.S. Borrower Guaranteed Obligations and the nature,
scope and extent of the risks which the U.S. Borrower assumes and incurs
hereunder, and agrees that the P.R. Guaranteed Creditors shall have no duty to
advise the U.S. Borrower of information known to them regarding such
circumstances or risks.

(c) Until such time as the U.S. Borrower Guaranteed Obligations have been paid
in full in cash, the U.S. Borrower hereby waives all rights of subrogation which
it may at any time otherwise have as a result of this U.S. Borrower Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code, or otherwise) to
the claims of the P.R. Guaranteed Creditors against the P.R. Borrower or any
other guarantor of the U.S. Borrower Guaranteed Obligations and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
the P.R. Borrower or any other guarantor which it may at any time otherwise have
as a result of this U.S. Borrower Guaranty.

 

-141-



--------------------------------------------------------------------------------

(d) The U.S. Borrower hereby acknowledges and affirms that it understands that
to the extent the U.S. Borrower Guaranteed Obligations are secured by real
property located in California, the U.S. Borrower shall be liable for the full
amount of the liability hereunder notwithstanding the foreclosure on such real
property by trustee sale or any other reason impairing the U.S. Borrower or any
Guaranteed Creditor’s right to proceed against the P.R. Borrower or any other
guarantor of the U.S. Borrower Guaranteed Obligations. In accordance with
Section 2856 of the California Code of Civil Procedure, the U.S. Borrower hereby
waives:

(i) all rights of subrogation, reimbursement, indemnification, and contribution
and any other rights and defenses that are or may become available to the U.S.
Borrower by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the
California Code of Civil Procedure;

(ii) all rights and defenses that the U.S. Borrower may have because the U.S.
Borrower Guaranteed Obligations are secured by real property located in
California, meaning, among other things, that: (A) the P.R. Guaranteed Creditors
may collect from the U.S. Borrower without first foreclosing on any real or
personal property collateral pledged by any Credit Party, and (B) if the P.R.
Guaranteed Creditors foreclose on any real property collateral pledged by any
Credit Agreement Party, (1) the amount of the U.S. Borrower Guaranteed
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (2) the P.R. Guaranteed Creditors may collect from the U.S. Borrower
even if the P.R. Guaranteed Creditors, by foreclosing on the real property
collateral, have destroyed any right the U.S. Borrower may have to collect from
the P.R. Borrower, it being understood that this is an unconditional and
irrevocable waiver of any rights and defenses the U.S. Borrower may have because
the U.S. Borrower Guaranteed Obligations are secured by real property
(including, without limitation, any rights or defenses based upon Section 580a,
580d or 726 of the California Code of Civil Procedure); and

(iii) all rights and defenses arising out of an election of remedies by the P.R.
Guaranteed Creditors, even though that election of remedies, such as a
non-judicial foreclosure with respect to security for the U.S. Borrower
Guaranteed Obligations, has destroyed the U.S. Borrower’s rights of subrogation
and reimbursement against the P.R. Borrower by the operation of Section 580d of
the California Code of Civil Procedure or otherwise.

(e) The U.S. Borrower warrants and agrees that each of the waivers set forth
above is made with full knowledge of its significance and consequences and that
if any of such waivers are determined to be contrary to any applicable law of
public policy, such waivers shall be effective only to the maximum extent
permitted by law.

SECTION 10.09. Payments. All payments made by the U.S. Borrower pursuant to this
Section 10 shall be made in Dollars. All payments made by the U.S. Borrower
pursuant to this Section 10 will be made without setoff, counterclaim or other
defense, and shall be subject to the provisions of Sections 2.12 and 3.01.

 

-142-



--------------------------------------------------------------------------------

ARTICLE XI

The Holdings Guaranty

SECTION 11.01. The Holdings Guaranty. In order to induce the Lenders to enter
into this Agreement and to extend credit hereunder and to induce the Lenders or
any of their respective Affiliates to enter into Secured Hedge Agreements or
Cash Management Services, and in recognition of the direct benefits to be
received by Holdings from the proceeds of the Loans, the issuance of the Letters
of Credit and the entering into of Secured Hedge Agreements or Cash Management
Services, Holdings hereby unconditionally and irrevocably guarantees (the
“Holdings Guaranty”), as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of the Holdings Guaranteed Obligations to the Guaranteed Creditors.
If any or all of the Holdings Guaranteed Obligations to the Guaranteed Creditors
becomes due and payable hereunder, Holdings unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, on demand, together with any and all
expenses which may be incurred by the Guaranteed Creditors in collecting any of
the Holdings Guaranteed Obligations. This Holdings Guaranty is a guaranty of
payment and not of collection. This Holdings Guaranty is a continuing one and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. If any claim is
ever made upon any Guaranteed Creditor for repayment or recovery of any amount
or amounts received in payment or on account of any of the Holdings Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including the Borrowers), then and in such event Holdings agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
Holdings, notwithstanding any revocation of this Holdings Guaranty or any other
instrument evidencing any liability of the Borrowers, and Holdings shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

SECTION 11.02. Bankruptcy. Additionally, Holdings unconditionally and
irrevocably, guarantees the payment of any and all of the Holdings Guaranteed
Obligations to the Guaranteed Creditors whether or not due or payable by the
Borrowers upon the occurrence of any of the events specified in Section 8.01(f),
and unconditionally promises to pay such indebtedness to the Guaranteed
Creditors, or order, on demand.

SECTION 11.03. Nature of Liability. The liability of Holdings hereunder is
exclusive and independent of any security for or other guaranty of the Holdings
Guaranteed Obligations whether executed by Holdings, any other guarantor or by
any other party, and the liability of Holdings hereunder is not affected or
impaired by (a) any direction as to application of payment by the Borrowers or
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Holdings
Guaranteed Obligations, or (c) any payment on or in respect of any such other
guaranty or

 

-143-



--------------------------------------------------------------------------------

undertaking, or (d) any dissolution, termination or increase, decrease or change
in personnel by the Borrowers or (e) any payment made to the Guaranteed
Creditors on the Holdings Guaranteed Obligations which any such Guaranteed
Creditor repays to the Borrowers pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
Holdings waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding, or (f) any action or inaction of the
type described in Section 11.05, or (g) the lack of validity or enforceability
of any Loan Document or any other instrument relating thereto.

SECTION 11.04. Independent Obligation. No invalidity, irregularity or
unenforceability of all or any part of the Holdings Guaranteed Obligations or of
any security therefor shall affect, impair or be a defense to this Holdings
Guaranty, and this Holdings Guaranty shall be primary, absolute and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge of
a surety or guarantor except payment in full in cash of the Holdings Guaranteed
Obligations. The obligations of Holdings hereunder are independent of the
obligations of the Borrowers, any other guarantor or any other party, and a
separate action or actions may be brought and prosecuted against Holdings
whether or not action is brought against the Borrowers, any other Holdings
Guaranteed Party, any other guarantor or any other party and whether or not the
Borrowers, any other Holdings Guaranteed Party, any other guarantor or any other
party be joined in any such action or actions. Holdings waives, to the full
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrowers or
any other Holdings Guaranteed Party or other circumstance that operates to toll
any statute of limitations as to the Borrowers or such other Holdings Guaranteed
Party shall operate to toll the statute of limitations as to Holdings.

SECTION 11.05. Authorization. Holdings authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Holdings
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and this Holdings Guaranty made shall apply to
the Holdings Guaranteed Obligations as so changed, extended, renewed, increased
or altered;

(b) take and hold security for the payment of the Holdings Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Holdings
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;

(c) exercise or refrain from exercising any rights against the Borrowers, any
other Holdings Guaranteed Party or others or otherwise act or refrain from
acting;

 

-144-



--------------------------------------------------------------------------------

(d) release or substitute any one or more endorsers, guarantors, the Borrowers,
any other Holdings Guaranteed Party or other obligors;

(e) settle or compromise any of the Holdings Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrowers or any other Holdings Guaranteed Party to their
respective creditors other than the Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrowers or any other Holdings Guaranteed Party to the
Guaranteed Creditors regardless of what liability or liabilities of the
Borrowers or such other Holdings Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Loan Document, any Secured Hedge Agreement or Cash
Management Services or any of the instruments or agreements referred to herein
or therein, or otherwise amend, modify or supplement this Agreement, any other
Loan Document, any Secured Hedge Agreement or Cash Management Services or any of
such other instruments or agreements; and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Holdings from its
liabilities under this Holdings Guaranty.

SECTION 11.06. Reliance. It is not necessary for the Guaranteed Creditors to
inquire into the capacity or powers of the Borrowers or any other Holdings
Guaranteed Party or the officers, directors, partners or agents acting or
purporting to act on its or their behalf, and any Holdings Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

SECTION 11.07. Subordination. Any of the indebtedness of the Borrowers or any
other Holdings Guaranteed Party now or hereafter owing to Holdings is hereby
subordinated to the Holdings Guaranteed Obligations of the Borrowers or such
other Holdings Guaranteed Party owing to the Guaranteed Creditors; and if the
Administrative Agent so requests at a time when an Event of Default exists, all
such indebtedness of the Borrowers or such other Holdings Guaranteed Party to
Holdings shall be collected, enforced and received by Holdings for the benefit
of the Guaranteed Creditors and be paid over to the Administrative Agent on
behalf of the Guaranteed Creditors on account of the Holdings Guaranteed
Obligations of the Borrowers or such other Holdings Guaranteed Party to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of Holdings under the other provisions of this Holdings Guaranty.
Prior to the transfer by Holdings of any note or negotiable instrument
evidencing any of the indebtedness of the Borrowers or any other Holdings
Guaranteed Party to Holdings, Holdings shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination. Without
limiting the generality of the foregoing, Holdings hereby agrees with the
Guaranteed Creditors that it will not exercise any right of subrogation which it
may at

 

-145-



--------------------------------------------------------------------------------

any time otherwise have as a result of this Holdings Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Holdings Guaranteed Obligations have been irrevocably paid in full in cash.

SECTION 11.08. Waiver. (a) Holdings waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against the Borrowers or any other Holdings Guaranteed
Party, any other guarantor or any other party, (ii) proceed against or exhaust
any security held from the Borrowers or any other Holdings Guaranteed Party, any
other guarantor or any other party or (iii) pursue any other remedy in any
Guaranteed Creditor’s power whatsoever. Holdings waives any defense based on or
arising out of any defense of the Borrowers or any other Holdings Guaranteed
Party, any other guarantor or any other party, other than payment in full in
cash of the Holdings Guaranteed Obligations, based on or arising out of the
disability of the Borrowers, any other Guaranteed Party, any other guarantor or
any other party, or the unenforceability of the Holdings Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of the Borrowers or any other Holdings Guaranteed Party other than
payment in full in cash of the Holdings Guaranteed Obligations. The Guaranteed
Creditors may, at their election, foreclose on any security held by any Agent or
any other Guaranteed Creditor by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Guaranteed Creditors may have against the Borrowers, any other
Holdings Guaranteed Party or any other party, or any security, without affecting
or impairing in any way the liability of Holdings hereunder except to the extent
the Holdings Guaranteed Obligations have been paid in full in cash. Holdings
waives any defense arising out of any such election by the Guaranteed Creditors,
even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of Holdings against the
Borrowers or any other party or any security.

(b) Holdings waives all presentments, demands for performance, protests and
notices, including, without limitation, notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Holdings Guaranty,
and notices of the existence, creation or incurring of new or additional
Holdings Guaranteed Obligations. Holdings assumes all responsibility for being
and keeping itself informed of each Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Holdings Guaranteed Obligations and the nature, scope and extent of the risks
which Holdings assumes and incurs hereunder, and agrees that the Guaranteed
Creditors shall have no duty to advise Holdings of information known to them
regarding such circumstances or risks.

(c) Until such time as the Holdings Guaranteed Obligations have been paid in
full in cash, Holdings hereby waives all rights of subrogation which it may at
any time otherwise have as a result of this Holdings Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code, or otherwise) to the
claims of the Guaranteed Creditors against the Borrowers or any other guarantor
of the Holdings Guaranteed Obligations and all contractual, statutory or common
law rights of reimbursement, contribution or indemnity from the Borrowers or any
other guarantor which it may at any time otherwise have as a result of this
Holdings Guaranty.

 

-146-



--------------------------------------------------------------------------------

(d) Holdings hereby acknowledges and affirms that it understands that to the
extent the Holdings Guaranteed Obligations are secured by real property located
in California, Holdings shall be liable for the full amount of the liability
hereunder notwithstanding the foreclosure on such real property by trustee sale
or any other reason impairing Holdings or any Guaranteed Creditor’s right to
proceed against any Borrower or any other guarantor of the Holdings Guaranteed
Obligations. In accordance with Section 2856 of the California Code of Civil
Procedure, Holdings hereby waives:

(i) all rights of subrogation, reimbursement, indemnification, and contribution
and any other rights and defenses that are or may become available to Holdings
by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the California
Code of Civil Procedure;

(ii) all rights and defenses that Holdings may have because the Holdings
Guaranteed Obligations are secured by real property located in California,
meaning, among other things, that: (A) the Guaranteed Creditors may collect from
Holdings without first foreclosing on any real or personal property collateral
pledged by any Credit Agreement Party, and (B) if the Guaranteed Creditors
foreclose on any real property collateral pledged by any Credit Agreement Party,
(1) the amount of the Holdings Guaranteed Obligations may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (2) the Guaranteed Creditors
may collect from Holdings even if the Guaranteed Creditors, by foreclosing on
the real property collateral, have destroyed any right Holdings may have to
collect from any Borrower, it being understood that this is an unconditional and
irrevocable waiver of any rights and defenses Holdings may have because the
Holdings Guaranteed Obligations are secured by real property (including, without
limitation, any rights or defenses based upon Section 580a, 580d or 726 of the
California Code of Civil Procedure); and

(iii) all rights and defenses arising out of an election of remedies by the
Guaranteed Creditors, even though that election of remedies, such as a
non-judicial foreclosure with respect to security for the Holdings Guaranteed
Obligations, has destroyed Holdings’ rights of subrogation and reimbursement
against any Borrower by the operation of Section 580d of the California Code of
Civil Procedure or otherwise.

(e) Holdings warrants and agrees that each of the waivers set forth above is
made with full knowledge of its significance and consequences and that if any of
such waivers are determined to be contrary to any applicable law of public
policy, such waivers shall be effective only to the maximum extent permitted by
law.

SECTION 11.09. Payments. All payments made by Holdings pursuant to this
Section 11 shall be made in Dollars. All payments made by Holdings pursuant to
this Section 11 will be made without setoff, counterclaim or other defense, and
shall be subject to the provisions of Sections 2.12 and 3.01.

 

-147-



--------------------------------------------------------------------------------

ARTICLE XII

Miscellaneous

SECTION 12.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment, modification, supplement or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
U.S. Borrower, the P.R. Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the U.S.
Borrower, the P.R. Borrower or the applicable Loan Party, as the case may be,
and each such waiver, amendment, modification, supplement or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, no such amendment, modification, supplement waiver or
consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) extend the date of any scheduled repayment of any Tranche of Term Loans
pursuant to Sections 2.07(a), (b) or (c) without the consent of the
Supermajority Lenders holding such Tranche of Term Loans, or amend the
definition of Supermajority Lenders without the consent of the Supermajority
Lenders with respect to each Tranche of Term Loans (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the
Supermajority Lenders on substantially the same basis as the extensions of Term
Loans and Revolving Credit Commitments are included on the Closing Date);

(c) postpone the final scheduled maturity date for, or reduce the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 12.01) any fees (including fees set forth in Section 2.05(a)(iv)) or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby, it being understood
that any change to the definition of Total Leverage Ratio or in the component
definitions thereof shall not constitute a reduction in the rate; provided that,
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest at the Default Rate;

(e) change any provision of this Section 12.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.06(c) or 2.13 without the written
consent of each Lender affected thereby;

 

-148-



--------------------------------------------------------------------------------

(f) other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; or

(g) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 12.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Any such waiver and any such amendment, modification or
supplement in accordance with the terms of this Section 12.01 shall apply
equally to each of the Lenders and shall be binding on the Loan Parties, the
Lenders, the Agents and all future holders of the Loans and Commitments.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the U.S. Borrower (a) to add one or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the U.S. Borrower and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all outstanding U.S. Term Loans (“Refinanced Term Loans”) with a replacement
term loan tranche denominated in Dollars (“Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of

 

-149-



--------------------------------------------------------------------------------

such Refinanced Term Loans, (b) the Applicable Rate for such Replacement Term
Loans shall not be higher than the Applicable Rate for such Refinanced Term
Loans, (c) the Weighted Average Life to Maturity of such Replacement Term Loans
shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Term Loans) and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing.

SECTION 12.02. Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Loan Document shall be in writing
(including by facsimile transmission). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to any Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 12.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 12.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.

 

-150-



--------------------------------------------------------------------------------

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The U.S. Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the U.S. Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

SECTION 12.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 12.04. Attorney Costs, Expenses and Taxes. Each Borrower agrees (a) if
the Closing Date occurs, to pay or reimburse the Administrative Agent, the
Collateral Agent and the Arrangers for all reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of White & Case LLP, and (b) to pay or
reimburse the Administrative Agent, the Collateral Agent, and each Lender for
all reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of counsel to the Administrative Agent). The foregoing costs
and expenses shall include all reasonable search, filing, recording and title
insurance charges and fees and taxes related thereto, and other reasonable
out-of-pocket expenses incurred by any Agent. The agreements in this
Section 12.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 12.04
shall be paid within ten (10) Business Days of receipt by the respective
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

SECTION 12.05. Indemnification by the U.S. Borrower. Whether or not the
transactions contemplated hereby are consummated, each Borrower shall indemnify
and hold

 

-151-



--------------------------------------------------------------------------------

harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
actual out-of-pocket cost, out-of-pocket expenses (including Attorney Costs,
limited to Attorney Costs in connection with one counsel for all Indemnitees
(and, solely in the case of an actual conflict of interest, one additional
counsel to the affected Indemnitees, taken as a whole)) and liabilities of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to any
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided, that no Borrower shall
have any obligation to reimburse any Indemnitee for fees and expenses unless
such Indemnitee provides such Borrower an executed undertaking in which such
Indemnitee agrees to refund and return any and all amounts paid by such Borrower
to such Indemnitee to the extent such Indemnified Party is found, pursuant to a
nonappealable judgment of a court of competent jurisdiction, to not be entitled
to such amounts pursuant to the terms hereof; provided further that such
indemnity shall not, as to any Indemnitee, be available to the extent that
(a) such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements resulted from the
willful misconduct, bad faith, fraud or gross negligence of such Indemnitee or
of any Affiliate, director, officer, employee, counsel, agent, trustee,
investment advisor or attorney-in-fact of such Indemnitee, (b) for any
Indemnitee’s (or any of its affiliate’s or related party’s) breach of its
obligations under the Loan Documentation, or (c) for any dispute arising out of
or in connection with any claim, litigation, investigation or proceeding that
does not involve an act or omission of any Borrower or any of its affiliates and
that is brought by an Indemnitee against any other Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement in the
absence of such Indemnitee’s or of any Affiliate, director, officer, employee,
counsel, agent, trustee, investment advisor or attorney-in-fact of such
Indemnitee’s gross negligence or willful misconduct, nor shall any Indemnitee or
any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 12.05 applies, such

 

-152-



--------------------------------------------------------------------------------

indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 12.05 shall be paid within ten (10) Business
Days after written demand therefor; provided, however, that such Indemnitee
shall promptly refund such amount to the extent that there is a final judicial
or arbitral determination that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this Section 12.05. The agreements in this Section 12.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

SECTION 12.06. Payments Set Aside. To the extent that any payment by or on
behalf of either Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate for the first three days and equal to
the rate applicable to Revolving Credit Loans that are maintained as Base Rate
Loans for each day thereafter.

SECTION 12.07. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Credit
Agreement Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 12.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 12.07(g) or (iv) to an SPC in accordance with the provisions of
Section 12.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 12.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees that is not the U.S. Borrower or any
of its affiliates or a Disqualified Institution (“Assignees”) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans (including for purposes

 

-153-



--------------------------------------------------------------------------------

of this Section 12.07(b), participations in L/C Obligations and in Swing Line
Loans) at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld, delayed or conditioned) of:

(A) the U.S. Borrower, provided that no consent of the U.S. Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Section 8.01(a) or (in each case with
respect to any Loan Party) Section 8.01, (f) or (g) has occurred and is
continuing, any Assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a U.S. Term Lender or a P.R. Term Lender or an
Approved Fund in respect of a U.S. Term Lender or a P.R. Term Lender or (ii) to
an Agent or an Affiliate of an Agent;

(C) each Principal L/C Issuer at the time of such assignment, provided that no
consent of the Principal L/C Issuers shall be required for any assignment of a
Term Loan or any assignment to an Agent or an Affiliate of an Agent; and

(D) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or any assignment to an
Agent or an Affiliate of an Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (in the case of the
Revolving Credit Facility), or $1,000,000 (in the case of a Term Loan) unless
each of the U.S. Borrower and the Administrative Agent otherwise consents,
provided that (1) no such consent of the U.S. Borrower shall be required if an
Event of Default under Section 8.01(a) or (in each case with respect to any Loan
Party) Section 8.01, (f) or (g) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that no such processing and recordation
fee shall be payable in connection with an assignment in accordance with
Section 3.07(a); and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

 

-154-



--------------------------------------------------------------------------------

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 12.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 12.04 and 12.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the respective Borrower (at its expense) shall execute and deliver a Note
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 12.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
U.S. Borrower shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the U.S. Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The registration of an assignment or transfer or all or part of any
Commitments, Loans, L/C Obligations or L/C Borrowings shall be recorded by the
Administrative Agent on the Register only upon acceptance by the Administrative
Agent of a properly executed and delivered assignment agreement and assumption
agreement pursuant to this Section 12.07(d). Coincident with the delivery of
such an assignment and assumption agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender. The Register shall be available for
inspection by the respective Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. The
Borrowers agree to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 12.07(d).

(e) Any Lender may at any time, without the consent of, or notice to, the U.S.
Borrower, the Administrative Agent, the L/C Issuers or the Swing Line Lender,
sell participations to any Person (other than a natural person, the U.S.
Borrower or any of its affiliates or a Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line

 

-155-



--------------------------------------------------------------------------------

Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the U.S. Borrower, the Agents and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 12.01 that directly affects such Participant.
Subject to Section 12.07(f), the U.S. Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.07(c) but shall not be entitled to recover greater
amounts under such Sections than the selling Lender would be entitled to
recover. To the extent permitted by applicable Law, each Participant also shall
be entitled to the benefits of Section 12.09 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the U.S.
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 3.01 unless the U.S. Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the U.S. Borrower, to comply with Section 3.01 as though it were a
Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the U.S. Borrower (an “SPC”) the option to provide all or any part of
any Loan that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of any U.S. Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of

 

-156-



--------------------------------------------------------------------------------

any amendment, waiver or other modification of any provision of any Loan
Document, remain the lender of record hereunder. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the U.S. Borrower and the Administrative Agent and with
the payment of a processing fee of $3,500, assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 12.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the U.S. Borrower
and the Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the U.S. Borrower willing to accept its appointment as successor L/C Issuer or
Swing Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the U.S. Borrower shall be entitled to appoint
from among the Lenders willing to accept such appointment a successor L/C Issuer
or Swing Line Lender hereunder; provided that no failure by the U.S. Borrower to
appoint any such successor shall affect the resignation of the relevant L/C
Issuer or the Swing Line Lender, as the case may be, except as expressly
provided above. If an L/C Issuer resigns as an L/C Issuer, it shall retain all
the rights and obligations of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

SECTION 12.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment

 

-157-



--------------------------------------------------------------------------------

advisors and agents, including accountants, legal counsel and other advisors
(“Related Parties”) (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with its customary procedure for handling confidential information of this
nature and in accordance with safe and sound banking practice (in the case of
any Person that is a bank) and that the relevant Agent or Lender shall be
responsible for the compliance by its Affiliates and its and its Affiliates’
Related Parties with the foregoing provision); (b) to the extent requested by
any Governmental Authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 12.08 (or as may otherwise be
reasonably acceptable to the U.S. Borrower), to any pledgee referred to in
Section 12.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement; (f) with the written consent
of the U.S. Borrower; (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 12.08; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; or (i) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Lender). In addition, the Agents and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section 12.08,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 12.08; provided that, in the case
of information received from a Loan Party after the date hereof, such
information is clearly identified at the time of delivery as confidential or
(ii) is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

SECTION 12.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the U.S. Borrower or any other Loan Party, any
such notice being waived by the U.S. Borrower (on its own behalf and on behalf
of each Loan Party and its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify in writing the U.S. Borrower and the Administrative
Agent after any such set off and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of the

 

-158-



--------------------------------------------------------------------------------

Administrative Agent and each Lender under this Section 12.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

SECTION 12.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the U.S. Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 12.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

SECTION 12.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 12.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied (other than Obligations
under Secured Hedge Agreements, Cash

 

-159-



--------------------------------------------------------------------------------

Management Obligations or contingent indemnification obligations, in any such
case, not then due and payable) or any Letter of Credit shall remain
outstanding.

SECTION 12.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 12.15. GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE U.S. BORROWER, THE P.R. BORROWER, HOLDINGS, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE U.S. BORROWER, THE P.R.
BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

SECTION 12.16. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 12.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

-160-



--------------------------------------------------------------------------------

SECTION 12.17. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and Holdings and the Administrative
Agent shall have been notified by each Lender, Swing Line Lender and L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrowers, each
Agent and each Lender and their respective successors and assigns, except that
each Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders, except as
permitted by Section 7.04.

SECTION 12.18. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provisions of this Section 12.18 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

SECTION 12.19. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-161-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

APP PHARMACEUTICALS, LLC, as the U.S.

Borrower

By:  

/s/ Patrick Soon-Shiong

  Name:   Patrick Soon-Shiong     Chief Executive Officer



--------------------------------------------------------------------------------

ABRAXIS BIOSCIENCE MANUFACTURING LLC, as the P.R. Borrower By:  

/s/ Patrick Soon-Shiong

  Name:   Patrick Soon-Shiong    

Chief Executive Officer of APP

Pharmaceuticals, LLC, the sole member



--------------------------------------------------------------------------------

APP PHARMACEUTICALS, INC., as a Guarantor By:  

/s/ Patrick Soon-Shiong

  Name:   Patrick Soon-Shiong   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, L/C Issuer and Swing Line

Lender

By:  

/s/ Carin Keegan

  Name:   Carin Keegan   Title:   Vice President By:  

/s/ Scottye Lindsey

  Name:   Scottye Lindsey   Title:   Director



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC., as an Arranger By:  

/s/ Darren Campili

  Name:   Darren Campili   Title:   Director By:  

/s/ Stephanie Perry

  Name:   Stephanie Perry   Title:   Director



--------------------------------------------------------------------------------

WACHOVIA CAPITAL MARKETS, LLC, as an Arranger By:  

/s/ Charles Edwards, III

  Name:   Charles Edwards, III   Title:   Director



--------------------------------------------------------------------------------

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
December 13, 2007, among APP Pharmaceuticals, Inc., a Delaware corporation
(“Holdings”), APP Pharmaceuticals, LLC, a Delaware limited liability company
(the “U.S. Borrower”), Abraxis Bioscience Manufacturing, LLC (to be renamed APP
Pharmaceuticals Manufacturing, LLC) a Puerto Rico limited liability company (the
“P.R. Borrower” and together with the U.S. Borrower, the “Borrowers”), Deutsche
Bank AG New York Branch, as Administrative Agent, Swing Line Lender and an L/C
Issuer, certain lenders party to the Credit Agreement (collectively, the
“Lenders” and individually, each a “Lender”), and Deutsche Bank Securities Inc.
and Wachovia Capital Markets, LLC, as Joint Lead Arrangers and Joint
Bookrunners. Unless otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement referred to below are used herein as therein
defined.

W I T N E S S E T H :

WHEREAS, Holdings, the U.S. Borrower, the P.R. Borrower, various Lenders, the
Administrative Agent and certain other Agents have entered into a Credit
Agreement, dated as of November 13, 2007 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);

WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend certain provisions of, and enter into certain
agreements with respect to, the Credit Agreement, in each case as herein
provided;

NOW, THEREFORE, it is agreed;

 

A. Amendments to the Credit Agreement.

1. The “Preliminary Statements” to the Credit Agreement are hereby amended by
deleting the second paragraph thereof in its entirety and inserting in lieu
thereof the following new paragraph:

“The Borrowers have requested that simultaneously with the consummation of the
Spin-off, the Lenders extend credit to the Borrowers in the form of (i) term
loans to the U.S. Borrower in an aggregate principal amount of $965,000,000,
(ii) term loans to the P.R. Borrower in an aggregate principal amount of
$35,000,000 and (iii) a revolving credit facility to the U.S. Borrower in an
aggregate principal amount of $150,000,000.”

2. The definition of “Applicable Rate” appearing in Section 1 of the Credit
Agreement is hereby amended by deleting the existing text thereof in its
entirety and inserting in lieu thereof the following new text:

““Applicable Rate” means a percentage per annum equal to, with respect to
(w) U.S. Tranche B Term Loans maintained as (A) Eurocurrency Rate Loans, 2.50%



--------------------------------------------------------------------------------

(or, on and after the date of the most recent Incremental Facility Closing Date
in respect of any Incremental Term Loans bearing interest utilizing the
Applicable Increased Term Loan Rate, the Applicable Increased Term Loan Rate for
such Incremental Term Loans) and (B) Base Rate Loans, 1.50% (or, on and after
the date of the most recent Incremental Facility Closing Date in respect of any
Incremental Term Loans bearing interest utilizing the Applicable Increased Term
Loan Rate, the Applicable Increased Term Loan Rate for such Incremental Term
Loans), (x) U.S. Tranche A Term Loans, P.R. Term Loans, Revolving Credit Loans
and Letter of Credit fees, (i) until delivery of financial statements for the
first full fiscal quarter ending after the Closing Date pursuant to
Section 6.01, (A) for U.S. Tranche A Term Loans, P.R. Term Loans and Revolving
Credit Loans maintained as Eurocurrency Rate Loans, 2.25% (or, on and after the
date of the most recent Incremental Facility Closing Date in respect of any
Incremental Term Loans bearing interest utilizing the Applicable Increased Term
Loan Rate, the Applicable Increased Term Loan Rate for such Incremental Term
Loans), (B) for U.S. Tranche A Term Loans, P.R. Term Loans and Revolving Credit
Loans maintained as Base Rate Loans, 1.25% (or, on and after the date of the
most recent Incremental Facility Closing Date in respect of any Incremental Term
Loans bearing interest utilizing the Applicable Increased Term Loan Rate, the
Applicable Increased Term Loan Rate for such Incremental Term Loans) and (C) for
Letter of Credit fees, 2.125% and (ii) thereafter, the percentages per annum set
forth in the table below applicable to the respective Type of U.S. Tranche A
Term Loans or P.R. Term Loans (or, on and after the date of the most recent
Incremental Facility Closing Date in respect of any Incremental Term Loans
bearing interest utilizing the Applicable Increased Term Loan Rate, the
Applicable Increased Term Loan Rate for such Incremental Term Loans) or
Revolving Credit Loans or Letter of Credit fees, as the case may be, based upon
the Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing
Level

  

Total Leverage

Ratio

   Applicable Rate for
U.S. Tranche A
Term Loans, P.R.
Term Loans, and
Revolving Credit
Loans maintained
as Eurocurrency
Rate Loans     Applicable Rate for
U.S. Tranche A
Term Loans, P.R.
Term Loans and
Revolving Credit
Loans maintained
as Base Rate Loans     Applicable Rate for
Letter of Credit
Fees   1   

Less than 2.00:1.00

   1.75 %   0.75 %   1.625 % 2   

Greater than or equal to 2.00:1.00, but less than 3.00:1.00

   2.00 %   1.00 %   1.875 % 3   

Greater than or equal to 3.00:1.00

   2.25 %   1.25 %   2.125 %

(y) unused Revolving Credit Commitments, 0.375% and (z) any Type of Incremental
Term Loan of a given Tranche that is not a U.S. Tranche A Term Loan or a U.S.
Tranche B Term Loan, that percentage per annum set forth in, or calculated in
accordance with, Section 2.14 and the respective Incremental Amendment (or, on
and after the date of the

 

-2-



--------------------------------------------------------------------------------

most recent Incremental Facility Closing Date in respect of any Incremental Term
Loans bearing interest utilizing the Applicable Increased Term Loan Rate, the
Applicable Increased Term Loan Rate for such Incremental Term Loans).

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply).

Notwithstanding anything to the contrary contained above in the definition or
elsewhere in this Agreement, if it is subsequently determined that the Total
Leverage Ratio set forth in any Compliance Certificate delivered to the
Administrative Agent is inaccurate for any reason and the result thereof is that
the Lenders received interest or fees for any period based on an Applicable Rate
that is less than that which would have been applicable had the Total Leverage
Ratio been accurately determined, then, for all purposes of this Agreement, the
“Applicable Rate” for any day occurring within the period covered by such
Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Total Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by any
Borrower for the relevant period pursuant to Sections 2.08 and 2.09 as a result
of the miscalculation of the Total Leverage Ratio shall be deemed to be (and
shall be) due and payable as of (i) the date on which the Administrative Agent
notified the U.S. Borrower of such inaccuracy or (ii) if such inaccuracy was
caused by willful misconduct or gross negligence by the U.S. Borrower, at the
time the interest or fees for such period were required to be paid pursuant to
Section 2.08 or 2.09 (and shall remain due and payable until paid in full,
together with all amounts owing under Section 2.08, in accordance with the terms
of this Agreement).”

3. The definition “Available Amount” appearing in Section 1 of the Credit
Agreement is hereby amended by deleting the text “this clause (i)” appearing
therein and inserting the text “this clause (ii)” in lieu thereof.

4. The definition “U.S. Tranche A Term Commitment” appearing in Section 1 of the
Credit Agreement is hereby amended by deleting the last sentence of such
definition in its entirety.

5. The definition “U.S. Tranche B Term Commitment” appearing in Section 1 of the
Credit Agreement is hereby amended by deleting the last sentence of such
definition in its entirety.

 

-3-



--------------------------------------------------------------------------------

6. Section 2.04(a) of the Credit Agreement is hereby amended by deleting the
first proviso contained therein in its entirety and replacing it with the
following text:

“provided that, (i) except as otherwise provided above in this clause (a) after
giving effect to any Swing Line Loan, in no event shall the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
exceed such Lender’s Revolving Credit Commitment then in effect and
(ii) notwithstanding the foregoing, the Swing Line Lender shall not be obligated
to make any Swing Line Loans at a time when any Revolving Credit Lender is a
Defaulting Lender, unless the Swing Line Lender has entered into arrangements
reasonably satisfactory to it and the U.S. Borrower to eliminate the Swing Line
Lender’s risk with respect to such Defaulting Lender’s participation in such
Swing Line Loans, including by cash collateralizing such Defaulting Lender’s or
Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line Loans;”

7. Section 2.05(b) of the Credit Agreement is hereby amended by (i) inserting
the text “(A)” immediately after the text “(ii)” at the beginning of the second
paragraph thereof and (ii) deleting the text “(A)” at the beginning of the third
paragraph thereof and inserting in lieu thereof the text “(B)”.

8. Section 2.07(a) of the Credit Agreement is hereby amended by deleting said
Section in its entirety and replacing it with the following text:

“(a) U.S. Tranche A Term Loans. On each date set forth below, the U.S. Borrower
shall repay to the Administrative Agent for the ratable account of the U.S.
Tranche A Term Lenders that principal amount of U.S. Tranche A Term Loans, to
the extent then outstanding (after giving effect to reductions as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05), as is set forth opposite each such date below:

 

U.S. Tranche A Term Loan

Repayment Date

   Amount

March 31, 2009

   $ 2,906,250

June 30, 2009

   $ 2,906,250

September 30, 2009

   $ 2,906,250

December 31, 2009

   $ 2,906,250

March 31, 2010

   $ 11,625,000

June 30, 2010

   $ 11,625,000

September 30, 2010

   $ 11,625,000

December 31, 2010

   $ 11,625,000

March 31, 2011

   $ 17,437,500

June 30, 2011

   $ 17,437,500

September 30, 2011

   $ 17,437,500

 

-4-



--------------------------------------------------------------------------------

U.S. Tranche A Term Loan

Repayment Date

   Amount

December 31, 2011

   $ 17,437,500

March 31, 2012

   $ 23,250,000

June 30, 2012

   $ 23,250,000

September 30, 2012

   $ 23,250,000

December 31, 2012

   $ 23,250,000

March 31, 2013

   $ 61,031,250

June 30, 2013

   $ 61,031,250

September 30, 2013

   $ 61,031,250

Maturity Date for U.S. Tranche A Term Loans

   $ 61,031,250”

9. Section 2.07(b) of the Credit Agreement is hereby amended by deleting said
Section in its entirety and replacing it with the following text:

“(b) U.S. Tranche B Term Loans. On each date set forth below, the U.S. Borrower
shall repay to the Administrative Agent for the ratable account of the U.S.
Tranche B Term Lenders that principal amount of U.S. Tranche B Term Loans, to
the extent then outstanding (after giving effect to reductions as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05), as is set forth opposite each such date below:

 

U.S. Tranche B Term Loan

Repayment Date

   Amount

March 31, 2008

   $ 1,250,000

June 30, 2008

   $ 1,250,000

September 30, 2008

   $ 1,250,000

December 31, 2008

   $ 1,250,000

March 31, 2009

   $ 1,250,000

June 30, 2009

   $ 1,250,000

September 30, 2009

   $ 1,250,000

December 31, 2009

   $ 1,250,000

March 31, 2010

   $ 1,250,000

June 30, 2010

   $ 1,250,000

September 30, 2010

   $ 1,250,000

December 31, 2010

   $ 1,250,000

March 31, 2011

   $ 1,250,000

 

-5-



--------------------------------------------------------------------------------

U.S. Tranche B Term Loan

Repayment Date

   Amount

June 30, 2011

   $ 1,250,000

September 30, 2011

   $ 1,250,000

December 31, 2011

   $ 1,250,000

March 31, 2012

   $ 1,250,000

June 30, 2012

   $ 1,250,000

September 30, 2012

   $ 1,250,000

December 31, 2012

   $ 1,250,000

March 31, 2013

   $ 1,250,000

June 30, 2013

   $ 1,250,000

September 30, 2013

   $ 1,250,000

Maturity Date for U.S. Tranche B Term Loans

   $ 471,250,000”

10. Section 2.07(c) of the Credit Agreement is hereby amended by deleting said
Section in its entirety and replacing it with the following text:

“(c) P.R. Term Loans. On each date set forth below, the P.R. Borrower shall
repay to the Administrative Agent for the ratable account of the P.R. Term
Lenders that principal amount of P.R. Term Loans, to the extent then outstanding
(after giving effect to reductions as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.05), as is set
forth opposite each such date below:

 

P.R. Term Loan Repayment Date

   Amount

March 31, 2009

   $ 218,750

June 30, 2009

   $ 218,750

September 30, 2009

   $ 218,750

December 31, 2009

   $ 218,750

March 31, 2010

   $ 875,000

June 30, 2010

   $ 875,000

September 30, 2010

   $ 875,000

December 31, 2010

   $ 875,000

March 31, 2011

   $ 1,312,500

June 30, 2011

   $ 1,312,500

September 30, 2011

   $ 1,312,500

December 31, 2011

   $ 1,312,500

March 31, 2012

   $ 1,750,000

 

-6-



--------------------------------------------------------------------------------

P.R. Term Loan Repayment Date

   Amount

June 30, 2012

   $ 1,750,000

September 30, 2012

   $ 1,750,000

December 31, 2012

   $ 1,750,000

March 31, 2013

   $ 4,593,750

June 30, 2013

   $ 4,593,750

September 30, 2013

   $ 4,593,750

Maturity Date for P.R. Term Loans

   $ 4,593,750”

11. Section 4.01(a) of the Credit Agreement is hereby amended by deleting the
text “within sixty (60) days after the Closing Date” appearing at the end
thereof and inserting the text “within seventy-five (75) days after the Closing
Date (or such later date as may be agreed to by the Administrative Agent)” in
lieu thereof.

12. Section 6.13(b) of the Credit Agreement is hereby amended by deleting the
text “within sixty (60) days of the Closing Date in the case of real property
described in Schedule 1.01A” appearing therein and inserting the text “within
seventy-five (75) days of the Closing Date (or such later date as may be agreed
to by the Administrative Agent) in the case of real property described in
Schedule 1.01A” in lieu thereof.

 

B. Conversion of $100M of U.S. Tranche A Term Loans to U.S. Tranche B Term
Loans.

1. The Lenders (as defined below) hereby agree to convert $100,000,000 of U.S.
Tranche A Term Loans to U.S. Tranche B Term Loans under the Credit Agreement
(such new U.S. Tranche B Term Loans, the “New U.S. Tranche B Term Loans”). Such
conversion shall apply to convert each U.S. Tranche A Term Lenders outstanding
U.S. Tranche A Term Loans ratably (its “Ratable Share”) based on the relative
outstanding amounts of each U.S. Tranche A Term Loans held by each U.S. Tranche
A Term Lender.

2. On the First Amendment Effective Date, $100,000,000 of outstanding U.S.
Tranche A Term Loans shall be converted, as described below, into New U.S.
Tranche B Term Loans having the following terms: (i) the borrower of the New
U.S. Tranche B Term Loans shall be the U.S. Borrower, (ii) the aggregate
principal amount of the New U.S. Tranche B Term Loans on the First Amendment
Effective Date shall equal $100,000,000, (iii) after giving effect to this First
Amendment, all terms applicable to the New U.S. Tranche B Term Loans (including,
without limitation, maturity) shall be the same as those that theretofore
applied to the U.S. Tranche B Term Loans under the Credit Agreement; and
(iv) such New U.S. Tranche B Term Loans shall for all purposes of the Credit
Agreement be referred to as (and constitute) U.S. Tranche B Term Loans, with all
provisions of the Credit Agreement and related Loan Documents applicable to U.S.
Tranche B Term Loans to fully apply to said New U.S. Tranche B Term Loans (which
shall thereafter be called (and constitute) U.S. Tranche B Term Loans under the
Credit Agreement and for purposes of the Loan Documents).

 

-7-



--------------------------------------------------------------------------------

3. On the First Amendment Effective Date, each U.S. Tranche A Term Lender hereby
agrees to convert its Ratable Share of the outstanding U.S. Tranche B Term Loans
into New U.S. Tranche B Term Loans as provided above in this Part B.

4. All Interest Periods applicable to U.S. Tranche B Term Loans shall continue
in effect after the First Amendment Effective Date and such Interest Periods
shall also apply pro ratably to the New U.S. Tranche B Term Loans made on the
First Amendment Effective Date (until such Interest Periods expire, at which
time subsequent Interest Periods shall be determined in accordance with the
provisions of Section 2.02 of the Credit Agreement). The New U.S. Tranche B Term
Loans of the various Lenders shall be allocated pro ratably to such Interest
Periods (based upon the relative principal amounts subject thereto immediately
prior to the First Amendment Effective Date), with the effect being that the
existing U.S. Tranche B Term Loans shall continue to be subject to the same
Interest Periods and the New U.S. Tranche B Term Loans converted on the First
Amendment Effective Date shall be ratably allocated to the various Interest
Periods as described above.

5. The U.S. Borrower hereby agrees that, upon request to the Administrative
Agent by any Lender made on or prior to the First Amendment Effective Date, in
order to evidence such Lender’s New U.S. Tranche B Term Loans hereunder, the
U.S. Borrower will execute and deliver to such Lender a U.S. Tranche B Term
Note, with appropriate insertions therein as to payee, date and principal
amount, payable to the order of such Lender and in a principal amount equal to
the unpaid principal amount of the New U.S. Tranche B Term Loans held by such
Lender. Each such U.S. Tranche B Term Note evidencing a New U.S. Tranche B Term
Loan shall (x) be dated the First Amendment Effective Date, (y) be payable as
provided in Section 2.07 of the Credit Agreement and (z) provide for the payment
of interest in accordance with Section 2.08 of the Credit Agreement.

 

C. Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this First Amendment, each of
Holdings and each of the Borrowers hereby represents and warrants to each of the
Lenders that:

(i) all of the representations and warranties contained in the Credit Agreement
are true and correct in all material respects on and as of the First Amendment
Effective Date, both before and after giving effect to this First Amendment,
with the same effect as though such representations and warranties had been made
on and as of the First Amendment Effective Date (unless such representations and
warranties relate to a specific earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date); and

(ii) there exists no Default or Event of Default on the First Amendment
Effective Date, both before and after giving effect to this First Amendment.

2. This First Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement.

3. This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and

 

-8-



--------------------------------------------------------------------------------

delivered shall be an original, but all of which shall together constitute one
and the same instrument. A complete set of counterparts executed by all the
parties hereto shall be lodged with the U.S. Borrower and the Administrative
Agent.

4. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

5. This First Amendment shall become effective on the date (the “First Amendment
Effective Date”) when Holdings, the U.S. Borrower, the P.R. Borrower, each
Lender, the Administrative Agent, and the Collateral Agent shall have each
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile transmission) the same to
White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention:
Aliza Feldman (facsimile number 212-354-8113; e-mail address:
afeldman@whitecase.com).

6. From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby on
the First Amendment Effective Date.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this First Amendment to be duly
executed and delivered as of the date first above written.

 

APP PHARMACEUTICALS, INC. By:   /s/ Lisa Gopala   Name: Lisa Gopala   Title: EVP
and CFO APP PHARMACEUTICALS, LLC By:   /s/ Lisa Gopala   Name: Lisa Gopala  
Title: EVP and CFO ABRAXIS BIOSCIENCE MANUFACTURING, LLC (to be renamed APP
PHARMACEUTICALS MANUFACTURING, LLC) By:   Lisa Gopala   Name: Lisa Gopala  
Title: EVP and CFO



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH, Individually, as Administrative Agent as Swing
Line Lender and as an L/C Issuer By:       /s/ Carin Keegan   Name: Carin Keegan
  Title: Vice President By:       /s/ Evelyn Thierry   Name: Evelyn Thierry  
Title: Vice President

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arranger

By:       /s/ William Frauen   Name: William Frauen   Title: MD By:       /s/
Michael Busam   Name: Michael Busam   Title: VP



--------------------------------------------------------------------------------

WACHOVIA CAPITAL MARKETS, LLC,

as Joint Lead Arranger

By:       /s/ Charles Edwards, III   Name: Charles Edwards, III   Title:
Director WACHOVIA BANK NATIONAL ASSOCIATION By:       /s/ Charles Edwards, III  
Name: Charles Edwards, III   Title: Director